I declare resumed the session of the European Parliament adjourned on Thursday 12 May 2005.
Ladies and gentlemen, I must begin by informing you that, within the context of our interparliamentary relations, a delegation from the Knesset chaired by Mrs Naomi Blumenthal, Chairperson of the Delegation for Relations with the European Parliament, is visiting the European Parliament.
I would like to welcome Mrs Blumenthal.
I hope that the meetings you have held with Members of the European Parliament have been fruitful, Mrs Blumenthal, and that, by means of better reciprocal information, they can contribute to highlighting the conditions necessary for a fair and lasting peace amongst all the parties involved in the conflict between the Israeli and Palestinian people.
I must point out that last week two of our Members of Parliament were amongst a group of Europeans who were detained at the Havana airport and were not allowed to enter the country, in which they had arrived on tourist visas with a view to attending the ‘Assembly to promote civil society’.
I must point out that the Presidency had no knowledge of that visit to Cuba, that the said group was not an official parliamentary delegation and that the Presidency was not informed afterwards by the Members in question. But that will not prevent me from expressing the concern and condemnation that I share with the Commission and the Council with regard to these incidents.
I have raised this issue with the Cuban authorities, but I also believe that I must tell you that the recipient of the European Parliament’s Sakharov Prize Mr Payá – has been very critical of the said meeting, which he has described as a great fraud against the opposition.
It is no weakness to be courteous, but I believe that we should all seek the best possible information about the political events that we attend. I would insist that this in no way means that the actions of the Cuban authorities do not warrant condemnation, but I also believe that you should be made aware of this situation and of the opinion of a person to whom this Parliament has paid tribute.
Mr President, I feel that this Parliament has the duty to expressly condemn the terrorist car bomb attack this morning in Madrid. I feel duty bound to completely and roundly condemn this attack on my own behalf and on behalf, I believe, of everybody here.
Thank you, Mr Mayor Oreja. The applause following your comment demonstrates that this Parliament – of course – joins you in your condemnation of the attack this morning, in which, fortunately, nobody has been killed.
There are a series of amendments to the agenda, in addition to those announced on 12 May. These amendments, which appear in the corrigendum that has been distributed, are as follows:
The first debate of the afternoon will be the debate on the motion of censure against the Commission. The report by Mr Leinen is therefore brought forward and we shall deal with it before the report by Mrs Malmström, and the report by Mr Skinner will be withdrawn from the agenda.
Mr President, I would just like to point out that, while we agree that Mr Skinner’s report should be removed from the agenda, I do ask that care be taken in future to ensure that translation – particularly of draft legislation – is given absolute priority. We have a major problem not only with translations, but also with interpreting, and often have problems with deadlines if reports of this kind cannot be translated and processed in good time. I would ask, firstly, that this be noted, and, secondly, that the Skinner report should, if at all possible, go to the top of the list for the June partsession, so that we can consider it before the relevant Council meetings.
Alright, Mr Swoboda, you are correct. It will be included on the agenda for the next partsession. The reason for its withdrawal, at the request of the rapporteur, is that it was not available in every language, as you have pointed out.
Mr President, I should like to amplify the point made by Mr Swoboda, as the report on the protection of minorities in an enlarged Europe has also been withdrawn from the agenda because translation was not completed.
I wish to confirm that translation was not completed and to emphasise to the House that a number of reports are now being withdrawn for this reason. Mr President, will you investigate why this is happening so frequently to Members across this House? I request that the debate and the vote on the report on the protection of minorities in an enlarged Europe take place in the June I partsession in the presence of the Council.
Thank you very much, Mr Moraes. The reason is quite simply the great complexity of working with 20 languages and the problems we sometimes face in having to produce translations into all of them properly and on time. I regret that we also have to withdraw this report. We shall deal with it during the next partsession. Please understand that the only reason is the complexity of this Parliament’s work.
Mr President, it is nice to hear that the rapporteur is said to have withdrawn his report. In fact he found out about it last night at 9.15 p.m.! Surely that is not usual in this House, but then perhaps we should expect anything. Or perhaps it is truer that we have had to make way for the vote of censure today and therefore legislative business comes second in this regard. It is clearly a problem for this House. As we know, we have to move this legislation into an important phase; the next meeting of Ecofin can only be held on 7 June, so it will be a very close vote indeed. I hope that your services will take that into account when you next consider moving legislative items on the agenda.
Mr President, on behalf of the Committee on Economic and Monetary Affairs, I simply wish to protest against the amendment of the agenda. The rapporteur has expressed himself on this point. For my part, I wish to stress that, while we can understand these translation issues, they still disrupt our entire working routine, both in the parliamentary committees and in plenary sittings. There is a real problem here, and I imagine you will be anxious to resolve it, so that we can settle back into the normal rhythm of parliamentary activity.
As regards the legislative dimension of the draft that has just been withdrawn from the agenda, let me make an additional point. The Council wanted us to aim for an agreement on this particular instrument at the first reading. The Committee on Economic and Monetary Affairs took the necessary steps to comply with this wish. The draft was duly adopted in committee, but it still awaits adoption by the House. I find this regrettable, as do many of my colleagues.
I take note of your protest, Mrs Berès. We will do everything we can to ensure that you do not have to protest again.
Mr President, this is not specifically about our agenda for this mini-session but a matter that affects our work generally and therefore the June I partsession.
Many of us suffered disruption to our flights out of Strasbourg on the Thursday of the May I partsession. Could I ask you what steps you have taken to discuss this with the French Government and the authorities at Strasbourg airport to try to ensure that we have smooth and uninterrupted travel to and from Strasbourg?
Many of us go to Strasbourg under protest in the first place, and the fact that it cannot even be ensured that we can get there and back properly is a matter of grave concern. So, could you please tell us what steps you have taken to ensure that we have trouble-free travel next time?
As you know, the difficulty was due to a strike by workers at the airport. I imagine that Strasbourg airport is not the only airport in which strikes can take place. I therefore imagine that you have nothing against the right to strike.
To continue with the agenda for tomorrow, Thursday 26 May, the following amendments will also be introduced:
The final vote on the report by Mr Busk on exceptional market support measures is postponed until a later partsession.
The report by Mr Costa on the Protocol to the Agreement on sea transport between the European Community and China in view of the accession of new countries is withdrawn from the agenda since Parliament has not yet been consulted.
And the report by Mr Leinen on the revision of the Framework Agreement on relations between the European Parliament and the European Commission will be voted on after the reports voted on pursuant to Rule 131 of the Rules of Procedure.
We shall proceed to the debate on the first item, the motion of censure presented against the Commission. I must inform you that this motion of censure, presented on 12 May and announced in plenary, has been amended with regard to the list of Members presenting it, due to the fact that certain new Members have signed it and other Members have withdrawn their signatures. Nevertheless, the net result is that the number of signatures still exceeds the number required by the European Parliament’s Rules of Procedure for the presentation of a motion of censure.
. Mr President, I wish to say to Mr Barroso that it is nice to see everyone here today. It has taken some time to organise this gettogether. I am conscious that many of the Commissioners would much rather be in France campaigning for a ‘Yes’ vote. However, they are here for a very simple reason: I wrote to all of them on 3 February asking what free holidays and hospitality they had received since becoming European Commissioners – but answers came there none!
Luckily, the newspaper has produced a series of revelations. It informed us that Mr Barroso had enjoyed a cruise aboard a luxury yacht owned by Spiro Latsis, who has done business with the EU institutions for many years, and whose Lamda shipyards, just one month after this holiday, received the green light from the European Commission for a tenmillioneuro grant. Just last week a Latsis company – the Aegean Motorways Group – was put on a shortlist of for the lucrative Athens to Thessaloniki motorway project. I now see that even within the European Commission itself, the head of the Bureau of European Policy Advisers, Mr Sidjanski, also speaks for the Latsis Foundation. Thank goodness for !
We also learned that Mr Mandelson enjoyed a holiday with the lobbyist Peter Brown, and that he also went on a luxury yacht owned by the Microsoft cofounder, Paul Allen.
Last November, at President Barroso’s inauguration, I asked of this Commission: ‘Would you buy a used car from them?’. I suppose I should have said ‘a luxury yacht’! What fairminded person could think that the Commission should police itself in this regard? I have not accused Mr Barroso or any of the Commissioners of any wrongdoing, but it is a case of Caesar’s wife; it is a case that you have to be seen to be above suspicion.
However, Mr Barroso’s reaction was one of denial. He stated in his letter – when it finally arrived – that ‘hospitality is a normal fact of private life’. He obviously has a better circle of friends than me, but no matter. Was the relationship with Mr Latsis really purely personal? Was there really no conflict of interests? If that is the case, perhaps Mr Barroso could tell me why he resigned the maritime portfolio shortly thereafter? I suggest that he did possibly feel compromised.
I hope that Mr Barroso will make some concessions today. We all hope that he will. However, he should remember that what we are asking for is full disclosure. As long ago as 1961, President Kennedy introduced a code of this type into the White House. It can be done and it should be done! By ignoring my simple request and by maintaining that these free holidays do not constitute a conflict of interests, Mr Barroso has put himself in an unenviable position. When in a hole, one should stop digging, and I therefore ask him to give us full disclosure.
However, none of this would have happened if it had not been for the bravery of 77 Members of this House. These independently minded people have been subject to very unpleasant threats and bullying. Mr President, with your permission and pursuant to Rule 141(4), I give way to my colleague, Mr Helmer, to put a question to me.
One moment, please. For the time being, it is for the Presidency to give the floor.
. Thank you, Mr President! Nonetheless, there has been a lot of bullying going on. The leaders of the four big groups are so blinded by their belief in European integration that they simply cannot accept any criticism, particularly when it comes from dreaded eurosceptics like me. In fact, there are plenty of people on this list who will vote ‘Yes’ to the Constitution and who believe in the European project. It is simply a question of having this Parliament do its job! What is the European Parliament for? It cannot initiate legislation and it cannot repeal legislation. What it can do is hire and fire the bosses. It can hold to account the Commission: – the government of Europe, as I keep being told. I contend that this Parliament has failed and that it is the leaders of the four big groups who are in fact the guilty parties in this matter.
It happens time and again. Last November, when I revealed that Commissioner Barrot had recently received a criminal conviction for his part in an embezzlement case, what happened? I was attacked; I was called a hooligan; I was told I had behaved like a football supporter. However, all I had done was tell the truth!
In that episode, and in this one, Mr Schulz will say ‘something must be done’ and, like the Grand old Duke of York, he marches his ten thousand men up the hill, only to get a phone call from Gerhard Schröder and march them back down again!
I suppose that there is great irony in all this in that, as a very committed eurosceptic, I have been asked to lead this charge today. However, this is not an argument about whether the EU is a good thing or a bad thing. All we, the signatories, want is transparency and proper governmental procedures. We also want the European Parliament to stand up and to do its job for once!
Pursuant to Rule 141(4) of the Rules of Procedure, Mr Helmer may put a question to Mr Farage.
Mr President, with your permission, I rise under Rule 141 to put a question to Mr Farage. I wonder whether he agrees with me that the pressure exerted by the larger groups to have signatures withdrawn from the motion of censure was an affront to democracy and transparency, and brought shame and disrepute on this House?
Does he agree with me that it was particularly discreditable for Mr Poettering to bring such pressure to bear on the British Conservatives, given that we were elected on a manifesto commitment to oppose fraud and corruption?
Finally, does he agree that it was inappropriate for the leader of the British Conservatives to demand withdrawal of Conservative signatures under the threat of ‘very serious consequences’?
Mr President, I agree with what Mr Helmer has just said, which I am sure is a surprise to everyone.
I wish to thank him for illustrating so clearly the kinds of bullying tactics that have been employed. Frankly, the leaders of the four main groups should be ashamed of themselves for the way they have behaved.
Mr President, ladies and gentlemen of the European Parliament, the motion of censure at the heart of this debate is clearly unwarranted and entirely without foundation. Let me explain why.
Its authors tabled it on the grounds that it was the only way to compel me to come and explain myself to the House on the matter in question. In fact, you know perfectly well that I am always available to the European Parliament. I regard my availability as a sign of respect for your institution and of interest in its work and as part of a commitment to openness and transparency. The fact is that the vast majority of this House, whose views were expressed through the Conference of Presidents, considered that the present matter did not merit a plenary debate. It took the view that any questions there might be had been adequately and fully answered in my letter of 22 April 2005 to President Borrell. In other words, all the explanations I was asked to give were provided in good time.
As far as the substance of the matter is concerned, I have nothing to add to the content of that letter. Last August, together with my family, I spent a week with a former lecturer and friend of mine at the invitation of another mutual friend on the latter’s private yacht in Greece. My friendship with them goes back more than twenty years to the time when I was at the University of Geneva. In other words, this is a longstanding personal and academic association that predates my entry into politics, and its character has not changed since then. Our relations have never involved any sort of business dealings or interests, and I have no knowledge of any link between these friends and the Commission which could justifiably arouse suspicion of a conflict of interests.
The author of this motion of censure maintains that a few days on holiday among friends raises questions regarding a decision taken by the Commission authorising a payment of state aid in Greece and, in more general terms, regarding the Commission’s code of ethics. This is a malicious allegation. There is no link whatsoever between this aspect of my private life and the activities of the Commission.
With regard to the decision authorising the state aid in Greece, let me remind the House that it was taken by the previous college of Commissioners under Mr Prodi on the basis of a proposal made by Mr Monti at a time when I did not hold any position of responsibility in the Commission, which truly shows how unjust, unwarranted, unfounded and absurd is this motion of censure against the present Commission.
This time lag which the author neglected to mention in the text of the motion which explains why some Members signed the motion without proper knowledge of the facts is clear evidence of deliberate sophistry on the part of the author. Besides, I must remind you that the incumbent college of Commissioners, at my behest and under my authority, has applied the most stringent set of rules on transparency and conflicts of interest ever to be adopted by any institution of the European Union.
In short, the motion of censure is based on a gratuitous insinuation. The fact that the members of the Commission can have personal friendships – and, moreover, that the nature of these friendships is exactly the same before and after a Commissioner’s assumption of office and bears no relation to his or her appointment – does not equate to a conflict of interests and cannot be described as such. The fact that friends and acquaintances of a Commissioner might be affected by Commission policy does not and cannot of itself warrant suspicion of a conflict of interests. This applies equally to the Commission, to Members of the European Parliament and to members of governments. There is not a single political decisionmaker who has no friends or acquaintances; if the thinking of the authors of this motion were taken to its logical conclusion, the very existence of these links would paralyse every democratic political process. This, as I have said already and shall say again, would be absurd.
On the other hand, if the censure motion is absurd, why are we debating it today? Why have I come here, given that my predecessor, for example, sent a representative to the debate on the last motion of censure rather than attending in person? I have come because I believe it is important to know exactly what this Parliament feels about this type of political manoeuvre.
If I am here, it is because I do not regard this motion as a personal attack on myself. I have nothing against the author, and I do not believe he bears me a personal grudge either. He merely finds it very strange that someone should receive an invitation to spend some days on a yacht. I must admit that I know of no one who would be brave enough to invite him aboard a yacht for a single day. I well understand his difficulty.
So it is not a personal issue, but it is a serious institutional issue, because this type of attack reflects a populist undercurrent which resorts to manipulation by oversimplifying important and complex matters, an undercurrent opposed to the Europe we are engaged in building.
This particular motion actually invokes essential values and concepts of democracy, such as ethical conduct and transparency, but it does so with a view to mystification on the basis of pure supposition. It is an attempt to disguise the true aim of the motion, which is to undermine the credibility of the EU institutions and the entire integration project by substituting the fabrication of alleged scandals for ideological debate. This is where the line separating democracy from demagogy is crossed, and we cannot accept this abuse of the democratic process.
Mr President, ladies and gentlemen, the people of our Union have no taste for political posturing. Europeans utterly reject gutter politics. I am sure that the overwhelming majority of this House thinks likewise and wishes to make that abundantly clear.
The political challenges confronting us at the present time require both deep thought and wholehearted efforts on our part. It is entirely legitimate to be more or less enthusiastic about the European Union. It is entirely legitimate to be more or less critical about the direction taken by the Commission or by the European Parliament. It is entirely legitimate to have different political visions. What is not legitimate is to play off one European institution against another. Nor is it legitimate to pervert parliamentary procedures in the way that this motion of censure does, to use sophistry and insinuation and impugn people’s motives without any evidence. These are not constructive contributions to the debate; on the contrary, they deprive the people of Europe of their rightful claim to our concentration on their expectations, their concerns and their problems.
The extremist approach adopted by the author of this motion is designed to obscure the issues rather than clarify them. Let me reiterate to all of you, President and Members of the European Parliament, that my entire college and I are committed to the highest standards of transparency and ethical conduct. Let me reemphasise our openness to dialogue with this Assembly. Let me also express once again our gratitude for the support and solidarity shown by the vast majority of you, and in saying that I am thinking particularly of those who do not always agree with me ideologically but who have nevertheless made a point of distancing themselves from this type of political manoeuvre against the Commission.
It is in this spirit that I ask you – and I believe this will be the only merit of the present debate – to censure this motion of censure by rejecting it overwhelmingly. That is the signal of hope we could send out from here to the whole of Europe, because that would be the best way to serve the cause of democracy, which is at the heart of our European Union.
.  Mr President of the Commission, ladies and gentlemen, there are debates in which one participates out of a sense of duty and responsibility towards European integration and its institutions, and this debate today is one of them.
Those who have tabled this motion of censure have done so on the basis of Article 201 of the Treaty establishing the European Community and of Rule 100 of our Rules of Procedure. Whilst respecting that right, we would also say that the authors of the motion, by availing themselves of it, devalue these rights by what is a selfevident misuse of them.
Along with the members of the other groups mentioned a short while ago, my friend Mr Brian Crowley, the Chairman of the Union for Europe of the Nations Group, has informed me that he endorses what we said on 13 May, that being that the action by the authors of this motion is wholly unjustified and utterly overexaggerated.
To that, I would add today that I regard this motion as unworthy of decent human beings and as a politically transparent act of opposition to the integration of our continent.
As the President of the Commission has pointed out, and as I am well aware, the cruise took place in the second half of August. The Commission gave its approval for the project to which the motion refers on 23 September, this House voted to express its confidence in the Barroso Commission on 18 November, and the Commission took office on 22 November.
So it is clear that the responsibility for the approval on 23 September lay with the Commission under Romano Prodi. This shows how absurd this motion is and how it lacks credibility. So it is that this motion of censure collapses like a house of cards!
The authors of the motion are not, in fact, concerned with José Manuel Durão Barroso as a person. It is an attack on the European institutions and on their credibility, particularly on that of the Commission. It is a personal vendetta, pursued with the improper purpose of bringing discredit upon the European institutions, and to do so only a few days before the referenda on the Constitution in France and the Netherlands.
Five Members belonging to the European Democrat element in this group signed this motion; they did so without informing, let alone consulting, the chairman of their national delegation or the Chairman of the group. Let me say here and now that these five Members have placed themselves outside the Group of the European People’s Party (Christian Democrats) and European Democrats and no longer enjoy its solidarity.
I am addressing Mr Helmer when I say that there is no member of this group with whom I have had as much patience as with him. You, Mr Helmer, have just resigned your membership of the PPEDE Group, and, out of respect for the dignity of every individual, let me say that I wish you personally all the best for the future.
Let me tell the House that we have confidence in the Commission and in its President. A fortnight ago, in what was for me one of the high points of my political endeavours here in this House – an overwhelming majority of us faced up to Europe’s past and, by adopting the resolution on the 60th anniversary of the end of the Second World War, joined in a great majority decision to acknowledge the historic truth of Europe and set out on the road into the future. We are well aware of our responsibility, and we will not allow anyone to undermine our determination to keep on working on the labour of peace that is the integration of Europe. So, Mr President, you and your Commission may continue with your work, for we are right behind you!
.  Mr President, ladies and gentlemen, the President of the Commission tells me that his links with Mr Latsis go back a very long way into his past. In that case, Mr President of the Commission, I have to ask you whether he was with you in the Maoist youth movement, for if he were, that would make him the only Maoist billionaire in Europe.
What Mr Poettering has just done is, I think, very much the right thing to do. With Members like the one you have just addressed in your group, Mr Poettering, you have no more need of political opponents. I can therefore do no other than warmly congratulate you on taking the action to which you have just referred.
The case we are here to discuss has, in fact, already been answered. The decision that is supposedly worthy of criticism was not taken by the Commission under Mr Barroso, but by the Commission under Mr Prodi, and was within Commissioner Monti’s sphere of responsibility. As Mr Poettering has just demonstrated by naming dates, it is in no way something for which this Commission has to answer.
The authors of this motion, or at least the brains behind it, are well aware of that, and so one has to ask why the motion was tabled in the first place. It was tabled precisely in order to bring about what is happening here right now. That is what it was aimed at, no more and no less. There are no political motives behind it. The aim was that there should be cameras up there and crowds of people jostling one another in front of the entrance to this Chamber; it was that what is happening should happen. Just for show, and nothing more: that is the political substance behind this.
Mr President of the Commission, you are entitled to have this House tell you what it expects of you and of your Commission. We did so in some detail when the Commission was appointed. My group has not always been satisfied in its dealings with this Commission, and you can take it as read that, if there are things to be criticised and objected to, we in the Socialist Group in the European Parliament will do just that. If these accusations turn out to be substantiated, then we will give them our attention.
I speak on behalf of all the members of this group when I say that I am not prepared to allow defamation and insinuation to become a parliamentary strategy. That is something we are not prepared to accept.
It is for that reason that I declare, on behalf of the Socialist Group in the European Parliament, that we will not be voting in favour of this motion.
Mr President, on behalf of the Democrats and Liberals in this House, let me say to the signatories of this motion of censure that they are being ridiculous. They presume to say ‘’, but neither Mr Farage nor Mr de Villiers is an Émile Zola – far from it! This motion is nothing but a ploy to discredit the European Commission.
What is the real motive of those who have tabled this motion? It is not transparency; if it were, the signatures of at least four British separatists who refused to publish details of their financial interests on the Internet would not be appended to this motion.
The signatories of this motion of censure had but one aim, which was to discredit the President of the Commission and the entire Union with him. Why, moreover, did they choose to make this move only a few days before the referenda in France and the Netherlands? Not for any of the reasons they put forward, but to cause the Union maximum embarrassment in the runup to these public consultations.
Mr Barroso, you must feel rather perplexed. We started a debate about hospitality. You volunteered us the information about your holiday with Mr Latsis as an example: a friendship of long duration, a holiday accepted before you took office, before there was any debate about whether you might assume certain responsibilities you are now accused of abusing – quite apart from the fact that there is hardly a major industry in Europe which does not receive some government support. And if you had no contacts with industrialists, you would have as few friends as Mr Farage!
Liberals and Democrats will defend accountability and transparency in all of the European Union’s business. It is part and parcel of a government’s contract with the electorate. We are proud to have been at the forefront of the campaign for this. We all know there is a case for greater transparency. Under President Pat Cox, under President Borrell, through interinstitutional agreements with the Commission, we have made, and we continue to make, progress. The Commission’s code of conduct was revised with the entry of your Commission. It probably needs to be more explicit about the notion of hospitality.
We also defend the right of Members to bring a motion of censure under our Rules, but such tools should be used with caution. Members should beware that frivolous use such as this risks discrediting both the tool that Rule 100 gives us and this House. This debate is a deflection from serious business. We must all be vigilant on matters of public accountability, but we must also let the Commission get on with the job of bringing the European Union’s Member States closer together.
Europe needs builders, not a demolition squad; MEPs who look forward, not those who look back; parliamentarians who see opportunities, not those who exploit difficulties. There is room for diversity of view about the future of the European Union, provided those views are presented honestly and openly through public debate. As a recent election in the country I know best shows, when the views of the movers of this motion are presented openly, they get very, very little support.
I trust that this House will give a clear answer to the signatories of today’s motion.
. Mr President, ladies and gentlemen, a very large majority of my group considers this motion of censure to be inappropriate and they will vote against it in June. They consider it to be inappropriate because President Barroso’s personal relations with Mr Latzis do not strike us as being relevant to the future of Europe.
I very much regret that the fury directed towards the alleged financial irregularities of the Commission causes us to forget more and more that 80% of cases of mismanagement of Community finances involve the Member States. I would prefer it if Members were more active in also dealing with this issue.
We believe that using the motion of censure does nothing to help the legitimate cause of greater transparency and responsibility from the Commission, and that it only serves to strengthen the opinion of those who, like Mr Farage, believe that the Union should simply be abolished.
That does not mean, however, that our political judgment on the work of the Commission and its President has changed. I must say that my Group is slightly uneasy about the way in which this debate is being conducted. It is certainly adhering to the rules, but with such restrictions on the time and opportunity to speak that it seems to be a show for those who are for and against Mr Barroso, providing too great a platform for Mr Farage and his playmate, Mr Helmer.
Mr President, we take this opportunity to draw Mr Barroso’s attention to the fact that this is only the first and obvious consequence of the mistaken decision to keep Mrs Cruz in her role. This situation is clearly a golden opportunity for machinations and insinuations, in addition to obviously greatly delaying and complicating the legitimacy of the proceedings taking place.
In addition, it is more than obvious that only complete transparency and a greater readiness to agree immediately to a debate can help prevent us from falling into these traps. Today, the Commission is exposed to issues of potential conflict of interest which have not been tackled at their roots.
To conclude, Mr President, it is our opinion that in order to win the debate, and to sideline Mr Farage and his associates in the political debate, your role must be reasserted. You must reassert your role as the guardian of Europe’s interests. There are currently no positive initiatives emerging from the Commission in the context of the environment, society or culture. Do something in order that the people of Europe can acknowledge you and can acknowledge, alongside you, the complete legitimacy of the European plan.
– Mr President, the president of my group cannot be here in the House today, but he made his position clear in a letter published this morning.
If the aim of the motion is public clarification as regards a potential conflict of interests, then that aim is being achieved as we speak. A number of members of my group put their names to this initiative, convinced that it would be a means of obtaining the necessary public explanations regarding the allegations that had been circulating and were consequently not expelled from our group, Mr Poettering.
On the other hand, if the intention was, or is, one of censure based on the President of the Commission’s holiday, or using the holiday as an excuse, then that is something that we wish to have nothing to do with. The Leftwing opposition in this House is political in nature. We do not seek to deflect attention away from the real issues that oppose us to the Commission, namely the neoliberal policies that it pursues.
We would have taken a different view had Mr Latsis, the owner of the yacht, been involved in financial matters requiring a decision from the European institutions, in which case the services of the Commission would have been alerted about the illadvised holiday. As it happens, in this connection, nothing – nothing whatsoever – has yet been proven, and there is therefore no merit in this motion of censure. This is the view held my most members of the Group.
Mr President, I was one of those who signed, and was among those who withdrew their signatures when satisfactory information was forthcoming. Mr Barroso’s holiday is not worthy of a minute of attention. Transparency, on the other hand, is very much worthy of constant attention, something that we must all strive for, in light of the disengagement between the citizens and the blindness of the current leaders of Europe. The promotion of transparency requires facts, rather than insinuation or obfuscation. Ladies and gentlemen, we do not advocate a freeforall in the cause of promoting transparency; after all, people in glass houses should not throw stones.
I want no part in this populist clamour. If we were to table a motion of censure it would seek the truth and block those policies that hinder employment, rights and the desire for peace in this world.
Mr President, responsibility for today’s debate lies with those who did not allow us to have the debate last time. When Mr Farage raised the matter, I asked for a list of all gifts in excess of EUR 100. I have still not been given that list. Last Sunday, I asked Eva Joly – the examining magistrate who has got business people and politicians into prison for corruption – about where the dividing line is between gifts and corruption. ‘EUR 120,’ she said. Gifts of more than that amount do not belong in the public sphere. I want to know who gets what from whom and I want to be able to check whether consideration is provided.
Matters got off to a good start with Barroso. He gave us a list of 3 000 working parties, which had so far been kept secret. That list is now at Bonde.com. We do not, however, know the names of the participants. How many friends have been placed in the expert groups? How many people have been appointed independently of the general appointment procedures? How many EU employees and consultants also receive salaries from elsewhere?
Openness is the best tool honest people in power have for defending themselves against pressure from their own friends. The new Commission is not responsible for the sins and scandals of the past, but it could demonstrate a new approach. Provide us with the names of all the experts. Let us see who obtains what from the budget. Let us see all the Commission’s contributions to the legislative process. Sack the next person who lies, instead of sacking whistleblowers. Give the Commission’s sacked accounts manager, Marta Andreasen another job. Begin afresh with openness, democracy and proximity to the people. You will lose some friends in the upper echelons, but you will gain in terms of people’s confidence in you and in terms of support for European cooperation. Thank you, Mr President, even if I still do not have enough to express gratitude for.
. Mr President, I would like to thank the Commission President for coming to the Chamber to respond to the motion tabled by some of my colleagues. I was at the Conference of Presidents meeting which took the decision that there was no substance to the allegations being presented, and that it was right that President Barroso should respond by letter. The Conference of Presidents took on board his opinion, as expressed in that letter, that there was nothing to substantiate the allegations made.
Be that as it may, I do not deny Members and colleagues the opportunity to table this motion of censure. The fact that it makes them look ridiculous, takes up our time and diverts us from dealing with really important issues that affect the everyday lives of European citizens obviously does not matter to them. It matters to me.
We have a situation in which conspiracy theories, innuendo and general misconceptions, lies and myths are told about what goes on in the ‘dark corridors’ and ‘cubby holes’ of the European Commission. We are told we should be afraid of the danger lurking behind us, and that things are happening that we do not know about, when the reality is that every single decision taken is accountable. Every single action taken is not taken in an exclusive format or by one person, but goes through a host of motions and a series of individuals and organisations before a final decision is reached.
What we are really witnessing today is opportunism of the most crass and basest order. It is an opportunism which seeks to create a myth that ‘there is danger lurking out there’, predicated on the basis that we are the white angels who shine the light into dark corners. That is what the authors of this motion would have us believe. However, the reality is that they are trying to prevent positive action being taken, and to prevent real debate taking place on issues of concern to the people of Europe. Most importantly of all, this is an attempt to undermine a project in progress for the good of all the peoples of Europe. As we have seen with the most recent enlargement, it is one which continues to progress.
Finally, Mr President, I would like to thank President Barroso for coming to the Chamber. I apologise for being a member of a Conference of Presidents which may have put you in the embarrassing position of thinking you would not have to come to the Chamber. However, I know that in the future you will recognise it depends very much on who is asking the question, and then you will decide whether or not you should come.
Mr President, I would like to praise the Commission – or some Commissioners at any rate – for having produced, on 18 May, a paper from which I shall now quote: ‘We must bring more light to bear on the way we work and find new ways to reconnect with the European public.’ The document goes on to say that all official correspondence by letter should be made available in a public register. One of the people who got this initiative underway was Commissioner Siim Kallas.
There is also the issue of the power exercised by lobbyists, for, in this House, in contrast to the USA, there is a great lack of transparency where they are concerned. The reason why I signed the motion – a reason I share, I think, with many other Members – was that I expected precisely that sort of explanation from you, and what, Mr President of the Commission, did you give us? What must be the feelings of the editorial staff of , who made the whole thing public, not to mention the reporters of the or those working on the ARD’s ‘Tagesschau’ yesterday evening, when they hear you using words like ‘rabblerousing’ and ‘misuse’. Not least as one who has been a journalist for many years, I object to such accusations.
Your statements, Mr President of the Commission, put you on the wrong side of the debate. You are sending out the wrong messages. By saying what you say, you are defending an EU lacking any transparency whatever, full of intolerance, and – yes, I will say it – characterised by paralysis. The stunned rigidity associated with the EU Constitution is precisely because of the sort of behaviour of which you have, lamentably, given an example today. By this pushing away, you are making yourself a symbol of an EU characterised by oldboy networks and – oh, yes – the power of lobbyists. In so doing, you do damage to the ideals in which many of us believe. The fundamental problem is precisely that; this attitude of withdrawal, this no longer comprehending what is at issue, when what is at issue is the ideals of the EU.
Like many others, I am in favour of Europe, but not of this EU and its abusive practices. Without transparency, there is no democracy. Stick to what you said a fortnight ago, and then we will not have to say . Wake up, I beg of you!
Mr President, first of all I should like to thank all the political groups. In fact, all of the groups, except the one that initiated this motion of censure, have rejected the terms of the motion, and I thank them for that. I do believe they have all helped us, in the European institutions, to send an unmistakable signal of our determination to distinguish clearly between democracy and demagogy.
There remains one substantive and serious question to be answered, and for all those who are committed, as I am, and as all the members of my Commission are, to the principle of transparency, I should like to spell out our position precisely. To this end, I shall repeat what I said on the matter in my letter to President Borrell. Since the letter was written in English, I shall read it in English.
‘I should add that the rules applied to members of the Commission are stricter than those currently applied in most Member States. Nevertheless, the question has been raised of whether additional rules in this area would be helpful.’ Some of you, like Mr Watson, have spoken about that possibility.
I then said to President Borrell that it is perhaps useful to recall that the Commission proposed an agreement to create an advisory group on standards in public life back in November 2000, which would have covered the European Parliament, the Council, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regions, as well as the Commission. That proposal is still on the table and the Commission is of course ready to discuss it with the other institutions.
Ladies and gentlemen, I want it to be clearly understood that the Commission is ready to work constructively with all of you for transparency, good governance and proper accountability within our institutions. What I cannot, however, accept as President of the Commission is this suspicion towards the institution I have the honour to lead, this sort of anathema some people pronounce on it. I just cannot accept that.
We shall work together for greater transparency, but we shall not give in to demagogy. I therefore thank all the political groups for having drawn this distinction today between demagogy and democracy and for having contributed in this way to the realisation of our European ideal.
The debate is closed.
The vote will take place during the next partsession.
Mr President, we put forward a proposal, which was rejected, for a general debate. We put a number of questions to the Commission during the hearings, where we were promised information about the expert groups. We have still not been given this, and nor shall we be given it. What information is it that has to be protected?
Mr Bonde, I regret that the switch by means of which I intended to cut you off did not work, and that you have therefore been able to speak without the permission of the Presidency. I am very sorry.
– Our position on the Commission is abundantly clear; we voted against it because we object to its profoundly neoliberal agenda, as we have highlighted on many occasions.
The reasons behind this motion of censure, however, had nothing to do with opposition to such policies. Instead it is based on personal relationships and events prior to the current Commission taking office, which we voted against.
We want more transparency in the Commission. We want different policies to address the terrible problems of unemployment and social exclusion.
We do not base our policies on personal attacks. We therefore do not endorse this motion of censure, although we are ready to back motions of censure against the Commission’s appalling policies.
I have listened to the debate on the motion of censure with increasing disbelief. The issue at stake here is not who lodged the motion or the motives of the Independence Democracy Group, it is about whether the Commission President is under a duty to answer questions asked of him by members of this house. The people of Europe have a perception that MEPs and Commissioners do not live up to high standards, and whether or not we like it this is the reality which we must acknowledge and remedy, not close ranks and pretend does not exist. The need for continued reform of our and the Commission procedures is urgent. I deplore the motives of the Independence and Democracy Group, but their actions could have provided an opportunity to strengthen our procedures. By attacking them rather than the problem, the leaders of the groups have missed an opportunity today.
The next item is the debate on the report by Mr Leinen on the revision of the Framework Agreement on relations between the European Parliament and the European Commission [2005/2076(ACI)] (A60147/2005).
.  Mr President, Mr President of the Commission, ladies and gentlemen, after what we have just been discussing, which is destructive in its desire to disrupt relations between the institutions, thank heaven we are now going to deal with something constructive and something that is intended to strengthen these relations. This fourth framework agreement between the Commission and Parliament embodies a culture of cooperation in which the role of each institution is respected, whilst at the same time an effort is also made to deepen mutual understanding and cooperation. This is set down in writing in the articles of the agreement.
This is the fourth agreement between the Commission and Parliament. I can say that each successive agreement has seen this House’s role as a ‘Chamber of Citizens’ and hence as a body monitoring the European executive progressively reinforced. This agreement, too, takes us another few steps further down this road, and so I should like to thank the Conference of Presidents and, in particular, VicePresident Wallström and everyone else who played a part in bringing about this framework agreement.
Let me mention some of the key aspects of this fourth framework agreement. For a start, what we have just been debating finds a place in it; it is unequivocal in specifying the political responsibilities of the President and Members of the Commission when conflicts of interest occur. Notwithstanding the Commission’s collegial nature, each of its Members is responsible for what is done in his area of responsibility. That all 25 of the Commission’s members are individually responsible for what they do in their own sphere is a most important principle.
The President of the Commission is responsible for the steps to be taken if Commissioners are involved in conflicts of interest, and for any decisions that need to be taken. There are also clear provisions concerning the procedures to be followed when one Member leaves the Commission and is replaced by another, and indeed there were long drawnout negotiations on this point. It is clear that a new Commissioner cannot take up office until he has appeared before Parliament, gone through the hearings and been given a vote of confidence by the whole House.
A second set of provisions relates to cooperation on lawmaking and on budgetary decisions. I see that we have managed to ensure that the Commission and Parliament will agree in advance on annual legislative programmes and multiannual programming, and that the Commission will not make public any legislative or other significant initiatives before notifying Parliament. This is a crucial step in terms of Parliament’s right of codecision on key EU decisions.
Furthermore, Parliament is treated as the Council’s equal in this respect. We will be kept fully informed at every stage of the legislative process, and at the same time as the Council. It has also been agreed that regular dialogue will be established at the highest level, on a threemonthly basis, between the Conference of Presidents and the President of the Commission or the VicePresident responsible for such matters, and it is my belief that this dialogue will result in greater cooperation. The Commission has also agreed to provide information on the composition and work of its expert groups, at the request of the relevant committee. Furthermore, the agreement contains several provisions concerning Parliament’s position at international conferences. The Commission undertakes to keep Parliament’s delegations fully informed of the progress of such conferences, and, wherever possible, to allow them to participate in negotiating delegations. The Commission will also provide backing for Parliament in the field of election observation, and regularly update it on the progress of accession negotiations with candidate countries.
While this agreement does incorporate the Lamfalussy procedure, Parliament would have liked it to go further in this respect, as the relevant provisions apply only to securities, banking and insurance. We would have preferred it to have covered other areas as well, but it would appear that we will have to wait until the next stage of the process for this to happen. Furthermore, Members have expressed a desire for the framework agreement procedure to become more transparent in the future, and for the relevant parliamentary committees to be involved somewhat earlier in the process. All things considered, however, I would recommend this agreement to the House, since it represents real progress. As I said earlier, it symbolises a culture of cooperation that is based on mutual respect and the desire to work constructively towards the EU’s goals. After all, this is what the public and the citizens expect of us.
Mr President, Mr Leinen, ladies and gentlemen, it is an honour and a great pleasure for me to address the House at this crucial juncture, prior to the vote on revision of the framework agreement governing relations between the European Parliament and the Commission. Since my investiture as President of the Commission, I have been telling you of my intention to establish constructive collusion and a sustainable strategic partnership with Parliament.
In the early stages, we experienced some moments of institutional and political tension. An undiscerning observer might have concluded that the desire for cooperation proclaimed by myself, by Margot Wallström and by the whole Commission reflected nothing more than our intention to avoid any further friction. This interpretation has proved to be fallacious and shortsighted. In fact, the desire for cooperation by which we are driven results from an appreciation of the institutional reality of our Union. Under the Treaties, Parliament is the depositary of the will of the peoples of Europe; it is the only directly elected institution and the legitimate representative of the citizenry of the Member States. No other supranational organisation can rely on such an advanced degree of democracy as the European Union; no other multinational structure has assigned such an important role to the directly elected representatives of the people; no territory in the world except our continent, reunited at long last, has an institution that represents four hundred and fifty million people at the present time.
The Union is not a remote abstract entity that takes its decisions behind closed doors, disregarding the inclinations and opinions of its peoples. On the contrary, it is based on the will of the people and on fully democratic institutions. That is the real wealth of our Union. That is what makes it unique among the existing structures in an increasingly globalised world. We are proud of this profoundly democratic character of the Union, which reflects the historical traditions of its Member States. We must act accordingly, and we intend to do so.
This, then, is the underlying reason why we considered it opportune and necessary to revise the framework agreement, the main instrument governing relations between our institutions. This revision has taken place in a climate of excellent cooperation under the direction of the political authorities of both institutions. I wish to take this opportunity to thank President Borrell, the heads of the political groups, Mr Leinen, chairman of the Committee on Constitutional Affairs, and all those who have contributed to this exercise, which is such an important milestone in the history of our bilateral relations.
The negotiations have enabled considerable progress to be made. We have agreed on a wellbalanced text which meets the expectations of both parties and substantially improves cooperation between our institutions. Mr Leinen has already pointed to many aspects, but I should like to outline what we consider to be the five main results.
Firstly, we have enhanced the political dialogue between our institutions. Together with VicePresident Wallström, I will on a regular basis attend the meetings of the Conference of Presidents, which will become the main forum for discussing political developments as well as the work and activities of the Parliament and the Commission. Furthermore, the timetable for the Commission’s legislative and work programme has been streamlined, and the process leading to the Commission’s legislative and work programme has become more political. In this context, Margot Wallström met the Conference of Committee Chairs in February, and will do so again in July.
Secondly, we have strengthened openness and transparency. The Commission commits itself to providing Parliament with a full list of the expert groups assisting us in the exercise of our right of initiative. In addition to this, the chairpersons of the relevant Parliamentary committees may ask the Commission to provide information on the activities and composition of these groups. When taken in conjunction with the existing rule on transparency relating to the ‘comitology groups’, this new provision is a very useful step. It will definitely contribute to enhancing transparency in the context of interinstitutional relations.
Thirdly, we have reinforced the provisions concerning political responsibility. The framework agreement enshrines the key principles of the openness, fairness and consistency of the entire hearing process. It ensures that the Commissionersdesignate disclose all relevant information in accordance with the duty of independence laid down in the Treaty itself. In addition, we have agreed on the procedure to be followed should Parliament express a lack of confidence in an individual Commissioner. In such cases the Commission President will give Parliament’s deliberations all the political attention they deserve. That is why we have agreed that I will either ask the individual Commissioner to resign, or I will be prepared to explain before this House the decisions I have taken. This procedure safeguards the collegiality of the Commission and the powers and prerogatives of its President. If new Commissioners are appointed during the mandate of the Commission, I will ensure, together with the President of the Parliament, that they present themselves immediately to Parliament.
My fourth point concerns the improvement of our cooperation regarding the negotiation of international agreements and other aspects of our daytoday work. We have made provision for the Commission to keep Members of Parliament systematically informed on the conduct of negotiations on multilateral agreements. We have agreed on measures for consultation of the budgetary authority on the occasion of the announcement of new financial undertakings made at international donor conferences. We have deepened our cooperation in the field of Community election observation missions.
Finally, we will act within the framework of the existing treaties and safeguard the competences of the other institutions, particularly the Council. While the Commission attaches great importance to our cooperation with Parliament, one should not forget that the Community method is based on a triangle. The Commission is responsible for proposing legislative and budget proposals, and the two branches of the legislative and budgetary authority are responsible for deciding on these. As guardian of the Treaties, the Commission is fully committed to safeguarding this method and to paying all due attention to the balance between the institutions.
With your permission, Mr President, I would like to give the floor to VicePresident Wallström to comment on specific features of the Leinen report. I sincerely hope that this House will support the revised Framework Agreement, thus opening a new dimension to our fruitful relationship.
. Mr President, the Leinen report welcomes the revised framework agreement and approves it. I am very pleased by that and I hope that this House will do the same. This morning the Commission authorised President Barroso and myself to approve the text on behalf of the whole Commission after the positive vote that I hope will take place tomorrow.
Following the speech by President Barroso, I wish to respond to a few remarks made in Mr Leinen’s report. As regards implementing powers, the Commission has already made use of its right of initiative to place the Council and Parliament on an equal footing as regards supervising comitology decisions and proceedings with regard to instruments adopted under the codecision procedure. To this effect, the Commission presented a legislative proposal in 2002, which was amended in April last year, taking into account the large majority of amendments tabled by Parliament. This is the only possible legal way to change the current situation. I wish to stress that our proposal is based on the existing Treaties and could be adopted without waiting for the entry into force of the Constitution. The Commission continues to attach considerable importance to this proposal. We are aware that Parliament supports it and we hope that the Council will give it all the attention it deserves.
For the time being, the Commission will continue to implement the current rules on comitology in full respect of the role of Parliament, as laid down in primary and secondary law and in our bilateral agreements. An internal assessment is currently taking place in the Commission to ensure effective and coherent application of these rules.
As regards providing information to Members of Parliament on the occasion of negotiations on international agreements, the solution found in the revised framework agreement is the only one possible due to the legal context.
As you have certainly noticed, the Commission has committed itself to keeping Members of Parliament systematically informed. Members will be appropriately informed by the Commission in full respect of their role as observers.
Finally, we have taken note of the request made as regards ensuring proper consultation of Parliament on the integrated guidelines. The latest integrated guidelines, which will be endorsed by the European Council in June, cover a period of three years. From our point of view, this implies that in 2006 and 2007 the next integrated guidelines will have to be updated rather than drastically modified. For the next guidelines, the Commission will have to analyse not only contributions from the Member States but also data and statistics which are normally available only in December or even in January. It is a complex process. Nevertheless, in that context, the Commission will pay attention to the need to allow Parliament adequate time to deliver its position and will use its best endeavours to facilitate this process.
In conclusion, I believe that our debate today paves the way for reinforcing constructive relations between Parliament and the Commission. As I said, the Commission stands ready to approve and sign the framework agreement. It is not just a list of wishes and formal commitments: it is a concrete and detailed instrument to regulate our relations. It will be our common responsibility to translate it into concrete facts. I am sure that our two institutions will implement it carefully and loyally.
I am deeply convinced that it will not be only our two institutions that will benefit from the new agreement: the Union as such will benefit from increased cooperation between Parliament and the Commission. Europe needs a strong European Parliament exercising its powers. Europe equally needs a strong, independent and credible Commission, and through your vote tomorrow you will mark an important step in this direction.
. Mr Barroso, congratulations on your previous speech and on having put things straight and put certain people in their place.
I believe that Mr Leinen and VicePresident Wallström have laid out the characteristics of this fourth Framework Agreement, and I am not therefore going to deal with the specific issues that they have explained so well. But please allow me to express a political consideration on behalf of my group. The history of this Parliament is the history of an assembly that wants more power, a consultative assembly, a Parliament elected by universal suffrage, then a Parliament with certain competences in the field of the internal market, a Parliament with codecision powers pursuant to the Maastricht Treaty and, since then, a Parliament which has been playing an increasingly significant role in legislation and political control, and that is extremely important. And I believe that, in compliance with the Treaties, this fourth Framework Agreement serves to move us forward in this direction.
I would like to say that, while moving in that direction, the Group of the European People's Party (Christian Democrats) and European Democrats has always believed the Commission to be at the heart of the system, to be the most innovative element of the institutional architecture and that it is therefore also the most decisive element of that architecture. In the debates currently taking place, when we are asked why the European Parliament does not enjoy legislative initiative, we say ‘because it is the job of the Commission to define the Community interest, because it is the job of the Commission to ensure compliance with the Treaties’.
I am therefore sure that this Framework Agreement is in line with the new European Constitution, which will provide more democracy, more efficiency and more transparency, and that it will achieve those objectives in that same way. And when we approve this Agreement tomorrow — and we will approve it tomorrow with the votes of the Group of the European People's Party (Christian Democrats) and European Democrats — I would urge the European Commission to respond to the need to produce initiatives in Europe and to present them; if it does so, when it carries out its duties, it will always have the support of the Group that it is my honour to represent today. Thank you very much, congratulations on this work and please go ahead. It is now time to get to work.
.  Mr President, ten months after the Commission entered office, we must be pleased by this result, even though I would imagine, Commissioner, that from the point of view of the method, being yourself so to speak the champion for transparency within the Commission, you must not be fully satisfied with the conditions under which this agreement was negotiated and you must think that there are further improvements to be made next time.
With regard to the Committee on Economic and Monetary Affairs, this agreement concerns us in three respects. First of all, conflicts of interest: we are waiting for it to be fully implemented with, I hope, complete transparency. Then there is comitology and, on this matter, I thank you for your comments. In the view of the Committee on Economic and Monetary Affairs, implementation of the Lamfalussy process is acceptable only if it operates in accordance with the interinstitutional agreement that we drew up during the previous Parliamentary term, which makes it possible to take full account of the position of the European Parliament to the same extent as the deliberations of the Council.
My final point relates to the implementation of the new Lisbon Strategy and the way in which this Parliament is involved in the adoption of ‘employment’ guidelines and broad economic and monetary policy guidelines. We support the idea that national parliaments must be involved upstream and must take ownership of this process, of this strategy, but this must not be to the detriment of the conditions under which the European Parliament’s position is defined. On this matter, as you know, we have a problem with the timing and I am counting on your cooperation and support so that this Parliament can be in a position to adopt its contribution to these broad guidelines under favourable conditions.
. Mr President, my Group fully supports the framework agreement and the amendment by Mrs Berès. The framework agreement is a distinct improvement on the one we signed with the Prodi Commission in 2000. It strengthens the political accountability of the Commission to Parliament, especially through the commitment of President Barroso that we see in clause 3 with respect to a loss of parliamentary confidence in an individual Commissioner.
With this revised framework agreement, the Commission itself becomes much more parliamentary in character than it has been in the past. Parliament shows itself to become far more capable and responsible for scrutinising and sustaining critically a strong executive authority. The comprehensive agreement establishes the ground rules for what promises to become a strong working relationship between us. The framework agreement certainly changes the context of CommissionParliament relations from that of the previous debate on the fatuous motion of censure.
.  Mr President, I am obliged to the rapporteur. My group will be voting in favour of this fourth framework agreement, which it sees as strengthening dialogue and reinforcing the legitimacy of both institutions. This applies to the substance of the agreement rather than to its methodology, concerning which I should like to make a number of critical comments.
There is something special about interinstitutional agreements between constitutional institutions, and, in their totality – there are now several hundred of them – they take on something like a constitutional character. Agreements of such a kind can hardly be entered into by secretariesgeneral without reference to the relevant committees, without a political mandate and without the agreements being published. I believe, Mr President, that not least the group leaderships should give consideration to a change of method, and, since we want to give added force to the requirement for transparency among ourselves, we should also require the same transparency of the process whereby interinstitutional agreements come into being.
I also have a demand – or it might be a request – to make of the Commission. Neither on our own nor on the Commission’s website is it at all possible to call up the interinstitutional agreements currently in force, for they are not published, and so none of them can be accessed or consulted. This amounts to a serious lack of transparency, and I would ask you in strong terms to make all the existing interinstitutional agreements public.
Mr President, today in this House we have an illustration of the deficiency in the current procedures, with a motion of censure being necessary to try to extract information sufficient to meet suspicions about potential conflicts of interest. It was met, of course, with a predictable grovelling response by the majority in this House. Yet this report itself accepts those same deficient procedures. The report tries to make much of Article 2 of the Framework Agreement, but the flaw therein is that while it bestows on the Commission President the obligation to identify and act upon conflicts of interests affecting Commissioners, nothing is put in place to identify and act upon such conflicts affecting the President himself. Thus the same situation which gave rise to today’s debate continues to exist unaddressed by this report. What is obviously needed is a wholly independent Commissioner for standards in public life.
As my second point, I take this opportunity to distance myself from the ritual obeisance to the Constitution that appears in recital A. Alas, this besotted committee feels it cannot speak without showing cringing deference to the illfated Constitution, ever peddling the lie that it will deepen democracy, when in reality it is assetstripping every nation state of more democracy and more power.
Mr President, ladies and gentlemen, there can be no doubt that both Parliament and the Commission are in need of the new Framework Agreement between them.
I fully subscribe to the view set out in the Decision implementing the Agreement, namely that the deepening of democracy in the European Union calls for close relations between Parliament and the Commission and for more effective parliamentary scrutiny of the work of the executive, in other words, of the Commission. I was delighted to see that this Decision includes a reference to the European Constitution in its second citation, even though the Constitution is not yet a binding document. What is more, the Agreement’s final provisions include a revision clause that provides for the Agreement to be amended after the Constitution has entered into force.
This is proof that both Parliament and the Commission are not only aware of the importance and significance of the European Constitution, but also realise that it needs to be put into practice as quickly as possible.
The second issue I should like to address relates to the status of Commission experts and expert groups. Article 16 of the Agreement sets out fundamental principles relating to these expert groups, such as the need for transparency with regard to their membership and activities, and the need to update lists of names and make these lists public. This is a step in the right direction. I hope that these provisions will have some bearing on transparency in the EU, and that they will in fact ensure that the EU becomes more transparent. I also hope that they will prevent conflicts of interest and overhasty accusations of corruption.
. Mr President, I thank Members for all their speeches, the majority of which were in support of this framework agreement. I just have two very short comments to make. I should like to say to Mr Allister that this agreement is based on the existing Treaties. We are not anticipating the Constitution.
Secondly, on publicity and publicising the results, they are all published in the Official Journal and are available on the Internet. If there are any indications to the contrary, we will follow them up. But the general rule is that we always make them available in the Official Journal and on the Internet. We will, of course, also publish them on the Commission’s website. I hope for a positive vote tomorrow.
– The debate is closed.
The vote will take place tomorrow at 11 a.m.
– The next item is the debate on the report by Mrs Malmström (Α60135/2005), on behalf of the Committee on Foreign Affairs, on EURussia relations (2004/2170(INI)).
.  Mr President, ladies and gentlemen, I would like to start by congratulating the rapporteur, Mrs Malmström, on this very comprehensive report covering all aspects of relations between the European Union and Russia. It goes without saying that these relations have a particularly important place in the European Union’s external relations, a place that has become even more important since the enlargement of the EU. It is also true that this report was, to a large extent, drafted prior to the summit. We will therefore have to examine how the analysis and facts set out in this report will need to be supplemented in the light of the conclusions and discussions that took place at the 15th EURussia summit in Moscow on 10 May.
It was at that summit that the European Union and Russia reached agreement on the terms of a strategic partnership enabling us to improve cooperation in the four Common Spaces: the economic space and the spaces of freedom, security and justice, of external security and, finally, of research, education and culture. Of course, the negotiations on the four road maps specifically identifying cooperation in these four spaces encountered some difficulties, given that their aim was to reorganise all of our relations by adopting hundreds of operational points that now need to be implemented. We can, however, congratulate ourselves on the result achieved.
By agreeing, in Moscow, on an overall package including road maps for the four spaces, Russia and the European Union have succeeded in reaching a new stage in relations between them, namely the implementation of a true strategic partnership as decided upon in May 2003 at the Saint Petersburg summit. This is an undeniable success which has not been significantly tarnished by the Russians’ reference to certain difficulties connected with the transit of goods to Kaliningrad. In the opinion of President Putin, the agreement on the four spaces should make it possible, in his words, ‘to build a greater Europe’. I think that is an objective that we can share, provided that this greater Europe is based on values to which we ourselves subscribe.
With regard to the Economic Space, during the summit, Russia renewed its agreement, given in 2004, to the gradual abolition of payments for Siberian overflight rights, which are no longer justified. Negotiations on the exact procedure for this phasing out should be concluded shortly, and its entry into force should not be delayed.
Russia expressed its wish for greater cooperation in the energy sector, which moves in the direction of our own interests. It is presenting itself as a reliable partner for the European Union in this sector, as in others, and it has committed itself to implementing the Kyoto Protocol, even if it is threatening at the same time to withdraw if the system is not reformed by 2012. These discussions show that the subject of global warming and the Kyoto Protocol, and particularly what will follow the Kyoto Protocol, is vitally important and we must therefore pursue this line of dialogue with the Russians.
Russia’s membership of the WTO is also a prospect that must be developed rapidly, as it is once again a matter of fully integrating Russia into the multilateral system by making it subject, in this way, to international disciplines, particularly to disciplines in terms of trade.
With regard to the space of freedom, security and justice, one of the most important points in this space is certainly the free movement of persons. Despite the lack of specific results on this point at the summit, the European Union still views it as extremely important to reach a speedy conclusion to negotiations with the Russians with a view to signing an agreement relaxing, on the basis of strict reciprocity, the conditions for issuing shortstay visas, and also a readmission agreement. This latter point is vital for the EU and there can be no relaxation in the visa requirements without a parallel readmission agreement. We know that the Russians are reporting difficulties in this respect, but they are no longer rejecting or ruling out the conclusion of such an agreement, which they are now linking to the conclusion of similar agreements with their own neighbours. This is therefore a matter that must be developed continuously and a subject on which dialogue with the Russians must be actively pursued.
I am also pleased that, on 18 May, the Russians signed the agreement fixing the border with Estonia. We are, unfortunately, still waiting for an analogous agreement to be signed with Latvia and we must encourage the Russians to sign such an agreement.
With regard to the space of external security, we agreed with the Russians during the summit that closer cooperation should make it possible to work together to reach a peaceful conclusion to what are known as ‘frozen’ conflicts affecting our common neighbourhood or, rather, to use the wording that was finally used in the conclusions, ‘the regions adjacent to Russia and the European Union’. In this context, I am thinking, amongst other things, of the Transnistrian conflict in the Republic of Moldova. Adoption of the wording ‘adjacent regions’ enabled us to overcome the initial reservations that Russia expressed on this subject and I think that both the European Union and Russia have much to gain from our cooperation in this region of the world where any developments have direct repercussions for Russia and the EU.
It is also stipulated in the joint road map that all cooperation processes must be based on the sovereign decisions of States and the text clearly recognises and I think that this is one of the most important points that the European Union and Russia share the same common values. It is therefore those common values, including respect for sovereign rights, and also respect for human rights and for the principles of the rule of law, that must guide the development of our relations with Russia. Let me take this opportunity to say a word about our common interests concerning the fight against terrorism: the fight against terrorism must be based on these values and on respect for the rule of law.
The space of research, education and culture is an important space where the people of Russia and Europe can meet and forge closer links, because we have a common cultural and historical heritage. In this important space, we need to develop a number of initiatives. One in particular has already been decided: a European institute in Moscow is to be opened in 2006.
By way of conclusion, I would like to stress the importance of all our relations with Russia. With this great country, which also holds the key to the stability of our continent, we need to build a longterm trusting relationship based, I would stress again, on democratic principles, on just those values that must characterise the construction of this greater Europe that we want just as much as they seem to. In so doing, we cannot ignore the fact that we must also engage in a tough but constructive dialogue on issues of human rights, on issues to do with the freedom of the press, and on other humanitarian issues arising in particular in regions such as Chechnya. This dialogue has been launched, particularly on human rights. It must be pursued actively as an integral part of our relations with Russia, because it is in the interests of the European Union to have a reliable partner in Russia, to have a partner that contributes to the stability of our continent and that also shares the fundamental values that we are trying to defend on this continent.
Mr President, Commissioner, Mr PresidentinOffice of the Council.
Since the EU was enlarged just over a year ago, our powerful neighbour in the east, Russia, has become more and more important to us. The country has been a strategic partner for a long time, and we share many challenges and tasks that require cooperation and common solutions. Trade, the environment, energy and the fight against terrorism and organised crime are just a few of the areas concerned. We need good relations in order to be able to achieve stability, security and prosperity throughout the European continent.
Our partnership has not, however, been without its problems, and it is pleasing that, at the summit on 10 May, we succeeded in agreeing upon cooperation within the Four Common Spaces. The relevant summary included approximately 400 practical – although not especially practical – points requiring cooperation, but these are still far from being resolved. It is important and gratifying that this much progress has been made, but it also remains to be seen what lies beyond the rhetoric. The PresidentinOffice of the Council, Mr Juncker, said that the EU and Russia had still not embarked upon their honeymoon but that there was true love between the two. It now remains to be seen what this means for their future marriage plans.
We are dependent upon each other, but relations have been strained and cooperation made more difficult by internal developments in Russia that have seen a decline in human rights and democracy under Putin. Ever more power has been concentrated in the Kremlin and in Putin personally. Political parties have been marginalised, and there have been restrictions upon freedom of expression and the free media. There is still extensive corruption, and there seems to be no end to the atrocities in the bloody conflict in Chechnya. The murder of Maskhadov, Chechnya’s elected president, will not make a political solution any easier. Putin and the EU also have different views of developments in the neighbouring countries. The situation in our common neighbourhood has in many ways been gratifying. In Ukraine and Georgia, people have turned away from authoritarian regimes and instead chosen democracy, openness and renewal. This is an area in which we must together realise that we have everything to gain from democratic neighbouring countries, and Russia and Putin must accept that these countries do not belong to the Russian sphere of interest. The people of those countries want democracy and see the EU, and not Russia, as a model for the future.
The problems in terms of cooperation are not, however, only due to Russia. Relations have been made more difficult by the fact that the EU and the individual Member States send out different signals. The common policy places very strong emphasis upon values such as democracy and human rights but, when individual Heads of Government meet Putin, the common values tend to end up very far down on the agenda. Instead, there is a focus on, for example, energy. This does not give a helpful picture of the EU and creates confusion on the Russian side. In the report we are discussing, the Committee on Foreign Affairs is critical of some aspects of the way in which Russia’s domestic politics have developed and thinks that the EU must be clear. The conflict in Chechnya can only be resolved politically. The EU must offer to act as a mediator and, as time goes on, also participate in the work of construction. Terrible atrocities are taking place against civilians in Chechnya. This concerns us all. There is no internal conflict. No one denies the terrible acts committed in Russia – I am thinking, for example, of the massacre in Beslan – but these do not justify the atrocities in Chechnya and the unwillingness to put the soldiers responsible on trial.
Because of its size and geographical position and because it is our neighbour, Russia is an incredibly important partner. There is no alternative to active cooperation, but we need to focus on a number of practical areas of cooperation in which the EU and Russia both benefit from results. Quality, and not quantity, should be the determining factor behind this work, and the issues relating to democracy must never cease to be integrated. The EU must convince Russia that economic development and trade go hand in hand with modernisation, a functioning legal system and democratic reforms. We support Russia’s ambitions to join the WTO, together with the reforms that this will entail. We look forward both to greater cooperation in the environmental sphere in connection, for example, with maritime safety and with safety in relation to nuclear energy, and we look forward to a continuation of the commitments under the Kyoto Protocol. We hope that, together, we shall find a solution to the conflict in Transnistria and that the Russian troops will be withdrawn from Moldova and Georgia.
Naturally, we must mainly look forwards, but we have a common, and at times dramatic and bloody, history. In order to move forwards, we need to be able to put the past behind us, but, in order to do that, a process of reconciliation is required. The archives in Europe and Russia from the Second World War must be opened up, and Russia must recognise its occupation of the Baltic states and the atrocities committed by the Soviet Union. It is excellent that the border agreement with Estonia has been signed. A similar agreement now remains to be signed with Latvia too.
We have a limited ability to influence developments. That is why it is incredibly important never to retreat from those values on which EU cooperation is based and to make it clear to our large neighbour that we shall not do so. The EU and Russia will only ever be able to achieve a true partnership if it is based on the defence of democracy. The Russian people is not helped by our remaining silent on important issues of principle. A coherent strategy with a common message, instead of oneman shows by individual leaders, is the only way of conducting a credible policy towards Russia.
. Mr President, let me begin by thanking Mrs Malmström for the very useful report. Its timing is highly opportune, coming just after the successful EURussia summit that President Barroso, Commissioner Mandelson and I attended in Moscow, together with the Council presidency. As we now begin implementing what has been agreed, it is very important to say that Russia is a strategic partner, but at the same time we also have to speak with one voice and we have to address all the questions – both the more difficult and the less difficult questions – which I can assure you we did.
Many of the issues in your report are highly relevant to the discussions we had in Moscow. Let me give you a very short overview from my side. Of course, I can only complement what the presidency very eloquently said.
The major achievement was adopting the four roadmaps for the four ‘common spaces’ that we have been negotiating for many months. The last summit meeting in November was more difficult and we were far from coming to an agreement, whereas through the many individual negotiations that we conducted we finally achieved our result in the four areas: the economy; freedom, security and justice; external security; and research and culture. They will now provide a good basis for significantly enhancing and strengthening our relations with Russia in the coming years, which is necessary. We have the Partnership and Cooperation Agreement, but this alone is no longer an adequate basis. We had to enhance it by these four common spaces.
More importantly, we confirmed that the EURussia relationship is based on common values – and I am glad that President Putin himself mentioned that – including respect for human rights and democracy, the rule of law, and a free market economy. These values must now also guide us as we turn to implementation. President Putin, in a speech he gave in the Duma, very clearly mentioned that, and we are encouraged by this as also by the human rights dialogue that we had with Russia, which was a very frank and open dialogue where all these questions were raised and discussed.
In the economic sphere, I very much welcome your emphasis on our common interest in seeing Russia become a real partner with an open, dynamic, intensified economy and also – this is equally important – a transparent judicial system. This will be at the forefront as Russia comes closer to WTO membership and, as you said, we all support that because we think this is the direction that has to be taken and which will start to create a real common economic space.
At the summit we also made clear that phasing out noncommercial payments for Siberian overflights is essential for our economic cooperation. We also ensured that energy cooperation and the Kyoto Protocol are very high on the list of priorities in our roadmap. I can confirm to you that, as requested in your resolution, the Commission will continue to provide financial support for Russia’s implementation of Kyoto and for nuclear safety.
In the field of freedom, security and justice, we agreed that we must rapidly conclude negotiations on both, on the one hand on readmission and on the other hand on visa facilitation. I believe that the agreement on both issues is within reach and we should aim to conclude it as soon as possible. Our aim would be the next summit in October. I know this is a very ambitious aim but I say as soon as possible. The Commission and the Member States remain convinced – we said so clearly and it was part of our difficult negotiations until the very end – that the simultaneous implementation of the two agreements is essential.
We also raised, as did President Barroso, the issue of human rights and the dialogue with Russia on the Northern Caucasus. Following the April factfinding mission by DG Relex, we are now exploring ways and means of providing financial support, especially for socioeconomic recovery, in addition to our considerable humanitarian assistance. We have to create a new climate there and we also want to do a lot on the question of technical support. We want to bring people out of the Northern Caucasus, out of Chechnya, so that they can also see a different environment. This is also very important for a future process designed to lead to reconciliation and to better social and economic conditions.
Of course all this should lead to free and fair elections. This should be the aim. We would also like to improve administrative and institutional structures. We have to continue our dialogue with the Russian authorities on this point. We also agreed that human rights and international obligations must be respected as part of fighting terrorism in an effective and very resolute way.
Turning to external security, we agreed with the Russian authorities that we both want an integrated Europe without new dividing lines. Even if the four common spaces include the notion of adjacent regions, President Putin himself acknowledged that it is a common neighbourhood and we have to work within the common neighbourhood to make it a better, more stable neighbourhood for both of us. That means that we want to cooperate on the question of stability and prosperity in neighbouring countries such as Ukraine, Moldova and Georgia, without forcing them to choose one camp. They should proceed with their internal reforms and find solutions for their very difficult problems.
Finally, let me underline the importance of our agreement on research, education and culture. Those areas, even if they do not seem to be highlighted, are specific areas for peopletopeople contacts. We want to promote more exchanges with regard to university studies and also want to work on different cultural projects with Russia.
Your resolution rightly draws attention to the fact, as I said at the beginning, that Russia is an important strategic partner for us, and all the more so since enlargement. This has highlighted the need to further develop cooperation with Russia in the northwestern regions, especially in the ‘Northern Dimension’. I must also agree with your suggestion that the Union’s policy on Russia has too often suffered from a lack of coherence. I said Member States must stick to the common line and we appealed very often to them to do so during our negotiations. Since in the end everybody stuck to this line, we managed to come to an agreement.
I hope the success of our summit will enable us to strengthen relations on a now broadly agreed basis and in a coherent manner. We will be able substantially to deepen our cooperation across a wide range of sectors, and we must use all the possibilities offered by the existing Partnership and Cooperation Agreement.
I can assure Parliament that the Commission will take full account of all the points made in its resolution and I remain as always at your disposal for further discussions.
.  Mr President, Mr PresidentinOffice of the Council, ladies and gentlemen, I think that Mrs Malmström has, by dint of a great deal of effort, made a very good job of drafting this report, which makes clear not only the significance of our relations with Russia, but also the fact that Russia is not merely a partner in Europe and an anchor of stability, but has also, as a result of enlargement, become our neighbour, and that it is for that reason that we must, both today and in the future, devote particular attention to our relations with it.
Russia, though, is not a candidate country; this is not a progress report in which we sit in judgment, saying, ‘that is wrong and that is wrong and there you need to do more’. In this instance, we are applying a quite different procedure. While drawing attention to violations of human rights or developments in democracy that we regard as undesirable, we should refrain from itemising what is going on in Russia and passing didactic judgment on each individual item. It is important that this summit has brought concrete results, laying a foundation on which internal and external security may be established, economic cooperation guaranteed, and joint projects in research, education and culture facilitated.
What struck me as very important in today’s debate was what Commissioner FerreroWaldner had to say: if the whole thing is to work, Europe must speak with one voice. In that case, it will not be acceptable for individual Member States – Germany, France or Spain – to hold separate summits with Russia and pursue a contrary policy, without, moreover, informing either our Baltic friends or the European institutions. One might be so bold as to say that Germany will refrain from such things after September of this year, but in the case of France and Spain we will, no doubt, have to live with it for some time yet.
By way of a final comment, let me say that cooperation in regional conflicts appears to me to be very important. Reference has been made to Transnistria, Abkhazia, South Ossetia and NagornoKarabakh, and the EU has offered to help in Chechnya as well. Rather than being limited to humanitarian operations, it must also have a political dimension, and Russia would be well advised to respond to this signal from Europe.
. Mr President, I wish to thank Mrs Malmström for her openness and cooperation in working out a balanced and productive parliamentary position.
Positive developments have recently taken place in EURussia relations. We warmly welcome the adoption of the single package of roadmaps for the creation of the four ‘common spaces’ at the last EURussia summit in Moscow. We consider this a breakthrough in the EURussia strategic partnership.
We are both committed to multilateralism, which is the only solution to global problems. Therefore, we should work together in reforming the United Nations. We as European Socialists regard Russia’s ratification of the Kyoto Protocol as a highly positive step. We acknowledge Russia’s constructive role in the fight against terrorism and in nuclear disarmament. We look forward to mutually beneficial energy cooperation with no added political motivation.
We should support the accession of Russia to the WTO. However, we should not forget about divergences of opinion or disputes. We are deeply worried about the weakening of democracy in Russia. We also call on Russia to ensure better protection of national minorities. Without a readiness to reach a compromise and start a reconciliation process there can be no chance of ending the suffering and developing a lasting peace in the framework of a wide autonomy for the Republic of Chechnya. The European Union and Russia can only develop a real strategic partnership if Russia fully endorses the basic European values and principles of democracy, the rule of law and full protection of human and minority rights. It is in our common and vital interest to maintain Russia’s democratisation, modernisation and European orientation. There is no alternative to a strategic partnership between the European Union and the Russian Federation that is reliable, sustainable and mutually advantageous.
.   It goes without saying that cooperation with Russia is of key importance for the European Union. The same also applies to the problem of secure energy supplies, to which Russia can provide a partial solution. At the same time, however, there can be no one who is not concerned at the way in which the major energy companies operate in Russia. I need only remind the House that the head of Gazprom leads Putin’s cabinet, that his deputy chief of staff, Mr Sechin, runs Rosneft, and that Mr Ivanov, Mr Surkov and Mr Prikhodko are in charge of Transneft, Aeroflot and so on. This all begs the question of whether these companies are in fact operating according to market mechanisms, or whether they are instead instruments of Russian foreign policy. A great many recent developments, such as the problems experienced with the supply of crude oil to Ukraine, suggest that the latter is the case.
A further question that needs to be addressed relates to the future direction of Russian policy. No one could fail to be alarmed at the bill presented by Mr Dmitri Rogozin to the Duma, which, if it is adopted, will make it possible for Russia to incorporate whole new regions into the Russian Federation without anyone’s permission. Those justifying such a move have made it quite clear which regions are involved, and these include Abkhazia, South Ossetia and Transdnistria.
This leaves us with the problem of whether we should not occasionally alert Russia to our concerns, which are entirely justified. Of course, it will be Russia that decides on the future shape of our relations with Russia and on the future face of Russia itself, but I do not believe that there should be any letup in our efforts to highlight certain concerns.
.  Mr President, Commissioner FerreroWaldner, Commissioner Wallström, ladies and gentlemen, Russia is very important in terms not only of our security and stability, but also of our economic and ecological development. We want close cooperation with it in the widest variety of spheres. Notwithstanding the many strategic reasons for this partnership, however, it must be based on respect for the European understanding of values. It may well be the case that parts of the EU are dependent on Russian energy and raw materials, but this must not mean that we betray our democratic and human rights principles.
We must set an example and involve Russia in matters relating to the rights of minorities, in particular with regard to the protection of Russian minorities in the Baltic. A comprehensive peace process must be set in motion in Chechnya, with the help of all democratic forces in society. Military action is more than merely a dead end; it is a disaster, and not only that, but a crime. The Stalin and Brezhnev eras may be things of the past, but the postCommunist tsarist approach of the Kremlin, with its restrictions on freedom of the press and information, renders a peace process in Chechnya impossible.
Our only hope is the development of civil society. What we want is a political solution, and one that is reached with the assistance of the EU. I was present when the handing down of sentences to Mr Khordokovsky and Mr Lebedev began in Moscow, and this sentencing, which is still in progress, is shocking evidence of the contempt with which the EU’s fundamental values – the rule of law, democracy and human rights – are being treated. What other explanation can there be for these two people attending the preliminary hearing under heavy guard and in an iron cage, as though they were dangerous predators?
Large parts of the indictments were reproduced word for word in the grounds for the ruling, right down to the mistakes. The breakup of Yukos is an economic death sentence, and Khordokovsky is not being given a fair chance in this political show trial. Is this Russia worthy of being a strategic partner of the EU? Proceedings in accordance with the rule of law are inseparable from human rights under any regime, and that is also the case in empires.
.   Commissioner, on behalf of all the members of the Confederal Group of the European United Left/Nordic Green Left, I should like to welcome the outcome of the EURussia summit. Russia has been a source of fascination for all of Europe throughout modern history, or in other words since the Middle Ages. On the one hand, we saw it as the successor to Byzantium and a bulwark for Europe against invaders from the East. On the other hand, we regarded it as an Asian country, and thought of it primarily in barbarian terms. On the one hand we saw its lofty traditions, the golden cupolas of its churches and its culture, whilst on the other we saw the staggering riches of its rulers and the extreme poverty of millions of its citizens.
Opposing views of this kind are still to be found in today’s motion for a resolution. On the one hand, Russia is described as a major supplier of raw materials that are vital to the European Union, as well as an enormous market and a potential ally of European culture and traditions. On the other hand, misgivings are voiced regarding the great expanse of Eastern Europe and Russia’s powerful armed forces, which are equipped with modern weapons and which have already been involved in a number of peacekeeping missions with EU troops, for example in the Balkans. The authors of the resolution should have reserved attacks of the kind to be found in the part of the resolution demanding common standards of behaviour for the armed forces of another of our partners, if we are to believe the reports from Iraq. I am assuming, of course, that the necessary steps have not yet been taken in this respect.
The contradictions I mentioned previously can also be seen clearly in a number of amendments. I would call on the Members of this House to remember who it was that protected Europe from the Nazi terror 60 years ago, and, even as they criticise totalitarianism, to avoid succumbing to Russophobia. When voting on this resolution, we should ensure that a spirit of constructive cooperation prevails over mistrust and condescending advice. After all, we cannot ignore the fact that millions of Russians died in order to liberate Europe. We should never fail to make a clear distinction between the loyal ally which played a large part in liberating most of Europe, and which fulfilled its commitments towards its other allies in Asia 60 years ago, and the country that attacked us. This distinction should also be reflected in the relevant parts of our resolutions and debates.
When fervent advocates of democracy talk in this Chamber about the problems experienced by national minorities in Russia, even though they themselves come from countries where hundreds of thousands of citizens have not been granted citizenship, I find it hard to know whether they are making fun of all of us, or whether they are merely demonstrating barefaced cheek and a shaky grasp of what democracy means.
We need Russia as the European Union’s closest ally, and we need it as a friend, in order to resolve the everincreasing problems with which the world today confronts us. Friends should be asked, not ordered to do things, and Members of this House should remember this when voting on the resolution tomorrow, whilst ensuring that their own personal views take a back seat.
.   Mr President, ladies and gentlemen, modernday Russia inherited the historical legacy of the Soviet Union, and regards itself as the rightful heir to the latter. It stubbornly refuses to make any kind of attempt to account for its criminal past in its relations with neighbouring countries, including Poland. This past includes the MolotovRibbentrop Pact of 23 August 1939 and the genocide such as that committed against Polish officers murdered in Katyn, Kharkov and Mednoe in 1940 and in numerous NKVD dungeons over the following years.
Another burden that weighs heavy upon present relations between the EU Member States and Russia is the fact that the latter has made no apology for the communist dictatorship that was imposed upon the Central and Eastern European countries after the end of the Second World War. When voting on today’s report, we should not forget that the arrogance and hypocrisy displayed by the Russian authorities with regard to the issues I have mentioned, together with Russia’s current policies, on Chechnya, Georgia, Moldova and the Baltic states, blatantly violate democracy, the rule of law and respect for human rights, and hence the values to which the European Union so readily subscribes.
. Ladies and gentlemen, the European Union is interested in developing good relations with Russia, and this process has to be a bilateral one. There are spheres where this has happened successfully, but in other spheres matters have actually worsened.
The countries of Europe have had differing historical experiences of relations with Russia. For Latvia and the other Baltic States the experience was particularly tragic. The USSR occupied the Baltic States twice. Over 60 000 innocent people were sent from Latvia to Siberia in cattle trucks, without any legal process, and only a few returned. To a great extent the deportations were carried out so that the possessions and homes of those expelled could be handed over, lock, stock and barrel, to the new settlers.
Russia must acknowledge the occupation of the Baltic States. This would also make it possible to legally distinguish national minorities from immigrants, whose rights in Europe are regulated by entirely different laws or norms, as my fellow Members have stated here; this is a subject on which Latvia has to listen to unfounded accusations by Russia.
Our duty in the European Parliament resolution is to send a clear signal to Russia, stating that the retreat from democracy which we have observed recently is unacceptable. In order for us to be successful, it is important for the countries of the European Union to speak with one voice to Russia, and also to pull no punches in calling things by their real names.
Mr President, ladies and gentlemen, the Malmström report is a balancing act. Let me say straight away that the European Union quite obviously always gives priority to countries that are members of the European Union, and that these countries are granted particular protection and support for historical, political and economic reasons. In this instance, this applies primarily to Poland and the Baltic states.
Secondly, we cannot ignore the fact that Russia is undergoing a major transformation, and that throwing off the Soviet system is a key aspect of this process. The success of the latter in many areas means that supporters of the old Soviet system now appear to have no real chance any more of being elected in Russia.
Thirdly, we must realise that a process of this kind can only work in the long run if it is based on democracy, the rule of law and human rights, and we must acknowledge that there are grounds for criticism in this respect. This brings me on to my fourth point, however, which is that we must keep lines of dialogue with Russia open. It is for this reason that we are building a strategic partnership, which has been embodied in the four common areas, for example, and the common energy policy, which will be formulated in such a way as to prevent onesided dependence on our part. The events that will take place in 2007, and our joint preparations for these events, will also be a focus for this strategic partnership, as 2007 will see the expiry of the partnership and cooperation agreements, the holding of elections in Russia and the planned entry of Russia into the WTO. Enlargement will perhaps have been completed by this time, and we may even have a constitution. It follows that we must make sensible preparations for 2007, when all these events may take place.
In my opinion, and even though we must continue to voice our criticisms, it would therefore be useful to emphasise the importance of keeping channels of dialogue open. This would allow us to help ensure that developments in Russia move in a sensible direction, which is in both our interests and our neighbours’ interests, and would help prevent fresh outbreaks of hostility. Most importantly, dialogue with Russia is necessary because we need the country’s help on such matters as the Middle East, the UN and the Security Council. Even though criticism is necessary, therefore, we should also maintain a spirit of friendly cooperation, and we should continue to pursue the goal of achieving such a balance.
Mr President, two weeks ago, after a long preparation period, Russia and the European Union reached agreement on how their strategic partnership should take shape, thus demonstrating that the European Union and Russia can make strides forward in their mutual relations despite the previous impasse. Does this agreement mean that all questions surrounding EURussia relations have been answered? The answer is still in the negative.
While the roadmaps that have been laid down indicate to both partners where they can begin to improve their cooperation in a number of areas, other questions remain unresolved, and I should like to single out three of them.
Russia and the European Union have a large number of common interests in the areas of the economy, energy, security and the fight against crime. At the same time, it can be said that there are worrying developments within Russia as regards the values for which the European Union stands, not least democracy, the rule of law and transparency. Commissioner Wallström was right, in her report, to devote a great deal of attention to this. In its approach towards Russia, the European Union must try to strike a balance between those values and interests, one that will, at the same time, enable us to have a positive bearing on Russia’s internal developments. The establishing of a transparent democracy and economy in Russia is not only a theoretical concept in the longer term; it is also a matter of common concern to the peoples of Europe and Russia. In order to be effective on this score, the Member States must manage to keep their ranks closed in the direction of Moscow.
A second point is the resolution of the deadlocked conflicts in Moldova and Georgia. The EU must do everything in its power to persuade Russia to adopt a more cooperative stance, and we must capitalise on the room in the agreements recently concluded.
Finally, Russia is a crucial factor in the success of the Neighbourhood Policy in the new neighbouring countries, but policymaking and implementation are far too inadequate for the time being. The EU’s Russia policy must take greater account of the neighbourhood policy objectives, which should not become secondary to relations between Europe’s capitals and Moscow.
Mr President, Commissioner, ladies and gentlemen, the way in which the European Union has dealt with Russia does not inspire me with very much confidence, certainly not when one considers the terrible war in Chechnya. Indeed, in their talks with Putin, most Heads of Government avoid sensitive issues such as the war in Chechnya and observance of human rights. If they do say anything at all, their views sometimes conflict.
In the European journalist Ben van der Velden’s book. ‘European powerlessness’, I read a transcript of an interview between the author and Commissioner Patten. On 27 October 2003, Commissioner Patten had the following to say about his contacts with the Russian Government, and I quote: ‘My unusual opinion is that you do not achieve anything with friendly meetings. You have to look at what you get from the other party. At summits, you must also be prepared to make a nuisance of yourself about an issue such as Chechnya.’
This House has always stood for an inclusive peace process, in other words a process that encompasses all layers of Chechen society, inside of Chechnya but also the rebels who renounce terrorism. It is true that at summits, the nonobservance of human rights and the fight against international terrorism should be on the agenda, but so should a political solution, which we should try to enforce.
With all due respect, Commissioner, it is a bad thing to talk about support for socioeconomic recovery on top of the desperately needed humanitarian aid, without there being a serious solution to the conflict. I have visited Chechnya and Grozny, and I saw what happened with the funds. Either they are used to erect government buildings or they will soon end up in the hands and pockets of criminals such as Ramzan Kadurov.
That is a reality, and perhaps we should acknowledge that a flexible approach does not work in Russia. Maybe we should acknowledge and do what Khrushchev did at one time in a meeting for the United Nations: he took off his shoe, pounded the table and said ‘This is my will’. Why does Europe not do this in relation to the war in Chechnya?
– Mr President, we need to examine how we look on Russia – from which point of view we look on Russia. From the point of view of the Americans, we will look on her as an adversary; from the point of view of the former Warsaw Pact, we will look on her with fear. The point is: do we look on her as a country with which we can cooperate?
We are laying down conditions here. Let me read in particular condition 24, in which the EU 'asks Russia to reaffirm its commitments to the territorial integrity of Georgia and Moldova and to withdraw its military forces from Georgia and Moldova in accordance with the request of these sovereign states'. And rightly so.
Why did you not impose the same condition on Turkey and ask it to withdraw its military forces from an occupied country which is a Member State of the European Union? Why the double standards? Why are we asking Russia to withdraw its military forces from Georgia and Moldova – and rightly so – but not asking the same of Turkey?
You are asking Russia to ratify the Kyoto Protocol on the environment. And rightly so. Why did we not ask the same of the Americans, who pollute the environment 16 times more – according to official statistics – than Russia?
Mr Barroso made a distinction earlier between demagogy and democracy. I greatly fear that the Commission and the Council of Europe are being demagogic on this matter.
When discussing our relations with Russia, we frequently think in terms of the Russian people, the Russian culture and our dealings with Russian businesses. It should come as no surprise that our thoughts on the matter are favourable. At the same time, however, President Putin’s policies present us with a problem. This is a man who violates human rights, who places restrictions on economic and political freedoms, who has reverted to a Stalinist interpretation of history and who has awarded a medal to General Jaruzelski. The latter was joint commander of the 1968 invasion of Czechoslovakia and in charge of the defeat of Solidarity.
‘Divide and conquer’ has been one of the guiding principles of the Kremlin’s policies for some time now. Russia maintains close, and even friendly, ties with certain EU countries, whilst snubbing others. One could say that this is a political strategy that has been employed since time immemorial, but I would ask why the other side should have to sit back and allow it to happen. At the same time, of course, we should be asking ourselves who this other side actually is. Is it just a few Western countries whose governments believe that friendship with Russia is worth the extra expense, no matter what history has to say, are we referring to the countries of Eastern Europe that are subject to increasing pressure from Russia, or do we in fact mean the EU as a whole?
A great deal has been said about the EU’s common foreign policy recently, in particular with regard to the Constitutional Treaty. The issue we are now debating will put this policy to the test. Now the EU must send out a clear sign of solidarity to Russia, and a sign that we will gauge its good will towards the EU as a whole on the basis of its approach to the new Eastern European Member States.
Mr President, it is quite clear that cooperation with Russia is immensely important. At the same time, however, the kind of Russia with which we cooperate is equally important. As the rapporteur notes, our cooperation should be based on common values, but the fact is that Russia is moving ever further away from such values as democracy and civil liberties. Common values are therefore a goal rather than a reality, and both the Council and the Commission should do everything in their power to ensure that this goal is achieved.
The second point I should like to make is that the agreement signed in Moscow is a real step forward in the dialogue between the European Union and Russia. Amongst other things, it will make it possible for us to resolve local conflicts, such as those in Transnistria, Nagorno Karabakh, Abkhazia and South Ossetia. At the same time, however, no mention is made in this agreement of the Chechnya issue. This is absurd, as how can there be any question of forging a common policy with Russia or establishing a common area of freedom, security and justice if no reference is made to events in Chechnya? The same is true for energy policy, on the subject of which Mr Schmit said that there was a prospect of removing obstacles to energy cooperation. I should like to ask the Council and the Commission whether this means that they would be in favour of the Baltic pipeline. The latter would run along the bottom of the Baltic Sea, and could facilitate a diversification of energy sources for various EU Member States.
Thirdly, the success achieved by all of us will depend first and foremost upon the coherence of our common foreign and security policy, and the extent to which it takes into account the interests of all the 25 EU Member States. I would stress the word ‘all’, as we cannot afford to allow Russia to play off certain EU Member States against others. What kind of EU would we have then, and what kind of community?
My country, Poland, is essentially interested in cooperating closely with Russia. Yet for many years now, Russia has attempted to prove to the world, and to the European Union, that Poland is holding back dialogue between Russia and the West.
It should therefore be stated in plain terms that we are emphatically in favour of a pragmatic and coherent approach which involves working as partners, and which takes into account the interests of all the EU Member States.
Mr President, Mr PresidentinOffice of the Council, Commissioner, ladies and gentlemen, I should like to start by warmly thanking Mrs Malmström for the excellent cooperation. We did not see eye to eye on every aspect of the first draft, but Mrs Malmström managed to incorporate a great many of our ideas and to draft compromise amendments. This has resulted in a very broad consensus, and I should like to thank her on this score. I believe that the report we now have before us achieves a good balance between the views of those who believe that we should regard Russia first and foremost as a strategic partner, and of those who believe that democracy and human rights must be the focus of our relations with the country. I see no contradiction between these two approaches; in my opinion, it would be unfeasible to emphasise one and ignore the other. Furthermore, I believe that this is the message that emerges from this report.
There can be no question that Russia is a strategic partner for the EU, but we would have preferred to see it actually acting as such during the events in Ukraine. Ukraine would also have been glad had this been the case, but unfortunately it was still too early for such a thing. We would be delighted to have Russia as a strategic partner with regard to policies on Belarus, and if this were to happen there would surely be no limit to our success in developing democracy. The same applies to South Caucasus, and we would also be glad to have Russia as a strategic partner with regard to Georgia. Yet such strategic partnerships must not be conducted on Russia’s terms, or even on Europe’s terms; they must be conducted in accordance with the terms laid down by the peoples of Georgia, Ukraine and Belarus. In my opinion, therefore, this is precisely the direction in which we must move. We must constantly remind Russia that we want to act as its partner, but the basic requirements for such a partnership must remain unaltered.
Commissioner, you said that we must speak with one voice, and it is my belief that this House is prepared to do so. Should you run into any problems when dealing with the Council, I would advise you to ask this House for its assistance, as we will give you our full backing.
. Thank you, Mr President. We all acknowledge how important relations between the European Union and Russia are for the security and stability of the continent of Europe. The peoples of Europe, however, differ in their conceptions of the possibilities and terms of forming relations with Russia, according to their historical experiences.
The history of relations between Latvia and Russia makes me cautious, in practice, in assessing the processes taking place in Russia now. The fact that Russia’s economic growth is closely tied to the rise in energy resource prices on the world market, and has not been accompanied by social and economic reforms, does nothing to engender confidence in longterm and stable growth in that country. The parlous state of human rights in Chechnya, the increasingly clear display of authoritarian tendencies, the evergrowing focus on the glorification of Soviet totalitarianism, the return of Soviet symbolism, Russia’s refusal to acknowledge the brutal occupation of the Baltic states carried out by the Soviet Union, and yet more — just as in Chechnya, Russia shows a complete disregard for the fundamental human rights that relatives of the victims of Soviet totalitarianism have to obtain archive information on the Soviet Union’s executioners, coupled with Russia’s delays of almost 10 years in signing the border agreement with Latvia. These are the realities of today’s Russia, and they make me worried.
Mr President, EURussia relations are not at their most cordial at present, after a serious loss of face for Russia following Ukraine’s Orange Revolution six months ago. President Putin seriously overestimated his ability to impose his chosen candidate on the Ukrainian people, even if it meant rigging the election. He wrongly expected the same reaction as shown by the EU to the flawed election the previous year in Azerbaijan. Ukraine has now courageously sorted itself out and started out on an independent path – as has Georgia – and Russia, unsurprisingly, is not happy with this.
Neither is Russia particularly pleased with the role played by the independent Baltic republics with their enhanced status in foreign affairs as full EU members. The statement by President Putin that they voluntarily agreed to be annexed by the Soviet Union is laughable.
The EU remains deeply critical of the widespread atrocities in Chechnya, including the extrajudicial execution of Aslan Maskhadov. Russia, however, is fortunately now making some moves towards punishing those responsible for some of the atrocities. There remains strong appreciation of Russia’s internal struggle against fundamentalism and support for the global war against international terrorism.
I support a strong Russia with its recognised international borders, but say ‘hands off Ukraine, Georgia and Moldova’, and I call upon it to help solve the Transnistria question. I am also deeply worried by the rise in Russian antiSemitism.
Russia remains the EU’s strategic energy supplier and giant immediate neighbour, so we must encourage dialogue and shared values and develop the four ‘common spaces’. Russia must not be allowed to turn the clock back to authoritarianism and abandon its respect for democracy and human rights.
Ladies and gentlemen, one of the greatest challenges the European Union faces is to build relations with Russia, with both parties acting as partners. Relations with Russia and the Russian people must be strengthened in order to allow us to engage in economic cooperation and to work together to establish international norms in Eurasia. The European Union should pursue the goal of bringing Russia closer to the EU and to its standards and institutions. To this end, it is essential that the EU coordinate its external policies on Russia, both at EU institutional level and at Member State level. Relations with Russia should not be viewed as secondary to either shortterm economic interests or negative historical experiences.
Russian civil society should be a key partner for the European Union in its relations with the country, and we should support it in its efforts to promote democracy, media freedom and respect for human rights. Modernday Russia is a heterogeneous country. On the one hand, it is fighting a postcolonial war in Chechnya and violates the fundamental human rights of those living in this region. On the other hand, however, it is a target for ruthless terrorist attacks, and a country that over the past 15 years has undergone impressive democratic transformation. Yet this country is under threat from the distinctive and authoritarian presidential system that is currently in place, as well as from state control over the media and violations of the rule of law.
Even as we level criticism at the system put in place by President Putin, however, we must never forget that there is also another Russia. This other Russia found its full expression in the thoughts and activities of Andrei Sakharov, who was both a great European and a great Russian. The real Russia today, or in other words the Russia of the Memorial Society and the PEN Club, is defending Russian democracy, and it expects the European Union to support and help it in its efforts to build Russian democracy and to bring Russia and the European Union closer together.
. Ladies and gentlemen, the aim of the Malmström report is the European Parliament’s wish to discern in Russia a partner in practical, prudent and highquality cooperation.
Russia’s attitude in resolving the boundary issue with Latvia confirms the need for the report. Latvia lost part of its territory as a result of its occupation by the USSR. President Putin obstinately calls this demagogy. In view of this stance by the Russian powers towards historical truth and the fact that discussions about the border agreement between Russia and Latvia, which have lasted ten years, have reached deadlock, the fact that in this report the European Parliament is calling on Russia to settle the border with Latvia fairly and equitably is to be highly valued. Unfortunately, Russia is still unable to demonstrate such a will.
I call on the European Union not to shy away from acting as a mediator in the fair and equitable determination of a border agreement between Latvia and Russia, to refuse to yield in the face of Russia’s strength and blackmail, to assess Russia’s attitude towards those countries once in its sphere of influence from a position of goodwill as testimony to a responsible understanding concerning the need for reconciliation between Russia and the European Union countries, and to Russia’s understanding of democratic values.
Mr President, there has been no shortage of historical references in this debate; for Germans, too, relations with Russia possess a specifically historical character. I believe that all parties could unite in saying that German politicians are glad that, after many decades, good relations with Russia have been restored. If one is to calculate quite coldly, on the basis of our own interests and of the security interests of the new Member States, I believe that their security interests benefit more from these good relations than they would do if the situation were reversed. It follows, then, that it is negligent or worse to allow the EU to be used as a sort of trampoline, with the help of which one jumps up in the air in order to give the Russian bear a hefty thump on the nose.
I wholeheartedly endorse Mr Laschet’s earlier criticisms of didactic tendencies, and what Mr Brok had to say about keeping avenues of dialogue open. I have to say, though, to Mr Laschet, that there are two things he should not do. For a start, you should not share out the bearskin among the nations before the bear is dead. Secondly, you should not make promises that you cannot keep, for I am quite certain that summits would take place between Germany and Russia even if Germany had a CDU government – and who knows, we may even see such a thing in 20 years’ time. You should not try to imply that such summits would no longer happen.
Countries which were in the Soviet Union's sphere of influence, or were part of that Union, maintain rather specific relations with Russia.
For the first time since the recent enlargement of the EU a resolution on this issue has been worked out, with us taking part in the work of this Parliament, the Parliament of a huge and powerful European Union. However, it has nothing to do with the settling of accounts with Russia; this is the recognition of Russia’s importance and a wish to see that country follow the main signposts of the transition to democracy, while searching for its own way. Can a country head towards democracy if the opposition in that country is weak and in decline, if freedom of press is restricted and the courts carry out the will of the authorities?
The answer is important for the entire European Union, for Russia’s neighbours in particular. Immense Asian Russia has been searching for a special road for hundreds of years, either getting closer to or more distant from Europe. Now Russia has an excellent opportunity to make a choice. It is very important to spell out the things which divide us, and to strive to diminish those differences and outline the things which unite us. We would like to cooperate with a neighbouring Russia, which is not just a strategic partner, but a reliable associate sharing our values and focussed in its search for the way ahead. I believe this would also be in Russia's interest.
– Mr President, Russia should become a privileged strategic partner and the development and extension of the partnership in all sectors should be a basic and constant strategic priority of the European Union over coming years.
Noone can doubt that Russia has a great deal of potential to play a decisive role in consolidating international security, stability, peace and a balanced international order.
I believe that cooperation is needed in order to resolve international and regional crises within the framework of the UN and to prevent the imposition of unilateral solutions. The experience gained from joint participation in the Quartet to resolve the Palestinian problem, which resulted in the roadmap, should be applied to other regional problems, such as Kosovo, the crisis in the Caucasus and the crisis in Central Asia. There is, however, a lack of trust between the two sides which the enlargement of the European Union has exacerbated rather than reversed. Enlargement should be a bridge for cooperation; it should not create new divisive walls. From this point of view, the European Union and the new Member States have a great deal of responsibility. We cannot help to build strategic relations with Russia with the syndromes of fear and the experience of a traumatic past. The crucial factor for the future of relations between the European Union and Russia is the configuration of a joint European strategy in which all the Member States will talk the same language, not on the basis of national priorities on individual interests. We, as the European Union, need a cohesive and integrated strategy with vision and inspiration in our relations with Russia.
. Mr President, I agree that we must strike the right balance, and we also have to address every question very clearly and frankly. The important thing is to have a frank dialogue and a dialogue on every question. That also means a dialogue on human rights questions and, for instance, on difficult issues like Chechnya. I must say that we have had this very clear and frank dialogue. President Putin himself has been very open. So, I see movement, although it is not yet sufficient or exactly what we want. We must continue in this direction.
This interdependence means that we must go further. For instance, on Chechnya, we have spoken clearly about the necessary political solution: there has to be territorial integrity but, at the same time, there must be some sort of autonomy for the people there and then there have to be free and fair elections.
We in the European Commission feel that we must do something for the population: not only provide humanitarian aid, but also assist in reconstruction. We are thinking of technical assistance, as I said: training for medical doctors and teachers in the EU Member States; scholarships for students; the provision of medical and teaching equipment. There must be job creation and new activities for the future generation. These are concrete actions.
On the question of history, we know that there are still some very difficult, delicate issues between the Baltic States and Russia. It is really up to the historians to clarify the past so that our people can then reflect on the dark pages of European history. But our priority must be to look to the future and, in this regard, I repeat exactly what I said: we have to raise every question openly, whatever it may be.
On the BakuTbilisiCeyhan pipeline, I can only say that it has been inaugurated today with the strong support of the European Union.
Finally, we will go on taking implementing action and we will take your comments into account, including comments on the need to guarantee human rights, democracy and stability. However, at the same time, we must also look to Russia, our strategic partner, for solutions to problems in its neighbourhood and for solutions to problems with ourselves.
I should like to thank the Commissioner for her answer, or rather for her attempt to answer my question, as I did not ask about the Caucasus pipeline. I was asking about the Baltic pipeline, which is intended to run along the bottom of the Baltic Sea.
. Mr President, I wish to tell the honourable Member that there seems to have been a mistake. I have heard this in a different way. I can only say that this is a commercial project and have nothing else to add at the moment.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report by Mrs Gál, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on promotion and protection of fundamental rights [2005/2007(INI)] (A60144/2005).
. Mr President, during the present period of debates, referenda and parliamentary ratifications of the EU Constitution, we have all heard the arguments about the reasons for democratic deficit within the Union, and we are well aware of the need to make the work of community institutions transparent and to bring it closer to the people.
At present, the work of the Union’s legislative bodies is often shrouded in scepticism and lack of concern. It is our especial duty and obligation to change this. This aim could be accomplished by means of the careful definition of the mandate and function of the Fundamental Rights Agency, the guarantee of its efficient operation and for its role to be known as widely as possible. The Union’s announcement, that development has shifted from an economic community to a political community of common interests, is timely and if the Union is to have a Constitution that includes the Charter of Fundamental Rights, the human rights dimension must also become stronger. Since it is one of the principles of the Union that fundamental rights should be treated with priority in its policy, an Agency should be set up to monitor whether these highsounding fundamental principles are being observed and to ensure that exercising fundamental human rights becomes a peopleoriented, everyday practice instead of just bare legislation.
And now, Mr President, let me continue in English.
Mr President, following the decision of the European Council in December 2003, this owninitiative report seeks to set out the means towards the aim of extending the remit of the European Monitoring Centre on Racism and Xenophobia and converting it into a Fundamental Rights Agency. The committee and the groups agreed on my approach and although 120 amendments were tabled to the report, we managed to achieve 25 compromise amendments by which all the members of our committee have contributed to the development of fundamental rights within the Union. This led to an absolute majority with only three votes against.
The core issues during the debate on the report in the Committee on Civil Liberties, Justice and Home Affairs focused around certain problems. One was whether a new agency should be established at all. The main argument here, especially on the side of the PPEDE Group, was that there are already too many agencies that are not sufficiently costeffective and that thereby many of the tasks of the European institutions, such as Parliament or the Commission, would be delegated to agencies. I tried to make a clear point in this respect in my report. The credibility of the Agency, and our credibility, will be ensured by its welldefined mandate and structure.
The committee also asked that Parliament should have a more important role in the structure, mandate and work of this body. As a main legal basis had to be found, we invoked Article 13. But I must emphasise that this Agency has to have a broader mandate, covering the Charter of Fundamental Rights in its totality. Therefore I ask the Commissioner not to interpret this article only in a restrictive sense.
We have to make the hardly understandable legal language and structures clear, effective and operational and we need even more active cooperation between Council, Commission and Parliament. I can see this Agency cooperating, building the information it gathers on a network of networks, in which we can find a clear way through the jungle of European, national and regional institutions and centres dealing with human rights throughout Europe. Cooperation has to be a keyword in this field when we look at the Council of Europe.
It is important to use and build upon what has been achieved so far in the Council of Europe, not only symbolically but also in practical daybyday terms. It is important that a functional model of cooperation be developed, as was emphasised at the Warsaw Summit. I think that the Agency could be a means towards this end.
The protection of national minorities has become a very important issue since EU enlargement and it has also become clear that combating xenophobia and discrimination is not enough in itself to guarantee minority rights.
It is certainly a crucial move to create equality of rights and not to tolerate discrimination. However, this is only one, surface treatment of the subject. In order to get a firm grip on tackling this problem, it is not enough to treat the symptoms, but we must dig to the roots and treat the malady in order to create equal opportunities. This complicated subject must be examined from various perspectives. Therefore, a separate section of the Agency must deal with traditional national minorities.
It is a very sensitive task, and a great challenge today, to monitor the implementation of rights and to find a balance between the granting of individual freedoms and achieving collective security. Therefore, the Agency must stand in the centre of a European movement striving towards better observance of fundamental rights and it must apply all the knowledge from previous experience in this process.
The goal is to be able to put the fundamental rights into the centre of all possible policies and provisions, so that we can really think of Europe as a symbol of these basic freedoms.
. Mr President, ladies and gentlemen, I would first of all like to offer my sincere thanks to the rapporteur, Mrs Gál.
Both myself and the Commission are in agreement with the outlook, the spirit and the aims of the report, which have just been mentioned.
Within the sphere of justice, security and freedom, the Commission has centred its operations on the promotion and protection of people’s fundamental rights.
Following the decision made by President Barroso before this House, we formed a group of Commissioners who are precisely responsible for coordinating the Commission’s policies aimed at promoting and protecting fundamental rights.
My proposal to the Commission to carry out an impact assessment on each of its proposals ensuring the protection and promotion of fundamental rights has already been adopted. It is a precautionary impact assessment, which allows the Commission to only adopt measures that will enable us to make progress in our attempts to better protect fundamental rights. The request came from Parliament, and I was in full agreement.
Among the 10 priority measures included in the action plan implementing the socalled ‘Hague Programme’ for a European area of freedom, security and justice, which was approved by the Commission on 6 May, I have placed the principle of Europe’s promotion and protection of fundamental rights at the very top. This emphasis clearly demonstrates how, in my opinion, the protection of fundamental rights is a priority that cuts across all of the Union’s policy areas, particularly when, as has been stressed a number of times, including in front of this House, it is a case of balancing citizens’ strong calls for security with respect for people’s fundamental rights.
I entirely agree with the rapporteur’s calls for a European agency equipped with a broad remit, which is able to truly take charge of promoting and protecting all fundamental rights. A broad remit, which would justify a new agency being created.
I too am convinced that there is a need to very clearly state that only a strong and effective agency can justify the conversion of the Vienna Observatory, as decided by the European Council and approved by this House, into a genuine European agency. I would add that this is, however, on the understanding that the agency’s objectives are the protection and promotion of fundamental rights.
On behalf of the Commission, I can state that the report presented today meets with our full approval.
It is clear that Parliament must have an important role. I agree, in fact, that it should participate in the agency’s governing body – this is a symbolic aspect, but also an important one. I also agree that Parliament should have its say in appointing the agency’s director, but we obviously have to resolve any strictly legal issues, which do exist and which we must take into consideration. They are issues concerning one or other legal basis, according to the remit that we wish to grant to it.
Beyond the choice of legal basis, which will correspond to the remit assigned to the agency, I can confirm once again the political commitment of the Commission to take full account of Parliament’s proposals, amendments and guidelines, irrespective of the legal basis selected.
There are clearly many possibilities: the possibility of a formal codecision process, which would be restricted, however, as many of you already know from a legal analysis, to only certain fundamental rights, or else a different procedure.
Even if this different procedure were finally adopted, the political solution would not change in my opinion, that is to say, that it would remain the duty of the Commission to defend the proposals of this House and to take them before the Council. Its duty would be to defend them in substance, even if the legal basis were to be different. I therefore confirm this commitment, by once again thanking the rapporteur for her report.
. – Mr President, Commissioner, first I should like to congratulate the rapporteur, Mrs Gál, on her exceptional work.
I consider that the report is complete and that its contents create preconditions for the protection of citizens' personal data and fundamental rights in general.
The incorporation of the Charter of Fundamental Rights in the Constitutional Treaty and the future accession of the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms will certainly create a legal obligation for the Union to promote the protection of human rights in all policy sectors.
International cooperation by the European Union in this sensitive sector must be strengthened. At this point, I should like to comment on paragraphs 24 and 25 of the report and on paragraph 3 of the opinion of the Committee on Culture and Education, where it says that collaboration between the Council of Europe and the Agency should assume an institutional form.
Consequently, in order for the collaboration in question to be effective, the states should apply the harmonisation for which provision is made in the resolutions of the Council of Europe. Creating a culture of respect for fundamental rights should be the Agency's priority and should be implemented, among other things, by developing a communication strategy. The structure of the Agency should, in my opinion, also support special departments to deal with mass media communication issues, such as, for example, the concentration of the media, transparency and freedom of the press and expression.
I consider that a 'yes' vote for this report will be a fundamental step and tool within the framework of freedoms and human rights.
Finally, the objective of the Agency is to develop a communication strategy which will help to create a culture of respect for fundamental rights and I think, despite any opinions voiced to the contrary, that this is a very important issue, as is its proposed structure. That is why I believe that a more attentive reading of the specific point of the creation of the Agency would be constructive. The rapporteur insists on and analyses this in her report.
. Mr President, the old Vienna Agency has had something of a chequered career. I myself was involved in one example where a very important report on antiSemitism seemed either to have been suppressed or improperly handled by that Agency, and it was my view then that far too much politics had been allowed to enter into the activities of the Agency in respect of that matter.
Therefore, I would like to have clear assurances, with regard to the new arrangements, that first of all the new Agency with these wider and different roles will be objective, that it will behave in a sensitive manner and not allow any politics to enter into its work. On top of that I would also want assurances that it will be properly accountable through parliamentary control. What disappoints me is that quite often we say this is intended, but in practice it does not occur. So this time we must insist on these provisions and insist on these matters being secured.
The only other matter I would like to raise is the issue of the need for a separate gender institute. I believe that it is totally unnecessary: we always have to careful about bureaucracy. I am very satisfied that this Agency will do its work in such an objective manner that it will be able to cope with the extra burdens that will be put upon it by dealing with the issues that would otherwise be dealt with by a separate institute.
I congratulate Mrs Gál on her report and I certainly believe that with the kind of assurances that I am asking for it will have a successful start and a successful period of operation.
.  Mr President, Mrs Gál’s report enables us to establish the European Parliament’s priorities regarding the extension of the European Monitoring Centre on Racism and Xenophobia’s remit to convert it into a Fundamental Rights Agency. We hope that the creation of this agency will make it possible to establish a real policy on fundamental rights. It is worth repeating that our top priority for the creation of an area of freedom, security and justice is the active promotion of fundamental rights.
I would like to remind you that the inclusion of human dignity in Article 1 of the Charter on Fundamental Rights was a real change of direction. We, and governments, must take an approach that takes account of the honour of each and every person, the basis for the dignity of every citizen. People will be free if they have a place and rights in our society that we have organised to this end. And we all know that the rights to speak and write freely, to elect one’s representatives and to live as one wishes have no real meaning for people who, in their daily lives, do not have the necessary material means to ensure their dignity. We all know that, without the necessary dignity, there is a risk that universal rights will benefit only some.
Commissioner Frattini has made a commitment to present the report on the creation of the Fundamental Rights Agency under the codecision procedure. We have listened to what you have just said, Commissioner, but we would restate that we absolutely insist on this procedure. MEPs are the elected representatives of the citizens of Europe. As the creation of a Fundamental Rights Agency would have a direct effect on the daily lives of citizens, the opinion of the European Parliament must be clearly heard.
. Mr President, let me thank Mrs Gál for a very good report and very good cooperation on all the amendments. I am very pleased we are voting on this tomorrow.
Our Union is entering a new phase. We are in the process of creating a legal obligation for the Union to ensure that fundamental rights are actively promoted across all policy areas. The proposed Fundamental Rights Agency would be the practical tool in this work.
Its main mandate covers what happens inside the Union. At the same time we know that just outside the Union’s borders there are literally slave markets, where young women and girls are sold to be trafficked into the sex industry in different parts of our Union. For instance, it is estimated that every day about 40 girls are sold from these kinds of slave markets in Moldova. This is the worst case of human rights violation occurring in our part of the world and the Fundamental Rights Agency should be able to confront it.
Therefore I hope that this House will confirm the vote of the Committee on Civil Liberties, Justice and Home Affairs to the effect that the Agency should also be able to cover third countries when they are involved in human rights issues affecting the Union.
I also hope that this House will state clearly that the future gender institute at the very least should work closely with and be situated in the same location as the Fundamental Rights Agency. This is rational and costeffective, but more importantly it should be the obvious line of thinking for anyone who believes that women’s rights are human rights.
.  Mr President, the European Union promises its citizens an area of freedom, security and justice. The many threats to which we are exposed on a daily basis teach us that positive and proactive policies are needed not only to guarantee security, but also to secure freedom, as the latter is not merely a matter of justice.
The rapporteur is aware of this fact, and has based her report upon it. I should like to thank her for doing so and to congratulate her, as this really is an eminently suitable basis for such a key decision. I am well aware of how difficult this decision was, because I too, in my capacity as rapporteur on the Article 7 procedure, have had a brief taster of the intragroup disputes that Mr Kirkhope also mentioned in passing. It is my firm belief that these stem primarily from the perpetual fear that the European Union could regain authority in certain fields, rather than from any other fears. My group is absolutely delighted that a number of principles have been agreed on in the course of these disputes.
This agency is intended to act in support of the Member States, rather than to take decisions on their behalf. The aim is not to put in place blanket surveillance systems, but to provide institutional support, an earlywarning system and an instrument for awareness raising and dialogue.
Information and activities will be linked up by this agency rather than bureaucratised, and I believe that anyone working in this field will be aware of the urgent need for a European network of networks, as mentioned by the rapporteur. The intention is not that courts should compete among themselves, but that legal disputes over the prevention of human rights violations in Europe should be avoided. No one wants to see Europe assuming the role of Big Brother to the rest of the world, or for it to be overeager to see motes in the eyes of its neighbours; what we want is for it to take a critical look at itself, and to carry out continual and critical assessments of the human rights situation within its own borders.
I should like to thank the rapporteur, and to assure her of our support. I hope that the Commission will give due consideration to Parliament’s special role as an advocate of fundamental rights, human rights and civil liberties, and that it will also comply with this House’s wishes by providing an appropriate legal basis for this report.
. Mr President, ladies and gentlemen, I would like to congratulate Mrs Gál on the important work she has carried out, because the creation of this agency for the protection and promotion of fundamental rights is a valuable body both to this Institution and to the European Union. An independent body is required, which also has strong links with the European Parliament. It is also important that, on this issue, codecision processes can be arrived at between Council and Parliament.
Another important aspect, moreover, is monitoring the situation with regard to fundamental rights violations in third countries. All too often we are helpless bystanders and all too often our cooperation links pave the way for fundamental rights violations to take place in third countries.
I believe that the difference between this agency and the European Court of Human Rights should be highlighted. The European Court intervenes in individual cases, whereas the remit of this agency will be to monitor a political system in its entirety, and to also monitor the legal instruments that may not comply with universally recognised standards in the area of human rights.
I believe that we are dealing with an extremely important matter, because all too often we, as Members of the European Parliament, report instances of human rights violations without having the means to prevent them from recurring. Today, for instance, a boat sank off the coast of Lampedusa. If it had been the first time, we could have considered it to be an isolated incident. In contrast, such incidents occur all too often and it is necessary, therefore, to carefully assess the legislation in force.
.   Mr President, ladies and gentlemen, there is nothing more splendid than human rights, or in other words the right to freedom and the right to truth. Broadly speaking, genuine freedom is the most important of all human rights.
What this House is debating, however, is yet another new agency which is to be given institutional form, and which has been clothed in fine rhetoric. This agency will of course be set up at the expense of European taxpayers. A new law is being introduced that will prevail in the European Union, and this supreme law, my dear friends, is Parkinson’s Law. What this stands for is yet another desk, yet another few dozen secretaries and yet another few dozen policymakers, whose job will presumably be to cover up the truth.
This is a misguided way of doing politics, and it will get us nowhere. What is needed is equality before the law and honest information. This would guarantee the existence of a genuine democracy, in which people would choose what they needed and turn their backs on those who violated real human rights.
I protest at such an interpretation of human rights and at the establishment of yet another agency.
Mr President, one of the EU’s key tasks is to protect fundamental rights. At the same time, since these fundamental rights serve as a calling card for the EU, both inside and outside its borders, priority should be given to all measures that could lead to improvements in this crucial field, and we should lend our support to a human rights agency with a wideranging remit. I would, however, add one important caveat.
The main EU institutions bear the brunt of the responsibility for protecting fundamental rights, since the Commission is the guardian of the Treaties, Parliament represents the interests of citizens, the Council represents the interests of the Member States, and, most importantly, the European Court of Justice is the supreme body of legal protection. This responsibility must not be disputed or otherwise jeopardised, and so there must be clear guidelines for the agency, which needs to play a subordinate role.
A broader exchange of knowhow and experience would allow overall improvements to be made to EU standards, and useful improvements could be made in this field if existing institutions, instruments and procedures were networked. The latter must not be duplicated, however, and we must also avoid any increase in bureaucracy.
What is particularly important is that this agency should not be set up as a forum for bureaucratic carping. It is for this reason, and not for the reason given previously, that paragraph 47 of Mrs Gál’s otherwise excellent report should be rejected.
If the agency adheres to these guidelines, there is every chance that it will play a valuable part in protecting European fundamental rights, a task that – after all – falls to all of us.
– Mr President, Commissioner, the Gál report deserves our support.
Since the Treaty of Amsterdam, the European Union has legislated in sectors which touch more directly and indirectly on human rights. The protection of personal data, the right to asylum, equal and transparent access to justice, the fight against every form of discrimination or the protection of minorities are central components of the promotion of human dignity in a Europe of the citizens and not simply of trade or of unilateral emphasis on security at any cost.
Now that it intervenes legislatively in these – and in all – sectors, the effect of future decisions by the Union on the fundamental rights of its citizens needs to be evaluated if the legislator is to be able to do his job properly. However, paradoxically, no harmonising mechanisms or procedures have yet been provided for the European Union institutions, so that this evaluation can be carried out adequately.
Consequently, if we want to do our job properly, we need to acquire an agency, internal assistance if you like, which will support us in our job, such as the future Fundamental Rights Agency. This organisation should not be a study centre; it should be an independent and particularly sensitive antenna which collects information and which evaluates and jointly assists with authority and independence the development and protection of fundamental rights, especially in the Member States.
Finally, it goes without saying that the credentials and structure of this agency must be predefined by the legislator, with the European Parliament therefore as colegislator. This is the reason why the Commission's future proposal also needs to adhere to the codecision procedure.
– Mr President, Commissioner, I wish to thank my honourable friend, Mrs Gál, for her report and to say that we are delighted to see that the question of promoting and protecting human rights is increasingly the subject of consultation between the Union's institutions.
The establishment of the Fundamental Rights Agency could certainly be dealt with positively and without too many problems, if we considered that it really might help to serve the purpose for which it is being created.
Nonetheless, we believe that there is always the real risk, on account of its plethora of duties, of the Agency's becoming nonoperational and inefficient. The proposal to transfer the Centre on Racism and Xenophobia to this Agency may weaken its present remit. It will not be easy to achieve the independence of the Agency, which must always be in a position to safeguard the balance between security and human rights.
However, the protection of human rights can be achieved not merely by creating competent agencies but, above all, through a real change of policies in a way such that racism against foreigners is not fostered, the strengthening of a police regime is not supported and, in general, its citizens' and everyone's rights are not undermined in the name of security. In the hope that this will be guaranteed, we shall vote in favour of the proposal.
Mr President, the proposal for an EU fundamental rights agency is the height of folly, even by the standards of this place. It also anticipates ratification of the Constitution, which is unlawful. Leaving aside the monumental waste of public money, it will ensure that human rights become a permanent source of conflict across Member States as the bureaucrats seek to keep themselves busy.
The Charter of Fundamental Rights was included in the new Constitution as one of the most misconceived documents of recent years. A passing parade of political nonentities have given themselves the power to grant rights and freedoms to other people. Far worse, they have given themselves the power to remove those rights and freedoms when it suits them or their successors. These are not the actions of democrats.
My rights and freedoms, Mr President, are not in your gift and they are not at your discretion, they are my birthright. This Charter and this proposal profoundly misunderstand the nature of human rights and they reflect this House’s obsession with social engineering.
Mr President, I am pleased to follow the honourable gentleman, Mr Mote. With that contribution, he gives us evidence that he is an expert on political folly. As a member of UKIP, he gives us a double affirmation of that.
Let me say Mr President, that discrimination diminishes every single one of us and if we stand by and do nothing, we endorse it. That is why I welcome Mrs Gál’s report and the establishment of the fundamental rights agency. However, we must not make too many demands upon the agency or it will fail in the beginning. It needs to work in conjunction with the three institutions and ensure that the proposals coming from those institutions are compatible with and not in contradiction of the Charter of Fundamental Rights and our international obligations. Its focus should be within the EU, but at the same time it should have a role in the formulation of our EU Association agreement.
I welcome this consultation process but I will pay more heed to the concrete proposals that will follow.
Let me say two things. Mr Kirkhope, who is no longer in the Chamber, said that politics should not enter the work of the agency. It seems to me that he wants to neuter the organisation before it begins. Decisions to end infringement of fundamental rights must be taken in the political context and cannot be taken regardless of those consequences.
Indeed, some political delegations in this House have never voted in favour of nondiscrimination measures. That in itself party politicises nondiscrimination measures and fundamental rights. Mr Pęk was vehemently against this: European taxpayers will pay. If European taxpayers had not paid, we would still be under the stranglehold of the demonisation that followed the Second World War and Soviet domination. We must have the guts to pay for our freedoms and defend them. If Mr Pęk and Mr Mote are against it, Mrs Gál must have taken the right route and I recommend this report to the House.
Mr President, the introduction of the Charter of Fundamental Rights into the European Constitution is a step forward in the Union’s political dimension towards a more democratic and more social Europe. This commitment to human rights must be given concrete form from now on and it must be obligatory for the fundamental rights dimension to be incorporated into any new legislative proposals. As Socialist coordinator in this Parliament’s SubCommittee on Human Rights, I am in favour of the creation of the Fundamental Rights Agency. I understand the concerns expressed by certain Members, but I entirely disagree with their opinion; this is one of the most important agencies. By means of the powers proposed in the report, the Agency will ensure that we act consistently in terms of promoting and protecting human rights. We therefore support the decision that this initiative should be treated as a legislative initiative by the European Parliament.
I believe that it is very important for the House to demonstrate its support and to be heard where initiative on fundamental rights are concerned. This democratic platform that we are going to create will benefit everybody: Member States, international bodies, civil society and third countries. The request for transversality of fundamental and human rights must also, and especially, be taken into account in the Union’s foreign policy. Finally, this decision can only lead to greater and better promotion and protection of human rights, inside and outside the European Union.
Mr President, I agree with many who have spoken before me, that we are witnessing a process of historic importance when we see that the EU has overcome its previous obstacles and has set the goal of representing and protecting human rights. Its institutional structure should not frighten us, but we should rather give our congratulations for this initiative.
I certainly agree with people who believe that the protection of human rights must be viewed in a political context, there is no other way. I would, however, like to emphasise the issue of cooperation between the institutions. I believe that the various institutions that the EU has recently established, or will establish in the future, must prove that they are able to cooperate in an ideal fashion, strengthen each other, and really carry out effective work with the help of civil organisations and civil initiatives.
I, myself, am a member of an equal opportunities working group and believe that the Institute for Equal Opportunities, which is soon to be established, will need to participate in this work. The work of the European Roma Forum, that ‘specialises’ in monitoring discrimination, may also contribute to the success of this future Institute. I congratulate the rapporteur.
. Mr President, ladies and gentlemen, I thank all those who have spoken and who have offered important contributions to the excellent work of the rapporteur.
I believe that EU action on fundamental rights and freedoms requires positive intervention and not only protection.
On behalf of the Commission, I would like to illustrate what the agency must not represent. It must not and cannot be a super court of law, or a new legislator, because the legislative function is entrusted to you, to the Commission and to the Council, and certainly not to the agency.
The agency must not and cannot be a bureaucratic structure for accusing the Member States, but rather an organisation serving all of the EU institutions, an effective organisation providing assistance to Member States and support for their policies. It must not be an organisation for solving isolated issues or for spreading controversy, as someone said. The agency can be none of those things.
I fully agree with those who said that we need European awareness directed towards the respect of fundamental rights and freedoms. Duplications with other organisations and bureaucratic inefficiencies must therefore be avoided. On this point, I believe that the work of the Council of Europe must be taken into consideration in the light of its farreaching importance. We intend to agree upon a common line with the Council of Europe in order to avoid overlaps and to utilise its crucial experience.
Some people have reintroduced the subject of geographical competence: should its mandate be only inside the Member States or also outside them? We will devote particular attention to the debate and to the decision that will be adopted by Parliament, but I believe that, to begin with, the agency certainly can and must have geographical competence inside the Member States. This does not, however, exclude – with reference to candidate countries, for instance, or to those countries linked to Europe by the socalled neighbourhood policies – the possibility of action that does not consist of intervention, but of important monitoring efforts and of communicating information to this House.
I will conclude my speech by stressing the wholehearted desire of the Commission to maintain ongoing dialogue with Parliament, because it is unthinkable that, on such an important issue as fundamental rights, action should not be taken in direct and continuous contact with this House, paying attention to its opinions.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the oneminute speeches on matters of political importance.
Mr President, vigorous protests have been voiced against offshoring on many occasions, both in this Chamber and elsewhere. They are heard most frequently at times when businesses based in the old EU decide to move part of their production to the new Member States. At the same time, however, the new Member States themselves are now starting to experience this problem. The French company Thomson is relocating from Poland to China, and Vistula, a homegrown Polish manufacturer of brandname suits, is relocating to Ukraine. This is only the thin end of the wedge, as the number of cases of this kind will continue to rise. It is telling, however, that no one in Poland is demanding that rigid legal obstacles be put in place to stop this process, even though unemployment is currently very high, and neither is the phenomenon of offshoring being used as a bargaining chip in political disputes. In fact, quite the reverse is true, as everyone agrees that entirely different measures should be taken to prevent offshoring. First and foremost, these measures should involve reducing labour costs and increasing the competitiveness of goods that are produced. I believe that the Polish approach merits closer inspection, and I would recommend it to any country that is proposing to introduce draconian measures to the detriment of entrepreneurs who have taken the guiding principle of the common European market seriously. This applies particularly to France and Germany.
Mr President, the majority of the new Member States, unlike the old ones, do not enjoy a visa free regime with the United States. The Washington administration has offered a roadmap to the new EU Member States to facilitate their qualification for a visa free regime. The European Union could make a more significant contribution to the resolution of this issue.
This is also an issue of Washington’s political will, and this will is to a large extent shaped by the US Congress. I would suggest that the European Parliament or the Committee on Foreign Affairs should address the US Congress to express the wish of MEPs that Congressmen should consider this problem in a constructive manner and in a spirit of goodwill. A visa free regime for the new EU Member States would contribute to the strengthening of transatlantic links and would promote political, economic and human change. This would once again demonstrate that all EU Member States are equal.
Mr President, I just want to raise a case of the need for fair treatment of someone who has been arrested in Spain on an extradition warrant from Morocco. I will not go into the details of the background, but it is the contention of myself, those people supporting him and the Fair Trials Abroad organisation that he is completely innocent of any charges.
Briefly, he helped deliver a boat to Morocco; several months later people using the boat were arrested for drug smuggling. He had absolutely nothing to do with that. However, he is detained under an extradition agreement between Spain and Morocco under which Spain and Morocco have agreed not to extradite their own nationals.
How, therefore, can it be that Spain could contemplate extraditing another EU national? It is surely a breach of EU law, which requires nondiscrimination on the grounds of nationality.
I will therefore be pursuing this with President Borrell and asking him to take it up with the Spanish Government.
I wish to lodge a protest on behalf of Polish nurses and midwives about the European Commission’s plans to introduce legislation that would discriminate against Polish nurses to the advantage of nurses from other Member States.
The Polish authorities competent in such matters have the right and duty to determine the length of training in accordance with the requirements set out in the Directive, and to recognise qualifications on the basis of standard acquired rights. Polish nurses are demanding that Article 4(b) of Directive 77/452/EEC be deleted, and that Article 31(2) of the new proposal, which is intended to replace it, also be deleted, as they both contradict the fundamental tenets of Community law. They have proposed that professional degrees and bachelor degrees be added to the list of qualifications in the Annex to the Directive.
Polish nurses should of course work in their home country, where they were trained. Yet the country has been left in such a disastrous state, firstly by the totalitarian and communist regime, and then by the present liberal government, that some Poles have been forced to emigrate as a result of unemployment, or because even those who find employment are paid starvation wages of EUR 200, with prices in Poland being comparable to those elsewhere in the European Union.
Mr President, ladies and gentlemen, several days have now passed since a young Italian woman, assisting in child support efforts, was kidnapped in Afghanistan.
I therefore call on my fellow Members to sign an appeal for her release.
Several Members, including Mr Brok, ViceChairman of the Committee on Foreign Affairs, have already signed the appeal calling on the Afghan people to isolate the kidnappers and contribute to the release of young Clementina.
I call on all Members to help us by signing the appeal or, if they prefer, to send an email independently to the Embassy of Afghanistan in Brussels and to the largest news agencies in Kabul.
I believe that the European Parliament, which received President Karzai during the last partsession in Strasbourg and which is helping the Afghan people in their return to normality, has the duty, in this tragic affair, to make its voice heard and its solidarity towards this young woman felt.
Mr President, on 18 May I travelled to Cuba with Mr Protasiewicz. The European Union suspended diplomatic sanctions against the Havana regime a few months ago, so that consideration could be given to the future shape of relations between Havana and Brussels. Several weeks ago, my colleagues from the Socialist Group in the European Parliament visited the country.
Mr Protasiewicz and I decided to visit Cuba together in order to take part in a meeting of the Cuban opposition on 20 May. Unfortunately, we did not succeed in doing so. We were deported before leaving the airport, because our names were on the Castro regime’s blacklist. We were not allowed to cross the border, and were instead flown to Mexico, and from there to Europe.
I would ask the President of the European Parliament to lodge a protest with the Cuban authorities and to demand an explanation. I would also ask him to include a debate on the situation in Cuba and relations with the Castro regime on the agenda for the next Strasbourg session. Our relations with this regime must be based on respect for human rights and demands for the release of political prisoners in Cuba.
Mr President, I take this opportunity to convey my deepest sympathy to the families of five young teenage girls who tragically lost their lives two days ago in Ireland in an accident involving a school bus in which they were travelling. I wish those still in hospital a speedy recovery.
This matter is relevant to us obviously because of the horrific tragedy involving the loss of these young lives, but also because we have dealt with the use of seatbelts in public transport many times in this House with, I have to say, only limited success.
The deaths involved in such tragedies are often preventable, but we have to convince our Member States that when it comes to seatbelts, our children’s lives are not negotiable. In Ireland there is no legal requirement for seatbelts on school buses. Indeed, as a moneysaving device, companies providing school transport under government contracts are obliged to permit three children to use a twoperson seat.
I ask you, Mr President, to convey our sympathy to the bereaved families and the families of those injured. To the Irish Government, please convey our concerns on the safety of children using school transport in Ireland.
Mr President, it is fortunate that a Polish Member is in the chair, as I wish to inform the House that the European Union tolerates certain practices in the Republic of Poland that blatantly contradict EU economic policy.
I refer to the fact that Poland imposes an excise duty of 3.1% on all cars with engine sizes up to 2 litres that have been purchased in EU Member States, and of 13.6% on all such cars with engine sizes over 2 litres.
The Polish parliament recently failed to pass a bill aimed at changing this law into one concerned with environmental protection, and this means that such dubious practices will continue. The victims are potential Polish car buyers, and these practices brazenly flout all the rules that apply in the European Union, one of which is equality, or so we are told.
I would therefore ask for pressure to be brought to bear on Poland to ensure that it abandons such dubious practices, as they are detrimental to both Polish taxpayers and the European Union.
Mr President, ladies and gentlemen, the European Union is currently debating a compromise package for the 20072013 Financial Perspective. The Luxembourg presidency recently sent a proposal regarding spending cuts to the governments of all the Member States. If this proposal were to be adopted, total EU expenditure would fall by between 4% and 7% in comparison with the Commission’s original proposal.
It is plain for all to see that the aim behind this proposal is to weaken cohesion policy. A smaller budget would necessarily entail looking for ways to save money, and the Structural and Cohesion Funds, or in other words those targeted at the poorest EU Member States, would be hit hardest by such costsaving measures. Regional aid, which mainly benefits the new Member States, is hence to suffer cutbacks as a result of pressure from the largest contributors to the EU budget.
It should not be forgotten that support for social, economic and territorial cohesion and solidarity between Member States are objectives that are enshrined in the European Union’s Treaties. We must be aware that it will be impossible to close the gap in standards of living which exists between the 15 old Member States and the new Member States, and which came about as a result of the postwar division of Europe, unless we adhere to the principle of solidarity within the EU. It also needs to be made quite clear that the cuts proposed by the richest countries are incompatible with the European Union’s ambitious postenlargement goals.
Mr President, this weekend there will be a vote on the European Constitution, and it is in our interests and in the interests of this House that even more information should be made available on the subject. After all, we will all, on Monday, or very late on Sunday evening, be facing demands for statements on how we assess the Constitution. With this in mind, perhaps it might be possible to have the House’s Press Service prepare statements on the subject for our President and other interested parties.
This Constitution is of particular importance to the public, and we are very keen that the vote should be in its favour and, above all, that the subsequent debate should also present a consistently positive view of it.
Mr President, along with several other Members of this House, I spent Monday in Belarus. Our visit was connected with this country’s violation of the right of national minorities to selfdetermination and the right to representation of the Association of Poles in Belarus.
Mr President, I should like to remind the House that presidential elections will take place in Belarus in less than a year. In totalitarian countries ruled by dictatorships, such as Belarus, finding a scapegoat and pinning the principal blame for failure on national minorities is a tried and tested solution. This is what has happened in Belarus. The Association of Poles has become a scapegoat, and Poland and Polish diplomats have become public enemy number one in the country. A programme being broadcast several times a day on two state television channels uses slander and lies to imply that Poland wishes to bring about the collapse of Belarus and to interfere in its domestic affairs. The Belarussian Government did not recognise the democratic elections held by the Association of Poles.
Mr President, the only effective way in which the EU can gain any influence over what is happening in Belarus is for the European Union, the Members of this House and politicians to intervene and to provide support. This would force the Belarussian authorities to recognise the elections held by the Association of Poles in Belarus. I would ask for a debate to be held in the House on this issue. It is a controversial issue that ...
The debate is closed.
The next item is the report (A60137/2005) by Mr Nassauer, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council on the prevention of the use of the financial system for the purpose of money laundering, including terrorist financing (COM(2004)0448 – C60143/2004 – 2004/0137(COD)).
. Mr President, the fight against money laundering and terrorist financing is a political priority for the European Union. The Commission adopted this proposal for a third directive on the fight against money laundering and terrorist financing less than a year ago! And today it is before this House. This testifies to the importance of this text.
Work has progressed fast because all the institutions of the European Union have been fully dedicated to ensuring that the European Union is equipped with stateoftheart defences in the field. This directive builds on existing Community texts and incorporates into Community law the revised 40 recommendations of the Financial Action Task Force on money laundering and terrorist financing.
The directive tightens the controls in the financial sector against money launderers and terrorist financers and strengthens cooperation between countries. Not only will the fight against money laundering and terrorist financing benefit from this, but so will the integrity and stability of the financial sector. The EU is also setting an example for other countries in the world to follow and match.
The third antimoney laundering directive will prohibit money laundering as well as terrorist financing. It is applicable to the financial sector as well as to lawyers, notaries, accountants, real estate agents and casinos, trust and company service providers as well as all providers of goods when payments are made in cash in excess of EUR 15 000. These people need, firstly, to identify and verify the identity of their customer and of its beneficial owner and to monitor transactions with the customer, while taking into account a riskbased approach; secondly, to report suspicions on money laundering and terrorist financing to the national financial intelligence unit; and, thirdly, to take supporting measures, such as record keeping, training of personnel and the establishment of internal policies and procedures. The directive is completed with a section on supervision and offers the possibility to take implementing measures.
With this updated system we have progressed enormously. I should like in particular to underline the following elements.
The cooperation between the European Parliament, the presidency and the Commission on this directive has been extremely constructive. This shows not only the willingness to have a fasttrack adoption at first reading, but also the priority that all of us give to combating money laundering and fighting terrorist financing.
Furthermore, I especially appreciated the fact that we have all shown a sincere desire to achieve a compromise on the main issues, i.e. the definition of the beneficial owner, the definition of and the application of enhanced due diligence in respect of politically exposed persons, the coverage of trusts and lawyers and last, but not least, comitology.
In respect of comitology, I underline that in the actual situation the Commission as a maximum is willing to accept a sunset clause. This clause provides for the suspension of the comitology procedure four years after the entry into force of the directive. In accordance with Article 251 of the Treaty, these measures may be renewed by Parliament and the Council on a proposal from the Commission.
I would like to thank Parliament in advance for making a first reading agreement possible and in particular I would like to congratulate warmly Mr Nassauer, Mr Muscat and the shadow rapporteurs on the quality of their work and thank them for the extremely constructive spirit in which they have produced their report.
.  Mr President, ladies and gentlemen, the European Union first adopted regulations aimed at combating money laundering in 1991. These prohibited the laundering of money from drug trafficking, and obligations were imposed primarily on financial service providers, or in other words on banks. In 2001, the scope of the Money Laundering Directive was expanded to cover a much broader range of offences. Most importantly, its obligations were extended to cover a much larger number of professions, in particular lawyers and notaries. This gave rise to considerable controversy at the time, and rightly so, because it raised questions such as whether lawyers would have to disclose confidential information they had learnt from their clients. A compromise was reached at the time, which remains in force today.
The EU’s rules are based on recommendations from the ominoussounding FATF – the Financial Action Task Force on Money Laundering – which is a G7 body. These recommendations set out harmonised rules on combating money laundering, and are especially useful in that they are also applied in other countries outside the EU. It is, therefore, only sensible for us to incorporate these rules into our legislation.
The task now before us is to amend the money laundering regulations for the third time. There are three reasons for this; firstly, the FATF – to which I have already referred – altered its recommendations in the summer of 2003, and these changes must now be transposed into law. Secondly, the Commission had in any case been asked to provide a definition of the term ‘serious offence’, which it had failed to do last time. The third reason, and perhaps the most important, is that the Directive will now also prohibit the financing of terrorism. No one would dispute the need for this instrument in the fight against terrorism.
We agreed to adopt this Directive in a single reading. Of course, this meant that intense and complex negotiations were necessary in order to accommodate the interests not only of Parliament, but also of the Commission and the Council before today’s deadline. I am glad to say that we achieved this goal, but we were forced to make compromises in order to do so. What I am presenting to the House does not therefore correspond entirely to my own ideas, but unfortunately that is the nature of compromise. Parliament was prepared to play its part to ensure that the Directive could be adopted as speedily as possible, so that instruments for combating money laundering and terrorism could be made available without delay.
Turning to the issue of impact assessment, there can be no disputing the fact that we must do something to stop money laundering and the financing of terrorism. I should like to point out, however, that we have been presented with this Directive before we have had a chance to assess properly how effective the Second Directive has been. It goes without saying that the new Directive will mean more bureaucracy and extra costs for financial service providers, lawyers and tax consultants, and in this day and age we must make quite sure that the demands we make of those concerned bear a reasonable relationship to the benefit we expect to derive. It has not yet been possible to verify whether this is the case, and the conclusion I would draw from this is that no further amendments should be tabled before this House for the foreseeable future, or until the issue of whether our endeavours in this field serve any real purpose has been settled.
A number of improvements have been made to the Directive, and these include the incorporation of a riskbased approach, which will make it possible to refrain from further measures if the latter are not mandatory from the outset. This approach is now enshrined in the Directive.
I should briefly like to touch upon three points of contention. As a general rule, the Directive requires clients, for example of a bank, to be identified. It further stipulates that a bank must inform the authorities if it suspects that money laundering is taking place. It follows from this that the beneficial owners of legal entities must also be identified, and the question arises, with regard to public limited companies for example, of the number of shares that must be held in order to be regarded as a beneficial owner. We agreed on a compromise of 25%. As was to be expected, problems relating to politically exposed persons, or PEPs, caused somewhat of a stir in the House. I would note, however, that this Directive is not in actual fact aimed at MEPs, but at persons who are guilty of money laundering or similar offences, and we were forced to find a way of making this rule workable. We therefore came to a compromise whereby the residents of a Member State will be exempt from special surveillance measures, but that the latter will apply to residents of other Member States. It is open to debate as to whether this is a good idea, but that was the compromise that was reached.
As a final point, I have every sympathy for the attempts that lawyers naturally made to gain exemption from this Directive, particularly in view of the fact that it was only when the latter was amended for the second time that they were included in its scope. I myself would have been prepared to make the relevant changes, but I must admit that my pleas to both the Commission and the Council in this regard fell on deaf ears, and so the rules in question have essentially stayed the same. At least some progress has been made, however, in that it has now been made clear that lawyers do not have to disclose information to which they become privy during confidential legal consultations or legal representation.
I should like to thank Mr Peillon and Mr Muscat, as well as Baroness Ludford, for their cooperation, which made it possible for us to conclude the matter at first reading. I would ask Members to vote in favour of this draft report tomorrow.
It is a report about the Directive which for the first time speaks in a direct way about the concept of the financing of terrorism, as apart from money laundering. In fact we are speaking about two totally different processes. Money laundering …
There is no interpretation! That is what we get when we are told that Maltese is an official language of the European Union! So there are no interpreters here; we have no interpreters in committee; we have no translations of documents; and now we are not even able to speak our language in plenary. I am not going to continue to deliver my speech, Mr President. No way. You should take the necessary action on this. What is the use of having it down on paper that Maltese is an official language?
I thank the Commission and the Council; I thank Mr Nassauer for his sterling work on the report, but either give us our language, or it is thank you and goodbye.
I apologise, but there are technical issues involved. I will try to see to it that it does not happen again.
. Mr President, I happen to be the chairman of the committee on which the rapporteur and Mr Muscat sit. I wish to begin by endorsing what Mr Muscat said. In our committee it is always very difficult to get interpretation into the mother tongue from even large countries – Poland, Hungary, the Czech Republic; countries that are now at the heart of our European Union. However, if we cannot speak in mother tongue languages in this Chamber, where it is known that we have an interest in the debate taking place, what kind of European Union do we have? I just want to endorse in the strongest terms what has been said here today by Mr Muscat.
I hope I will get injury time on Mr Muscat’s behalf for saying that, because I now want to make some warm remarks about the rapporteur, Mr Nassauer. I want to thank him for the work he has done at a time when he was enormously engaged in the REACH proposals, which are now before our committee. He has taken a subject of real public relevance: the security of the citizen and how best we ensure it. He has found an effective compromise and I hope our own amendments in the IMCO Committee, of which he is also a distinguished member, will support that. He has been able to tread the perilous path between alarmism on the one hand and complacency on the other.
My main concern with the amendments we tabled was to ensure that ordinary consumers would not be disproportionately inconvenienced in carrying out financial transactions, whilst we know that we need to combat money laundering. This, of course, is not the first money laundering definition.
I do not know whether Thomas Jefferson would approve, but the times in which we live need a balance to be struck between liberty and security. However, we do not want to exchange one category of vulnerability for another. The vulnerable citizen can be made vulnerable by excessive security measures, as well as by the processes of terrorists themselves.
Just at the time that our committee was describing these matters, a terrorist bank raid took place in Northern Ireland – the largest bank raid in the history of that province. That shows the importance today of stopping up the areas where terrorists operate and finance themselves.
The various draftsmen of opinions from the different committees have all provided the expertise which was properly supportive of what Mr Nassauer has done. This is a compromise to which the banks, the lawyers, the accountants, the notaries and the ordinary citizen can look with confidence. I hope this dossier will, therefore, be concluded at first reading. Terrorists cannot succeed unless they have the financial means with which to do so. We, however, need to measure our response to this unprecedented terrorism with the needs of the citizens’ own defences for the sake of civil liberties.
. Mr President, I wish to begin by congratulating Mr Nassauer and everyone else involved in what we hope will be a first reading agreement.
I was responsible for drafting the opinion of the Legal Affairs Committee, which concentrated on two aspects: the position of lawyers and the process regarding, in particular, the review under the second directive. When I say the position of lawyers, I mean not just lawyers but also their clients and their clients’ access to justice. All of us know that Parliament has received a number of petitions from bar organisations around Europe. There have been legal challenges in Member States and, indeed, similar legislation had to be repealed in Canada because of a constitutional challenge. There are therefore concerns about the position of lawyers. It is with some sadness that we note that not all the amendments tabled by the Legal Affairs Committee in this regard were adopted. Having said that, we are happy to accept the compromises.
However, with regard to the review, I asked the Commissioner in a written question if the review could still go ahead. He assured me that it would be completed by 2006. I would ask him to reiterate that assurance tonight and, if possible, tomorrow morning before we vote, so that lawyers at least know their position will be subject to review.
– I should first like to commend Mr Nassauer on his excellent report, which received the backing of the Group of the European People’s Party (Christian Democrats) and European Democrats. The Union, the Member States and the citizens must be protected by stepping up the fight against money laundering. The perpetrators of this crime must not be allowed to take advantage of the free movement of capital and the free provision of financial services.
We must also address the issue of terrorist financing. We are aware that these are two different crimes. Money laundering is the concealment of the proceeds of criminal activity and lies at the heart of organised crime. If we succeed in combating it, we will substantially weaken international organised crime networks. Terrorist financing can also involve the use of goods acquired legally to finance terrorism; in other words, it does not necessarily follow that a crime has been committed but the act of financing, in and of itself, constitutes a crime.
A further objective is to widen the scope of the directive to cover other categories of profession, whilst ensuring that measures remain proportionate. I welcome the fact that the compromise reached in the second directive, preserving the relationship of trust between lawyers and clients, has been retained. The principle of confidentiality between lawyer and client is fundamental to an effective legal defence.
I should therefore like to raise three key issues: firstly, coordination and cooperation between financial intelligence units, which must be provided with adequate resources to carry out their work; secondly, those Member States that have yet to transpose the second directive on money laundering must do so at the earliest opportunity; thirdly and lastly, current legislation on money laundering must, as a matter of urgency, be assessed to monitor its relevance and its practical impact.
.  Mr President, Mr Nassauer’s report enables us to extend the fight against money laundering to terrorist financing by complying with the new international requirements. Our work with the rapporteur was very constructive, for which I thank him quite particularly. Parliament’s positions have been heard by the Council, which has made it possible to reach a compromise, particularly with regard to three essential points that we support.
For the legal professions, we did not want to go back on the experience of the previous directive. That enables us to retain a balance between the obligations regarding verification and identification requirements and the preservation of the right to a fair hearing and of individual freedom. We very much regret, nevertheless, that the threshold for cash payments was not reduced to EUR 10 000 and that the threshold for percentage share holdings remains at 10%. Similarly, we think it would have been preferable for casino customers to be identified and their identity verified for a sum of EUR 1 000.
One problem remains, namely that of tax and banking havens, some of which are still active on European territory. In this respect, we find it regrettable that the amendment put forward in committee by Mr Costa and Mr Peillon was not retained. I would like to add that the issue of judicial and police cooperation remains central and decisive in the context of the fight against money laundering, even though it is not covered by this directive. Currently, the Member States still create too many obstacles for this cooperation to operate satisfactorily and to be effective. We find this regrettable.
Mr President, the fact that the fight against money laundering and terrorist financing is a political priority for the European Union is shown by the speedy progress of this measure. The Commission adopted the proposal for the third directive only about a year ago and today it is before us for decision. We have cooperated closely with the other institutions to complete it all in one reading. I pay a very sincere tribute to the skill and cooperative attitude of Mr Nassauer as the rapporteur. He has done a very good job.
The third directive brings in limited but useful changes from the second directive. The great improvement – the theme of this directive – is the clear emphasis on a risksensitive approach, so that there is a ‘knowthecustomer’ obligation, including identifying the true owners of companies – the beneficial owners – which is higher if there is a higher risk of tainted funds. Obviously, it is necessary to apply stricter moneylaundering controls in situations of higher risk, but I hope this will also mean slimming down with a simplified due diligence, as it is called, when possible. At present, there are thousands – perhaps even hundreds of thousands – of alerts of suspicious transactions every year across the EU. However, I fear that watchdogs often lose sight of the wood for the trees, and there needs to be more concentration on the really serious, suspicious transactions and breaking the criminal and terrorist financing networks.
I hope that in implementing the directive it will be possible for banks to be more proportionate and targeted in their checks so that individual honest citizens trying to open a bank account are not swamped in red tape, while the arms traffickers, criminal gangs and greedy dictators slip through the net.
The one, also useful, improvement is that this new directive will simplify the process, hopefully, for European citizens wanting to open a bank account in another EU country, as that bank will not have to carry out further identity checks. Therefore, it reduces bureaucratic burdens on EU citizens and marks a practical step in making a reality of living in Europe and crossing boundaries.
Finally, we reached a satisfactory solution on trusts, making clear that the widespread and valuable use of this AngloSaxon vehicle in commercial and financial markets will not be prejudiced so that the City of London can sleep peacefully at night knowing that markets like the International Bond Market will continue to innovate and prosper for the benefit of the European Union as a whole.
. Mr President, ladies and gentlemen, Mr Nassauer has undoubtedly produced a good report, to the extent that a decision has already been reached with the Council at first reading.
I would like, however, to highlight certain aspects that give rise to further thought. We are debating the third directive without a clear insight into what have been the effects of the second directive. This excessive and erratic haste, which should have led us to assess money laundering also in terms of the fight against terrorism, has, in my opinion, led us to rush through the process, when further reflection was required.
In particular, I believe that excessive attention has been paid to the matter of suspicion, when perhaps we should concentrate more on certainties, by ensuring individual guarantees.
The second aspect, which, in my opinion, remains unresolved, concerns the thorny question of lawyers. On this matter, I believe that the opinion of the Committee on Legal Affairs forcefully lays down some points for reflection that Parliament must consider further.
. Mr President, I find it hard to believe that nobody questions the need for this legislation. As Mr Nassauer says, we do not actually have any evidence that the existing legislation works, so making it tighter is hardly justifiable at this time. The European Union is going out of its way, as usual, to make life difficult for ordinary businesses and citizens, and hindering business activity.
Much more sinister, in my opinion, is the obligation on professional advisers not to inform their clients when they report suspicious transactions to the authorities. Turning professionals into secret informers erodes trust within society and marks the beginning of a police state. A better way to address terrorism is to know who is entering and leaving our countries. Alas, with the ongoing disagreements about how to police our borders and the drive for indefinite expansion of the Union, the prospect of reliable border controls is becoming ever more remote.
Ladies and gentlemen, the proposed directive being debated imposes an obligation in law upon independent legal professionals to record, register and declare confidential information provided by clients receiving legal advice to the financial services in the Member States.
As a practising barrister, I can state without any hesitation whatsoever that this would have a major impact on the independence of the legal professions, and that it would violate the code of confidentiality that is one of the fundamental principles of these professions. A barrister who is required to work for a third party from the moment he comes into contact with a client would turn into a key witness, or in other words his own client’s worst enemy.
To sum up, the scope of the proposed directive is such that it represents an unacceptable intrusion into the activities of independent legal professionals. Derogations from antimoneylaundering measures must be granted for activities covered by professional confidentiality, in order to safeguard the proper administration of justice and the existence of a meaningful defence, rather than a sham one.
Mr President, ladies and gentlemen, I too should like to take this opportunity to express my particular thanks to Mr Nassauer for having drafted this report, and to congratulate him on it. It was no mean feat to coordinate all these amendments and to conduct negotiations. The reason why this report is so important is that money laundering is not a trivial offence, and this is a point I should like to make to a number of previous speakers; it is a criminal act, and in fact one of the most serious, as it is both economically damaging and associated with extortion, drug trafficking and suchlike. These are all facts that must not be forgotten.
It goes without saying that there are certain things that could have been added or left out, and that people will always find something to quibble about. My hope now is that our decisions will finally be put into practice, and that in two or three years’ time we will then be able to assess their real impact. It is for this reason that I regard it as so important that a report be tabled in this House in two years’ time to explain how effective these measures have in fact been.
I will admit that I would be delighted if the Member States were to rigorously implement even half of the report’s proposals, as this would obviate the need for us to discuss a great many issues. Many thanks, Mr Nassauer.
Mr President, Commissioner McCreevy, ladies and gentlemen, I wish to thank the rapporteur for the fact that we now have a report and for the fact that the European Parliament too is getting to overall grips with combating money laundering and the financing of terrorism. In the Committee on Civil Liberties, Justice and Home Affairs, on which I sit, we have agreed that it is not enough for us to work at combating terrorism as a crime, but that we must also look into the causes of the global spread of terrorism and into where the money comes from. To myself, as a former member of the Swedish parliament, it has long been clear that not only terrorism but also much of the criminal activity in our countries is financed on the basis of everything from the drug trade, legal and illicit gambling, prostitution and the trade in sex slaves to transfers of funds between banks and countries.
Obviously, we MEPs too have to be monitored like any other citizens. I hope that the directive will lead to wider discussion in our home countries of what is known as dirty money. The fact is that money laundering does not only finance terrorism. It also corrupts our societies and is thus a threat to democracy. That is why today’s debate and directives are so important for the future, as well as for the European Parliament and the EU.
. Mr President, I wish to thank Members for their contributions. The adoption of Parliament’s opinion in line with the agreement reached with the Council will pave the way for the early adoption of this directive. This would not have been possible without a spirit of cooperation and compromise on all sides and the political will to make it happen. I would like to thank you warmly for this.
The European Union is in the vanguard of the fight against money laundering and terrorist financing, adding to its credibility and weight in its bilateral relations with its main diplomatic partners as well as in the different international fora dealing with these matters.
Mrs Wallis raised the issue of the treatment of lawyers. The Commission is favourable to the amendment to Article 39, which foresees that within two years of the expiry of the deadline for transposition of the directive the Commission will draw up a report on its implementation, which will include the specific examination of the treatment of lawyers and other professions. But, in any case, I reiterate my firm intention, as also expressed in replies to parliamentary questions, to carry out by mid2006 an examination of the treatment of lawyers and other legal professions, amongst others, as foreseen in the second directive, which is still applicable.
Let me once again thank Mr Nassauer, Mr Muscat and all the others who have contributed to this positive outcome. The Commission fully endorses the agreement and accepts all amendments that form part of the compromise package agreed with the Council.
The debate is closed.
The vote on the report will take place on Thursday at 11 a.m.
The next item is the report (A60132/2005) by Mrs KratsaTsagaropoulou, on behalf of the Committee on Women’s Rights and Gender Equality, on the proposal for a decision of the European Parliament and of the Council amending Council Decision 2001/51/EC establishing a Programme relating to the Community framework strategy on gender equality and Decision No 848/2004/EC of the European Parliament and of the Council establishing a Community action programme to promote organisations active at European level in the field of equality between men and women (COM(2004)0551 – C60107/2004 – 2004/0194(COD)).
.   Mr President, ladies and gentlemen, the Commission is delighted that Parliament has been able to approve, without amendment, the proposal seeking to extend the two Community action programmes in the field of equality between men and women until the end of 2006. This is a significant contribution to the Community’s efforts to promote equality between men and women, and I should like to thank the House for its support.
In view of the fact that the Council adopted the general guideline in December 2004, also without amendment, Parliament’s backing will make it possible to take decisions in the very near future, and probably before the end of the Luxembourg presidency. These decisions will greatly facilitate the planning and successful implementation of programmes over coming years.
Ladies and gentlemen, although to all appearances this is a simple technical solution, its impact will nevertheless be great. I am therefore delighted that after considering the Commission’s proposal, the House has tabled it without any additional comments.
. – Mr President, Commissioner, ladies and gentlemen, the report which we are debating proposes the annual extension of the funding for the two Community action programmes on the application of gender equality in the European Union, both of which come to an end on 31 December 2005.
These two programmes form the nucleus of our action in the field of the European strategy for gender equality and for the strategy of the civil society organisations working in the field of gender equality.
The first programme is the action programme on the Community strategy on gender equality, which was adopted in 2000 and helps to incorporate the gender dimension in all Community policies, in order to promote gender equality while, at the same time, safeguarding cooperation and partnerships between national authorities, organisations working to promote equality, social partners and nongovernmental organisations. The European Commission is proposing a total budget of EUR 61.5 million, compared with EUR 50 million in the previous budget.
The second Community action programme concerns the promotion of organisations at European level in the field of equality. It was adopted in 2004 and supports the operation and activities of women's organisations with a budget of EUR 3.3 million, compared with EUR 2.2 million in the previous budget.
The harmonisation of these programmes in the past was – and will continue to be – successful. It gave positive results in various sectors within the scope of its field of action and activity, such as equal pay, reconciling work and family life, the participation of women in decisionmaking and raising social awareness about changing stereotypes relating to men's and women's roles.
We also make a very important step towards pluralism and the more democratic participation of civil society; in other words, by opening up Community funding to all women's organisations, rather than just to certain privileged partners, as was the case in previous years. However, the situation as regards equality in the European Union, including as a result of enlargement and the particular problems which are arising in the new Member States, the lack of participation by women in the productive, economic, political and social process and the discrimination which is faced today by women in particular are forcing us to be bolder in our next moves.
In adopting this report, we are successfully and promptly safeguarding continuing financial assistance for the transitional period next year (2006), pending approval of the new financial perspectives, for actions which help to promote equality and incorporate it in all European Union policies. In adopting this report, we are preventing the gap which existed in the Community financial perspectives and speeding up the legislative procedures between the institutions – the European Commission, Council and European Parliament – for the approval of a final decision, as the competent Commissioner, Mr Figel, said earlier.
In this way, we shall avoid the bad experiences of the past, by which I mean the amount of time taken to adopt programmes, the consequence of which is failure on the part of the European Commission to prepare proposals for the submission of tenders and for civil society to participate and respond to the European Commission's proposals in time. This is particularly important in this period, when we are all working to strengthen the Lisbon Strategy and economic and social cohesion.
Our motion for a resolution also points out that, within the framework of the new financial perspectives for the 20072013 programming period, we need to ensure that there is satisfactory and discriminate financing of these programmes, which will allow the effective promotion of equality and the development of a fundamental role and the contribution of civil society working for equality in our democratic life.
I thank the political groups which worked with me to achieve this agreed motion for a resolution and to speed up the procedures which will extend the life and the implementation of these Community programmes.
.  Mr President, I would like to address Commissioner Špidla more directly. The two action programmes will make it possible to provide effective support to the NGOs working in the field of equality between men and women. I congratulate the Commission on its work in this field.
Above all, though, let us congratulate the goodfaith NGOs for using their useful expertise to enlighten the European institutions, which are too often cut off from the daily lives of the citizens. Let us emphasise, however, the extent to which most of them are lacking one important aspect: the financial resources needed to carry out their activities. The expertise of the NGOs is indispensable to enable us to draft balanced, specific legislation. If the European institutions want to be taken seriously, the political desire for a Union closer to its citizens must be translated into actions. We have much to do in the field of equality. We cannot allow ourselves to exclude some NGOs from the financing.
Commissioner, it is my wish that this muchdemanded equality between men and women should ultimately apply to all the NGOs active in this field. All the NGOs must be eligible for financing regardless of their size, their experience and where in the Member States they are set up. I would like the services of the European Commission to simplify the procedures, to make them more approachable and more transparent, to expand the possibility of financial support to a larger number of NGOs. Gender equality will not be achieved by large centralised organisations, but by the actions of NGOs on the ground, close to the citizens.
.  Mr President, the Socialist Group in the European Parliament strongly supports the new proposal to extend the framework programme on gender equality by one year and to secure funding for women’s organisations active at European level, as well as the moderate increase in funding of EUR 1.5 million.
The Commission has put forward proposals in the 20072013 Financial Perspective for a new programme for employment and social policy under the name of PROGRESS, however, and this is where our views diverge.
PROGRESS provides for substantial cuts to the budget for equal opportunities, which is the fifth pillar of this programme. At the same time, however, the equality of men and women is given pride of place as one of the EU’s values and objectives in Articles 1 to 3 of the Constitutional Treaty that is currently being put to popular vote. The Constitution also sets out the measures that we should take, and so it would be a serious mistake to consign women’s issues to the field of social policy.
Women account for 52% of the EU’s population, which means that this is not a question of minority rights, or of social or employment policy. While gender mainstreaming must be implemented in all these fields, for example antidiscrimination and employment, equal opportunities must continue to be an issue in its own right, and one that is visible to women.
Our main priority is that we should work together towards this goal and use the time remaining until 2007 to present a separate programme. We need to understand – and this is a point I should like to make to Commissioner Špidla and the House – that women are watching us. We have always said that our strategy was twofold, namely gender mainstreaming in all policy areas and separate EUsponsored programmes to promote women’s interests, until such a time as equal opportunities become a reality.
I would urge you to take this factor into consideration, and to help ensure that a separate programme is drawn up.
Mr President, I wish to congratulate the rapporteur and also thank her for this report. It was to the report’s credit that the committee voted unanimously in favour of the report.
Its main reason for doing so was that the proposal gives us the continuity needed for promoting equality, and continuity is necessary if the measures are to have the effect, and indeed longterm effect, intended. Naturally, this is extremely significant because there is still such an incredible amount to do in the area of equality. It is sometimes stated that, at the rate at which the work on equality is going at present, we shall still have hundreds of years to go before we feel that we live in an equal society. In addition to continuity, to which attention is also drawn by the report, it is also necessary to integrate the equality perspective into all policy areas.
I also want just to take this opportunity strongly to request that those organisations and projects that are to receive aid should be carefully evaluated and inspected so that the results are as constructive as possible.
.   As I only have one minute to speak, I should like to make it clear that we are opposed to the implementation of a programme that seeks to promote equal opportunities by breeding hostility between the sexes, or in other words by encouraging women to regard men as the enemy in their fight for better treatment. All that this will achieve is rivalry between the sexes, and this is in fact something we have seen recently in the European Union.
Attempts to play down the differences between the sexes are another dangerous trend, which has an impact on various aspects of life, sometimes with disastrous results. It would therefore be advisable to make allowance for these differences, and for men and women to cooperate effectively on the basis of an understanding of them. All human beings are equal, but gender means that men and women are different not only in physical terms, but also in mental and spiritual terms. Women play an irreplaceable role in every aspect of family and social life. The Holy Father, the late John Paul II, gave a very accurate and faithful description of this unique type of care and selfsacrifice by calling it the genius of women. It is an unfortunate fact that some people wish to belittle this genius.
Mr President, this report, which has the merit of calling for the extension of two Community action programmes regarding equality between men and women that I fully support, gives me an opportunity to draw attention to the gaps and deficiencies in this field.
Why are there such gaps with regard to respect for the rights of women and what are the reasons for them? We could mention, in particular, ignorance, archaic and sometimes barbaric notions regarding the place of women in society, machismo in the workplace, the guilt of women in this matter. Indeed, when women stand up for gender equality, they are accused of feminism or of hating men. This battle for equality is a tough one, then, and the EUR 50 million or so allocated for 20012005 seem derisory in the face of rigid mentalities and existing inertia. Because what do we find? The gap between the salaries of equally qualified men and women is still huge, violence is continuing to increase, gender discrimination in terms of access to education, training and employment persists and it is still just as difficult for a woman to reconcile work and family life.
One last word on the European Constitution that we in France are being asked to approve or reject. It contains nothing that will make a real contribution to the rights of women, but simply general principles on nondiscrimination and gender equality. Even if only for women’s rights, therefore, let us begin by making a stand by voting ‘no’ to this draft Constitution.
Mr President, I should just like to make an observation about the law of unintended consequences. A lot of the legislation that we adopt in this place does not actually work in the way that it should.
A recent example in the United Kingdom involved a female pilot, Mrs Starmer, who has one child and, I think, has another on the way. She took British Airways to an industrial tribunal because it did not allow her to have parttime flying responsibility. British Airways suggested that she did not have enough hours or experience to take on that role.
I think – and I have never heard anybody suggest otherwise – that British airmanship is the best in the world, even the Americans concede that. British Airways, as I think you will agree, is a benchmark across the globe for high standards of airmanship. Mrs Starmer won at a tribunal on the basis of legislation, and nobody knows when they get on a plane whether the pilot is actually competent to fly that aeroplane, or somebody who is a young mum just having fun. I think that is a great shame.
.   Ladies and gentlemen, I would thank the House for this debate. In spite of its brevity, I believe that we have heard a whole range of approaches to the issue. There can be no question that achieving equal opportunities is a longterm task, and that we often forget how much progress has been made. Incidentally, even though it is only a little over 100 years since women first attended Czech secondary schools in 1871, nowadays over 50% of university graduates are women.
In my opinion, we should take a longerterm view of matters, since it is quite obvious that we still have a great deal of work ahead of us. I am in no doubt that British pilots are among the best in the world, and indeed the same applies to British Airways, which is why I am never afraid of flying with that airline. Even though this is an extremely complex field, I am quite sure that it will be possible to find an appropriate solution that makes allowance for women’s legitimate demands. As I said at the beginning of this debate, this programme is a technical extension of the present programme, or in other words of a programme aimed at supporting European organisations that are active in the field of equal opportunities, without any restrictions on the type, form or political affiliation of these organisations.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The next item is the debate on the report (A60118/2005) by Mrs Britta Thomsen, on behalf of the Committee on Industry, Research and Energy, on the proposal for a decision of the European Parliament and of the Council amending Council Decision 2000/819/EC on a multiannual programme for enterprise and entrepreneurship, and in particular for small and mediumsized enterprises (SMEs) (20012005) (COM(2004)0781 – C60242/2004 – 2004/0272(COD)).
.  Madam President, ladies and gentlemen, the Commission welcomes the speedy agreement reached by the colegislators on extending the multiannual programme for enterprise and entrepreneurship, and in particular for small and mediumsized enterprises. This extension will ensure that support continues to be provided to such enterprises until the end of the current Financial Perspective, and indeed the debate has already begun on the Competitiveness and Innovation Programme, which is intended to replace the current programme and is due to be launched in 2007.
I am delighted that the colegislators have approved additional funding, and I can assure you that we will be able to put these funds to effective use in order to provide small and mediumsized enterprises with access to loan and equity finance. Access to financial instruments continues to be a major problem for around 1020% of European small and mediumsized enterprises.
Our Eurobarometer surveys reveal time and time again that financing problems are the greatest obstacle to business startups, and the Community financing instruments deployed under the multiannual programme have proved very successful in overcoming this problem. External evaluators have agreed that our marketoriented concept is exemplary, and Parliament has also acknowledged this success by approving annual increases in the funds made available for these instruments.
Cooperation with the European Investment Fund and use of the financial markets allow us to mobilise funds at a rate of up to 1:40 with guarantee instruments and of an average of 1:4 with the more specialised equity capital instrument, which is targeted at a smaller number of enterprises.
The additional EUR 7 million proposed by Mrs Thomsen and approved by the House today will therefore mobilise many times this sum in investment capital for existing small and mediumsized enterprises and business startups.
The Commission drafted its proposal in mid2004, when the European Investment Fund was extremely pessimistic about the financing instruments’ chances of success in the 20052006 period, and when there was a lack of certainty over the amount of funding that would be available in the last year of the present Financial Perspective. It was for this reason that we were cautious when deciding on the figure that appears in our proposal on the financing instruments. Positive feedback from the European Investment Fund means that we now have a better idea of the market chances of these instruments, as well as a clear idea of the funds that will be available under the 2006 Community budget.
The Commission wishes to build on this success in the Competitiveness and Innovation Programme, and over EUR 1 billion of the Programme’s total proposed budget, which has been set at EUR 4.2 billion for the 20072013 period, has been earmarked for financing instruments.
We have put forward proposals for two new financing instruments that will operate alongside the existing ones. The first of these is a new risk capital instrument, which is a facility for highgrowth and innovative small and mediumsized enterprises, and which is specially targeted at innovative small and mediumsized enterprises that require funding of between EUR 200 000 and EUR 2.5 million at the most crucial stage of their development. Finally, a new securitisation window has been proposed, the aim of which is to make it easier for local and regional banks to lend more to small and mediumsized enterprises.
Madam President, Commissioner, ladies and gentlemen, the framework programme for enterprise and entrepreneurship for small and mediumsized enterprises is an important programme for every smaller enterprise in search of information or funding. In particular, the programme’s financing component has always been very close to the heart of the European Parliament and has consequently been increased each year by Parliament and the Council during the annual budget procedure.
The background to the proposal to extend the multiannual programme for enterprise and entrepreneurship by one year is that the functions of the programme will in future be performed by its successor programme, the ‘Framework Programme for Competitiveness and Innovation’, which is planned to run from 20072013 to coincide with the financial perspective. The timeframe will therefore also coincide with the Seventh Research Framework Programme, which creates scope for better coordination between the programmes.
It was initially disappointing for me to learn that the Commission’s proposal to extend the programme by a year involved returning to the level originally budgeted for in the framework programme. I therefore proposed to increase the budget for extension by EUR 9.5 million more than the figure in the Commission’s proposal. That amount was proposed partly because it would correspond to the actual expenditure on the programme in 2004 and partly because it would make the budget for 2006 the extension year level with the average for the previous years.
At the same time, it should be pointed out that what we have here is a programme that both users and evaluation experts regard as operating smoothly and achieving its objectives. It is important to maintain and extend aid to entrepreneurs and small and mediumsized enterprises in Europe. They are the backbone of the European economy, and their continued growth is a condition of achieving the Lisbon objectives. Finally, the external evaluation report has stressed that the financial instruments in the existing programme in large measure cover the needs of the new Member States. Restricting funds would therefore impede the integration of those countries into the European economy.
In the programme’s financing component, the most frequently used financial instrument, the ‘SMEs’ Guarantee Facility’, had provided aid to 112 000 small and mediumsized enterprises in Europe by the end of 2002. Ninetythree per cent of these 112 000 enterprises had fewer than ten employees, but six per cent had fewer than 50 employees. The programme operates smoothly and is wideranging, and I was therefore very pleased when a unified Committee on Industry, Research and Energy backed my proposal for an increase in the budget.
Since the extension is to enter into force on 1 January 2006, an agreement at first reading was important for both Parliament and the Council. My colleague, Mr Březina, and I met with the Council and the Commission on several occasions and now concur with the Council about an agreement at first reading involving an increase in the budget of EUR 7 million instead of the EUR 9.5 million I originally proposed. This constitutes a compromise, ensuring that the activities of the programme’s InfoCentre, together with similar activities, can be continued without a break from 1 January 2006, at the same time as the financial instruments are developed and strengthened in order to meet the growing demand from small and mediumsized enterprises throughout Europe.
I should like to take this opportunity to express my deep gratitude to the Luxembourg Presidency, which has demonstrated great political flair and a tireless willingness to compromise; to the Commission, which has provided technical analyses and guidance in support of the negotiations; and, finally, to my fellow MEP Mr Březina, whose active participation in the meetings and unfailing support I valued very highly.
. Madam President, as shadow rapporteur for the report on the Commission proposal amending the Council Decision on the multiannual programme for enterprise and entrepreneurship, and in particular for SMEs, I would like to make several comments on the importance of the extension of this programme.
Although we are extending the programme primarily supporting entrepreneurs, and especially SMEs, by just one year until the end of 2006, this is a significant tool which should, in the context of the Lisbon objectives, contribute to and enhance the growth and competitiveness of enterprises in a knowledgebased and internationalised economy. The importance of this decision lies above all in creating a bridge between the current programme and the Framework Programme for Competitiveness and Innovation for the years 20072013. This extension will give businesses easier access to Community support services, programmes and networks, and help to improve the coordination of these facilities.
Focusing on the new Competitiveness and Innovation Programme, we are to look into the evaluation of the multiannual programme for enterprise and entrepreneurship prepared for the Commission in November last year, in order to tailor the new programme more effectively and promote entrepreneurship in the EU.
Last but not least, I would like to thank the rapporteur, Mrs Thomsen, for the excellent job she has done, not least in smoothly securing this extension and negotiating with the Council an increase in funding from EUR 81.5 million to EUR 88.5 million for 2006.
.  Madam President, I should like to start by congratulating the rapporteur, who, by focussing on the right issues, has secured an increase in funding. It must not be assumed, however, that more money automatically means a better programme.
I was present at the special meeting held in Strasbourg when the Commissioner spoke for the first time about his personal experience of this multiannual programme for SMEs, and I paid very close attention to what he had to say on the matter. In a nutshell, he said that he had been shocked to learn of the cumbersome application process, particularly in view of the fact that the programme was intended to boost innovation. He had also been shocked to discover that the main recipients of funding were not the small and mediumsized enterprises that needed it most, but resourceful enterprises that knew the ins and outs of the programmes and were therefore granted money. In his opinion, it is for this reason that the programmes ought to be made more rigorous.
I should like to congratulate the Commissioner, as his analysis is entirely correct. I am glad to see that there appears to have been a shift in thinking on this matter, and he deserves thanks for having made SMEs the focus of initiatives for growth and increased competitiveness. We will be right behind him if he goes on to demand of his officials that programmes should exist not merely for bureaucratic reasons or because they have impressive names, but only if they concentrate on SMEs, or in other words on those enterprises that are in need of help. We have had enough of programmes that are nothing more than fancy names; what we need now are clear and innovative strategies for SMEs and new forms of financing.
In future, these programmes will be combined in the Competitiveness and Innovation Programme. This is both a consistent approach and a step in the right direction, and I particularly welcome the fact that parallels will exist between this Programme and the Seventh Research Framework Programme. We must not repeat past mistakes, however, even if everything is now to be combined in a new document. What matters is that growth and jobs are the ultimate goals, rather than the ideological gratification of political groups. Yet we are running the risk of this being precisely what happens in the case of the CIP; one need only look at the heavy emphasis on ecoinnovations and energy efficiency for proof of this. More questions need to be asked in this respect, and I will be able to ask some of these in my capacity as rapporteur.
We are about to adopt a new Financial Perspective, at a time when the citizens of all the EU Member States are being increasingly careful with their money. They will regard it as unforgivable if we, their legislator, miss the opportunity now available to us to opt for the provision of real support to SMEs and for priority to be given to creating more jobs, and if we instead indulge in ideological disputes.
.  Madam President, ladies and gentlemen, I can congratulate the small and mediumsized enterprise that is present in the Chamber this evening. Our reaction has been both rapid and extremely flexible, thus meeting market expectations. I can see six Commission representatives in the Chamber, and I would congratulate every one of them. This piece of legislation has taken less time to adopt than nearly any other in the history of the EU.
I should like to congratulate Commissioner Verheugen, as he not only talks about better regulation, but also puts his money where his mouth is. This is what really matters: ‘just do it’, to quote one company’s constant refrain. I should also like to offer my warm congratulations to Mrs Thomsen. Although she is a new Member of this House, she has helped us to set a record, as it can by no means be taken for granted that legislation will be adopted in such a short space of time. We are all aware that negotiations on the European company went on for over 30 years, and that we have still not achieved our ultimate goal.
What it comes down to is that we wish to shape the Lisbon process, and in order to do so we need this programme. What Lisbon means, of course, is employment and growth, and we have already established that small and mediumsized enterprises have accounted for 75% of new jobs created in recent years. The question we must ask ourselves is what growth really means. The hope of every employee, every pensioner and every child is to see a small improvement, in net terms, in their personal finances at the end of each year. We must therefore fight to ensure that we all have a little bit more money in our accounts at the end of future years, as has been the case over the past 50 years.
It is our duty to provide as many people as possible with this opportunity, and those who have jobs and are in employment obviously have more money in the bank than those who are unemployed. Even though a speedy and welcome decision has been taken on this programme, which has even allowed for an increase in funding, Parliament, the Council and the Commission should therefore make every effort to ensure that we do in fact achieve the Lisbon goals, in particular when debating the Financial Perspective.
The debate is closed.
The vote will take place at 11 a.m. tomorrow.
The next item is the joint debate on:
the recommendation for second reading (A60115/2005) by Mr DieterLebrecht Koch, on behalf of the Committee on Transport and Tourism, on motor vehicle seats and head restraints (11935/3/2004 – C60031/2005 – 2003/0128(COD));
the recommendation for second reading (A60120/2005) by Mr Paolo Costa, on behalf of the Committee on Transport and Tourism, on motor vehicle safety belts and restraint systems (11934/3/2004 – C60029/2005 – 2003/0130(COD));
the recommendation for second reading (A60117/2005) by Mr Paolo Costa, on behalf of the Committee on Transport and Tourism, on anchorages for motor vehicle safety belts (11933/3/2004 – C60030/2005 – 2003/0136(COD));
and the report (A6053/2005) by Mrs Ewa Hedkvist Petersen, on behalf of the Committee on Transport and Tourism, on frontal protection systems on motor vehicles (COM(2003)0586 – C50473/2003 – 2003/0226(COD)).
– Madam President, ladies and gentlemen, I should like to take this opportunity first of all to extend our sympathies to the relatives of the schoolchildren killed in the dreadful road accident in Kentstown in Ireland.
This accident, in which five schoolchildren were killed and 46 injured, shows once again that we need to do all we can to mitigate the consequences of such accidents for passengers. The proposals being debated today seek to do precisely that. Three of the proposals concern the safety of passengers in commercial vehicles, in particular on buses. The fourth proposal concerns the safety of particularly vulnerable road users in the case of collisions with vehicles that are fitted with socalled bull bars.
I should like to mention at this point that I have set up a highlevel group under the name of ‘CARS 21’, which, by the end of this year, will be making recommendations on the shape of future legislation in the automobile sector. This will include an overview of those measures that should be taken on vehicle safety in the course of the next ten years.
As far as the three directives on the safety belt are concerned, I should like to thank Mr Costa and Mr Koch for their reports and for their efforts at getting these three proposals for directives adopted at the second reading. All three directives ultimately seek to make it compulsory for safety belts to be installed in all vehicles apart from passenger cars, where, as you know, this has already been the case for several years. This extension primarily concerns coaches. In the event of an accident, this provision should prevent passengers from being hurled out of the bus, which is precisely how the most serious injuries occur. This is only possible if safety belts are fitted and there is a requirement to wear them.
The Commission stresses once again that it is all the more urgent for these three directives to be adopted, given that the installation of safety belts in new vehicles must of course be made mandatory before we can introduce a requirement to wear them.
The only difference of opinion between the Council and the Committee on Transport and Tourism concerns seat arrangements. If we wish to make it mandatory for seat belts to be installed in all seats, then we find ourselves obliged to ban sidefacing seats in coaches, because the types of belts currently available for such seats do not offer passengers optimal protection. However, if we were to ban them straight away, the market segment of socalled conference buses would be condemned to extinction. The proposed transitional period of five years will undoubtedly enable the industry to develop technical solutions that are better adapted to the various different accident scenarios.
The Commission welcomes the fact that the two rapporteurs, Mr Costa and Mr Koch, have managed to reach a compromise with the other bodies. The Commission can accept the amendments that have been proposed in their current form. This will, I hope, make it possible for the package to be adopted at the second reading.
On the question of frontal protection systems on motor vehicles – the socalled bull bars – I should like to thank the rapporteur, Mrs Petersen, and the draftsman of the opinion of the second committee to which the proposal was referred, Mr Harbour, for their efforts to carry out a thorough and coordinated examination of this proposal. I should particularly like to thank the rapporteur for successfully building a broad consensus in favour of this proposal at an early stage within the Committee on Transport and Tourism.
Some years ago, the Commission sent Parliament a communication on pedestrian protection. It contained the voluntary commitment of European, Japanese and Korean car manufacturers, on the one hand to carry out a series of checks on new cars to make them more pedestrianfriendly, and on the other to stop fitting them with rigid frontal protection systems.
In its resolution on this voluntary agreement, Parliament called for legislation to be introduced to regulate the use of these frontal protection systems. The Commission’s proposal of October 2003 complied with Parliament’s demand, and I am delighted to note that the report of the Committee on Transport and Tourism comes to the same conclusion.
The Commission can accept all of the amendments proposed by the Committee on Transport and Tourism. I am therefore confident that this proposal can also be adopted, and at the first reading.
– Madam President, ladies and gentlemen, Commissioner, I am standing in today for our colleague, Dr Koch, who, as chairman of the European Movement in Thuringia, is chairing an international symposium on the Constitutional Treaty there, which is of course also an important matter.
The first part of my contribution to this debate will be concerned with three closely connected proposals for directives, for which Dr Koch and Mr Costa are the rapporteurs. At issue, as the Commissioner has already explained, are seats, safety belts and head restraints, with their respective anchorages in vehicles.
In the second part, I should like to address the issue of frontal protection systems, or bull bars, on passenger cars, again on behalf of Dr Koch, but this time in his capacity as shadow rapporteur. This is important for protecting pedestrians, and in particular children, cyclists and wheelchair users.
On the first part: tomorrow, when we adopt the Koch report, we will take a major step towards improving road safety. In so doing we will also help to reduce bureaucracy and secure jobs. We know that a properly fitted safety belt can reduce the severity of injuries and save lives, which is why it is right to require all seats in vehicles to be equipped with safety belts. It will therefore become mandatory for seat belts to be fitted, not only in passenger cars, as has been the case up until now, but also in other categories of vehicles, in particular minibuses and certain other buses, as well as light and heavy goods vehicles.
The ban on the use of sidefacing seats in passenger cars, goods vehicles and certain categories of buses is also to be welcomed. However, we should allow an exemption for such seats in large conference buses of category M3, and I am pleased that the Commission agrees. Nevertheless, these seats should only be permitted if they are fitted with suitable safety belts and are grouped together at the back of the vehicle, preferably in a Ushape, around a table. This arrangement should apply for at least five years. On the basis of the actual accident data available at that time and taking into account developments in safetybelt systems, this arrangement will then have to be extended, preferably as part of a Community type approval for all categories of vehicle.
I am pleased that the Council and the Commission have revised their original opinion and now also see this as a workable basis for future type approvals. After all, neither the available accident statistics nor studies or tests suggest that passengers travelling in sidefacing seats in large conference buses are at increased risk. This is due in part to different vehicles being susceptible to different types of accidents, which affect them in different ways. In the case of passenger cars and minibuses, a frontal impact is typical. This means that significant forwards forces are exerted on the passengers, but also of course on the seats and restraint systems.
Large buses are quite different: in the event of an accident they tend to overturn. The belts’ function in this case is not to absorb horizontal forces; instead they serve primarily to keep passengers in their seats and prevent them from being hurled out of the vehicle. These requirements can be met just as effectively – if not better – by belts fitted to sidefacing seats as those fitted to forwardsor backwardsfacing ones.
The compromise that has been reached, with which the Commission and the Council have indicated that they can agree, will help to bring down bureaucratic barriers in the Member States. This is because national exemptions can already be granted today for buses produced in small series, with the bureaucratic effort that this entails. But this stands in contradiction to the internal market strategy and even allows sidefacing seats without belts to be authorised.
In making this decision, we are therefore in any case contributing to improving safety, not only on the roads, but also in the internal market. In addition, we are determining the future viability of a typically European product in the tourism sector, the VIP or conference bus. This means that jobs in manufacturing and bus companies will be secured and passengers will continue to enjoy high, or even higher, standards of comfort. An agreement with the Council and the Commission makes it likely that the directive will be adopted quickly, even this year, and at the same time the Koch report of course also paves the way for the two Costa reports to be adopted.
In this context, I should like to thank Mr Costa and the other shadow rapporteurs, as well as Mrs Hedkvist Petersen for her skilful negotiating as rapporteur on the frontal protection systems on passenger cars, which really do pose a huge danger in accidents involving unprotected road users, principally in urban areas. We are now ensuring that rigid frontal protection systems are banned on new vehicles of up to 3.5 tonnes. In accordance with the principle of subsidiarity, the Member States may also subject existing vehicles to these rules and authorise flexible frontal protection systems, but only if they have passed a harmonised test procedure.
I think that this will improve pedestrian protection and benefit all of those who, particularly in cities, really are the weakest on our roads.
.  Madam President, Commissioner, I wish to thank all those fellow MEPs of mine who have been involved in these matters and, in particular, the matter for which I myself am responsible, namely bull bars. These two reports are important because they are about ensuring that vehicles in Europe are improved. This is an area in which we can genuinely do something at European level because vehicles are sold throughout Europe and not only within individual countries. European measures are therefore required.
Bull bars, which are my area of responsibility, are dangerous at present, especially in urban areas if a child, pedestrian or cyclist is collided with. That is why this matter has come to the fore. Why do we need legislation? There is an agreement between Japanese, European and Korean car manufacturers not to fit rigid bull bars. That agreement is not enough, however. Firstly, it does not apply to bull bars in the aftermarket, that is to say those that are fitted subsequently to cars. Nor does it define what is meant by rigid bull bars. We must therefore have tests.
The procedure involving a directive creates legal certainty, then, both for the motor trade and for manufacturers of accessories. Everyone will know what applies when we obtain this directive. Why, then, should we not completely ban bull bars? Discussions along those lines are of course being conducted in a number of countries. Bull bars can be valuable in wild landscapes. We no longer have very much in the way of wilderness, but bull bars can be of value in such landscapes, and it is of course for just such conditions that they are intended. They are of no value in cities, however. We do not wish to ban them completely because they can, in actual fact, make the fronts of cars softer and therefore safer. What is more, I am convinced that we should not have the support of the European public if we were completely to ban all bull bars at European level.
Britain’s Transport Research Laboratory(TRL) has published a report that in actual fact shows that what are known as smart barsdo exist, that is to say bull bars or frontal protection systems that are flexible and that also protect pedestrians in collisions with cars equipped with this type of frontal protection system.
In the committee, we looked, of course, at the Commission’s proposal, debated it and, in time, had an informal tripartite discussion with a view to reaching agreement. We have of course heard the Commissioner comment on the matter and say that he is satisfied with the informal tripartite discussion. During the discussions, we said something that was controversial but on which we eventually agreed and compromised, namely that, in our view, the four tests proposed by the Commission to begin with were too farreaching. Our view was based on our knowledge that rapid technological development was taking place whereby we may perhaps, in the future, devise new forms of bull bar and frontal protection systems, as well as new tests. That is why the tests we initially propose will be rather less stringent than those originally proposed by the Commission. In this area, we are now in complete agreement with the Commission, however. After a number of years, the Commission will, moreover, review the technical regulations and other tests that might be used.
The directive applies to the new bull bars of the future, both those already in place on cars and those that are fitted subsequently. They are to be approved as part of a typeapproval procedure. Broadly speaking, this means a type approval as from a certain date for those frontal protection systems that comply with the new requirements and which, alone, it will be permitted to market. Bull bars put on the market before the date concerned come under the responsibility of the Member States. Specifically on this issue of the old bull bars on the market, we have together proposed a new article of legislation whereby the Member States would be allowed to decide what they wanted to do with these. This is something on which we now have an agreement, a fact I am extremely pleased about. This is an important road safety measure, and I would thank everyone for their work and for the agreement we have reached.
Finally, another subject that I think is very important and that was dealt with in the Koch and Costa reports: that of seat belts in buses and in vehicles other than cars. I agree with what the Commissioner and Mrs Sommer said. I wish to emphasise that it is important for everyone that we obtain, and use, seat belts in buses. Seat belts in buses are of benefit to me if I make use of mine; but they are also of benefit to me if my neighbours use theirs. Anyone who, in a bus accident, does not have their seat belt fastened, with the result that they are thrown around the bus, will also injure their fellow passengers. That is something we do not often think about, which is why it is important for us now to obtain this directive whereby seat belts must be fitted in buses and lorries too. We must have them in all vehicles, and they must be used.
. Madam President, ladies and gentlemen, I apologise as I was misinformed about the times, but I believe that I will be able to catch up very quickly.
There are few of us in the House this evening and we are debating issues that are of an apparently minor nature, but I am convinced that Europe is built on details, and these are important details.
The two reports on which I have worked, and which are linked to Mr Koch’s report, fundamentally address small aspects: the issue of safety belts, in the case of Mr Koch’s report, and, in my case, the technical implications of anchorages and head restraint systems for bus passengers.
It would seem to be a very simple matter, and in essence it is, because we have finally decided to follow the Commission’s proposal, which consists of no longer allowing the installation of sidefacing seats in buses since their safety belts cannot be fixed with the same standards of certainty and safety as those of frontfacing bus seats.
We came across a small problem, however, which relates to innovation. In some countries, particularly in Germany, the concept of conference buses is actually gaining ground. In other words, people can sit around a table even inside a bus. That posed the twin problem of safety, which must nevertheless be guaranteed, and of possibly allowing an alternative service. The solution reached was to allow a trial, permitting the use of these conference buses for five years. At the end of this period, we will carry out an assessment of the percentage of accidents – which we hope will be as low as possible – as already assessed by the Commission, but in relation to a Swiss experiment, in order to roll it out throughout the EU. Such a process will enable us, in a few years from now, to decide whether – and how – we must scrap sidefacing seats in instances where speeds are greater than those normally reached in town centres, or whether, in contrast, this new service can continue.
Although it was more difficult than we had imagined, I believe that the compromise reached with the Council on the Commission’s proposal is a good solution, and that tomorrow it can allow us to vote on the reports presented positively and with peace of mind. I hope that my fellow Members do so.
. Madam President, it gives me special pleasure to be here as draftsman of the opinion on the Directive on Frontal Protection Systems, which Mrs Hedkvist Petersen has taken through Parliament so ably. Reflecting on the recommendations made by my Committee, I realise that almost all of these were taken up, which is an unusual situation.
We worked together on this proposal for over a year, beginning in the last Parliament. One of the things that triggered my interest was that the original proposal presented by your predecessor, Mr Liikanen, was significantly flawed. I want to pay tribute to your team for having fundamentally reshaped it.
The flaw lay in the approach to the soft bull bar. I would like to present you with a little souvenir, Commissioner, in the form of a sample which I took to committee meetings to convince colleagues the proposal needed to be fundamentally revised. The original proposal would have seen such bull bars taken off the market. The testing standards were unrealistic and there were no separate provisions, as Mrs Hedkvist Petersen pointed out, for a separate test enabling these bars to be made available on the aftermarket. As you can see, Commissioner, this is a customdesigned soft bull bar far more resilient than the old type of bull bar. It is thanks to you that these new bars can be kept on the market.
I also want to pay tribute to a small company in my constituency called Concept Mouldings, which employs 100 people making these bars and which you have kept in business. I wish to thank you on their behalf. I also want to thank you on behalf of other accessory manufacturers and on behalf of road users, who will now be able to benefit from these bars – though not too often, we hope, as we want to eliminate pedestrian collisions. It is thanks to you that this type of resilient device will now be available on the market.
This overall proposal is an excellent example of how Parliament can make a real contribution to practical legislative improvements when it works together with a Commission that is open and sympathetic. The bulk of the work was done by Mrs Hedkvist Petersen, with me simply acting as a catalyst, and I pay tribute to her persistence in working with your services, Commissioner, to secure a first reading agreement that I am delighted to support.
. – Madam President, Commissioner, ladies and gentlemen, I should like to take this opportunity to underpin what has been said with a few figures.
I have discovered that in Austria, the number of offroad vehicles has increased from 117 000 to 170 000 since the year 2000. In 2004, every 14th new car purchased in Europe was an offroad vehicle. On top of that, these allwheeldrive vehicles are actually hardly ever used offroad any more, but rather, for various reasons, mainly on the streets of our cities. It was therefore high time for the European legislator to respond to this trend, because accidents involving offroad vehicles put other road users at far greater risk than accidents involving other, smaller vehicles.
Accidents involving these kinds of vehicles prove fatal in more than twice as many cases as accidents involving standard motor vehicles. We should also bear in mind that one in 22 accidents involving standard passenger cars proves fatal, whereas for offroad vehicles fitted with this kind of frontal protection system, it is one in every eight accidents.
The solution that has now been found is a very good one. I should like to congratulate the rapporteur very warmly and reiterate my strong support for higher safety standards being adopted across Europe in this sector.
I should also like to suggest that, as we take this issue forward, we might perhaps reconsider whether in the long term it makes sense for such frontal protection systems to continue to be used at all, particularly in urban areas. However, I also understand the arguments put forward by another Member, which at the moment undoubtedly still speak in their favour.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A60124/2005) by Mrs Karin Scheele, on behalf of the Committee on the Environment, Public Health and Food Safety, on the addition of vitamins and minerals and of certain other substances to foods (COM(2003)0671 – C50538/2003 – 2003/0262(COD)).
. I would like to thank those present for being here on what is perhaps the first night of summer, but I must admit that I am one of the victims of this summer night because of my hay fever, so I would like to ask for your patience.
Madam President, ladies and gentlemen, I wish to take advantage of the opportunity which I have to speak to Parliament in Greek, because this is an opportunity which, unfortunately, I do not have in the Commission, and to comment briefly, of course, on today's subject.
When I appeared before you during my hearing, I assured you that I would promote health issues and, above all, consumer safety. The subject of debate now, and the next subject, are achieving precisely this objective: they combine the promotion of health and, of course, consumer protection.
This is a proposal which makes a very significant contribution to health, but also takes account of the needs of industry for a clear, clarified, common European regulatory framework, which still allows for innovation and competitiveness and strengthens the internal market, while at the same time providing consumer protection.
I should like to thank the rapporteur, Mrs Scheele, and the draftsman of the opinion of the Committee on the Internal Market and Consumer Protection, Mr Stubb.
Of course, in an ideal world, consumers would get all the necessary nourishment from a healthy, standard diet. They would get all their nutrients through their normal diet. Unfortunately, however, this is no longer the case. Under today's conditions, with today's way of life, consumers need an additional boost to their diet, which is why it is useful to add both vitamins and inorganic salts – what we call minerals – to food.
Consumers themselves want this, because the addition of these ingredients to food helps consumers to get satisfactory levels of these nutrients and to reduce the risks inherent in their deficiency as a result of insufficient consumption.
This particular proposal fully harmonises rules for the voluntary addition of nutrients, but does not affect provisions at national level – usually for public health reasons – or at Community level on the compulsory addition of nutrients.
The usual nutrients added are vitamins and minerals, which is why it is useful that the proposal specifically regulates these ingredients. However, use has increased over recent years not just of vitamins and minerals, but also of substances and ingredients which are used in an innovative way. That is why it is right that the proposal covers the safe use of these substances and, where considered necessary, brings them under the regulatory regime.
. – Madam President, the intention of the proposed regulation is to harmonise the different national provisions on the addition of vitamins and minerals and of certain other substances to foods. Discussions have shown, and will do so again today, that this is a very, very difficult task, firstly because we have different opinions on the extent to which the addition of such nutrients is necessary for a balanced diet, and secondly because traditions in the Member States of the European Union vary considerably.
In one Member State, for example, unlimited additions are permitted, provided that the end product does not present a health risk. In another Member State, additions are permitted only if it can be proved that they are necessary for a balanced and adequate diet. In between there are various different nuances, such as the Member States that permit the addition of those vitamins and minerals that are listed in a particular register. A variety of upper limits are also stipulated.
I should also like to underline that this regulation only regulates the voluntary addition of vitamins and minerals, and that national provisions on the mandatory addition of nutrients to foods are therefore not affected. According to Article 3 of this regulation, there are three reasons why vitamins and minerals may be added to foods: firstly, to restore nutrient levels in the end product, as the various stages in the storage and manufacturing process cause nutrients to be lost; secondly, when producing substitute foods, the most wellknown example here being undoubtedly margarine, which was originally manufactured as a substitute for butter, and thirdly, the addition of vitamins and minerals to fortify the food, regardless of whether the nutrient was present in it originally or not.
The basic premise on which my report is based is that the Community should work towards a situation in which manufacturers add vitamins and minerals to food for nutritional and health reasons. I am therefore delighted that the Committee on the Environment, Public Health and Food Safety adopted my amendments stating that all vitamins and minerals that are added to food must also be able to be absorbed by the body. Otherwise consumers are being misled and in extreme cases there may even be adverse effects on health, such as diarrhoea or reduced absorption of other nutrients.
The two issues in this report that gave raise to the most heated discussion were without a doubt the nutrient profiles and the question of whether the socalled other substances should be regulated by means of a positive or a negative list. I think that the proper place for nutrient profiles is in the Poli Bortone report on health claims, and I hope that the amendments about nutrient profiles that have been tabled to that proposal – as you now the report will be debated next – also receive majority support.
However, I believe that it would be wrong to establish nutrient profiles in my report. It is not a question of being consistent or saying that we need nutrient profiles in both reports or in neither of them. If we establish the nutrient profiles here, then we will not only be banning the health claims, but also the product itself. This seems to me to be wrong, although I am aware that some of my colleagues in my group will be supporting these amendments.
On the issue of the certain other substances, I propose a definition of the other substances, as the vitamins and minerals allowed for fortification are listed and thus defined in Annexes I and II. Article 9a is an important contribution, enabling adequate information to be gained about the certain other substances that are being added. Within 18 months of the regulation’s entry into force, the Member States will have to notify the Commission of the other substances used in their territory to enrich foodstuffs.
Annex III regulates the use of the other substances. The Commission is proposing a negative list, which I, as rapporteur, support. This means that at the request of the Commission or a Member State, the other substances are subject to a risk assessment by the EFSA and are then placed in one of the following categories: prohibited substances and substances whose use is restricted.
. Madam President, as a fan of Liverpool football club I must say that I was happy to come over here after the first half, because AC Milan is currently 30 ahead in the Champions’ League final.
Commissioner, I would like to raise three points for you. First, I welcome the Commission’s proposal. It strikes a good balance on two accounts: it pushes forward the internal market by making it easier for food manufacturers to trade across borders; and it enhances consumer protection and gives us more safety and confidence.
My second point is perhaps a slight criticism of the Commission relating to the part of the proposal where the Commission says it should apply to matters that are as yet undefined. In my mind that would amount to giving a blank cheque. My argument would be that if you know the substances, tell us. If you do not know, come back. Perhaps that is something you could rectify at second reading, Commissioner.
Finally, it is important to harmonise those vitamins and minerals that can and cannot be added and the quantities involved. At the same time, it is important that Member States be able to impose some restrictions, as long as they are based on scientific evidence that there is a real risk to public health.
I think the proposal is sound, especially in the light of the European Parliament’s amendments.
.  Madam President, first of all I would like to thank our rapporteur, Mrs Scheele, for the quality of this report on a very meaningful subject for the citizens of Europe.
The addition of vitamins and minerals to a very wide variety of foods is a response to a reality – this needs to be stated – much more than simply to a fashion, the reality of a general change in our eating habits. For example, ironenriched breakfast cereals have in many cases replaced meat as the principal source of iron in children’s food, and that is just one example among many. That is why we must, in my view, show flexibility on this subject. Let us, therefore, say ‘yes’ to better labelling, but ‘no’ to protectionism and to certain derogations as proposed in Amendment 39. ‘No’, finally, to drawing up a positive list for the whole range of new substances.
I would like to finish, but I could have started with this, by asking Commissioner Kyprianou a question: when do you expect to implement the better regulation advocated by several members of the Commission, including you and Commissioner Verheugen? Let me explain. Slicing legislation up like salami – fortifications, health and nutrition claims, food supplements, directives on labelling and more besides – brings nothing but restrictions to us as legislators. Technical aspects are increasingly taking over from policy ones. Therefore, particularly in the interests of SMEs and consumers who, if they are going to believe in Europe, need clear, transparent and effective legislation, I hope that the Commission will very soon adopt this overall, consistent approach that we need in the field of food sector legislation.
I welcome the report by Mrs Scheele concerning the addition of vitamins, minerals, and certain other substances to foods. Differences among countries in legislative provisions governing this issue create barriers to the free movement of goods. Moreover, regulation at the European level would ensure that the same standards be applied in all Member States.
The addition of vitamins, minerals, and additives to foodstuffs is often abused. Food producers use them to increase the attractiveness of their products by claiming that they contain more vitamins than other products, which is often not true. This creates the danger that consumers may increase their consumption of certain foods in the false belief that they are healthier and safer than other foods.
We are often exposed to misleading advertisements claiming that the addition of a vitamin or another substance to a food product protects consumers from cancer or other diseases of ‘civilisation’. Foodstuffs that have a high content of calories, fats, or sugar do not, however, become healthier solely because they contain added vitamins or other substances.
To ensure legal certainty and transparency, a positive list of substances whose addition to foods is permitted should be drawn up in order to avoid the enrichment of foods with substances that may be dangerous. At the same time, recommended minimum and maximum daily doses should be specified for certain substances.
I therefore support the introduction of nutrition profiles. I believe it is the best way to secure the uniform control of food safety for different groups of consumers, be they children, pregnant women, or the elderly.
– Madam President, I should first like to thank the rapporteur for her excellent report and her constructive cooperation. I also believe that this report constitutes a further step towards creating a European single market, precisely in the food sector, and that it also brings us a step closer to providing comprehensive consumer protection.
I should now like to focus on the other substances because, given their different nature and function, they cannot be treated in the same way as vitamins and minerals. That is why I believe it is wrong to wish also to apply all of the provisions for minerals and vitamins to these other substances at all costs. We need to consider which of the provisions that are foreseen for vitamins and minerals would also make sense for these other substances. However, this regulation should not take on the mammoth task of harmonising the thousand other substances that are currently used in the European food industry.
In taking on such a project, we would, for years, be tying up the European institutions and above all the European Food Safety Authority with the complex task of drawing up detailed risk assessments for substances, which for the most part have never given cause for health concerns, and this would hamper them in the other work they do. I believe, therefore, that our priorities should lie elsewhere. That is why I support the approach chosen by the Commission, which simply wants to create a legal instrument for other substances that can serve, if required, to regulate certain other substances across the Community, if they are classified as possibly raising health concerns by the European Food Safety Authority, and thus to guarantee a uniform level of protection for all European consumers. For everything else we can confidently live with the present system, which leaves authorisation of other substances to the Member States.
From this point of view, the ‘positive list’ proposed by some Members does not make much sense either. Such a list would go way beyond our objectives and in practice would simply not be feasible. In the short term, we should therefore consider which of the thousand other substances should be included in such a list from the outset.
I wish to inform the House that the rise in the use of harmful chemicals in agriculture and food processing has been the subject of growing criticism in Poland, as well as in many of the other new Member States. CAP mechanisms have necessitated their use and familyrun farms, which could have moved over to certified organic food production, have been the ones to suffer from this common agricultural policy.
Numerous studies have shown that, in comparison to food produced by industrial agriculture, organic food has higher levels of easilyabsorbed vitamins, minerals and other healthpromoting substances. Our aim should therefore be to reduce the demand for artificial additives, which has been created by advertising and pseudoscientific lobbying, at the same time as ensuring that consumers have access to a wide range of genuinely safe and highquality organic food.
I believe that it would be appropriate at this point to highlight the achievements and work of the Committee on the Environment, Public Health and Food Safety and of this House as a whole. A balance has been achieved in the new regulation between healthrelated arguments and business arguments. At the same time, the fraudulent practices of the food industry, which conquers markets in order to sell products that are harmful to health, will be curbed.
. Madam President, Commissioner, ladies and gentlemen, I must begin by saying that the proposal the Commission has presented to us is a good and balanced proposal and that the rapporteur has done good work; I therefore congratulate her.
Research has shown that the consumption of fortified foodstuffs within a varied diet can contribute significantly to the ingestion of nutrients. The important thing is that fortification be based on scientific criteria and that the agrifood industries operating in the European Union be subject to common rules, and that is precisely the objective of this proposal: the harmonisation of the differing national provisions on fortifications, within the limits required in order to guarantee food safety, of course. We in the PPE-DE, therefore, cannot agree with the inclusion of provisions allowing for the existence of stricter rules in the States, unless they can be justified on the grounds of a proven risk to public health. Neither do we in my group agree with the introduction of nutrient profiles, and, in fact, the Commission has not introduced them into the proposal. They are neither necessary nor appropriate in this proposal.
We enjoy a very varied food supply in the European Union and we cannot imagine that we can put an end to obesity and persuade the Europeans to eat properly by means of standards and labelling.
The solution is much more complex. Foodstuffs must be healthy, of course, and the consumer must be provided with reliable information, but the really important thing is the diet that each person chooses and the lifestyle they live. Consumer education, therefore, is more effective than rules, so that consumers can exercise their freedom of choice on the basis of reliable criteria. With regard to the other substances in Annex 3, I must say that their potential restriction must be based solely on safety criteria and we do not, therefore, support the amendments aimed at introducing positive lists to regulate these substances.
Finally, I believe that manufacturers, particularly small and mediumsized businesses, must be given sufficient time to adapt to the new provisions laid down in the Regulation.
. Madam President, first I should like to say that, in order to keep the procedure brief and save time, I have put at Parliament's disposal a full list with the Commission's position on all the proposed amendments, with the request that it be included in the Minutes of this partsession(1).
The proposal which exists today basically covers three issues. Firstly, it regulates the composition of foods by creating a list of acceptable vitamins and minerals with upper and lower limits, in order to ensure, of course, that products are safe. There are provisions relating to labelling, advertising and the presentation of fortified foods which provide a basis for analysis and, where judged necessary, for regulating the addition of certain other substances.
As far as food supplements are concerned, I would reiterate that they are foods; other relevant legislation only regulates their vitamin and mineral content, but not other substances which they may contain. That is why they should not be completely excluded from this proposal.
As far as the question of vitamins and minerals is concerned, the proposal is aiming for their full harmonisation and I think that this covers the question of better regulation, because better regulation does not mean no regulation. This is something which is dealt with precisely by having Community legislation. I agree on this point with Mrs Belohorská, who said that uniform Community legislation helps both industry and consumers in the most effective way possible and we do not have 25 different, fragmented sets of rules at various levels.
As far as other substances are concerned, there is limited harmonisation here in order precisely to take account of the peculiarities of these elements. However, Annex III to the proposal provides the possibility, if and where needed, for a rapid response if, of course, it is considered that the consumption of these substances in such quantities might be a health risk.
That is why I could accept amendments which clarify the question of other substances, but not excessive additions to the number of substances examined and I believe that this approach, as set out in the proposal for Annex III, which will include substances which are considered to be a risk to human health, is the best approach, instead of having a positive list, and I am delighted that the majority tends in this direction.
Finally, I wish to say that, for me, the recommendation on better information for industry and, of course, for consumers through increased notifications to the Commission, which will also be published, is a good thing. However, we need to find the most correct and effective way of achieving this without creating an excessive administrative burden.
– The debate is closed.
The vote will take place tomorrow at 11 a.m.
Overall the Commission can accept 25 amendments, either completely, subject to redrafting, in part or in principle. The Commission rejects 29 out of a total of 55 (one amendment is linguistic and does not affect the EN version).
Two amendments are acceptable: Amendments 11 and 44.
Two amendments are acceptable partially: Amendments 2 and 40.
Four amendments are acceptable partially and subject to redrafting: Amendments 33, 38, 42 and 55.
Six amendments are acceptable in principle: Amendments 13, 22, 28, 31, 34 and 35.
11 amendments are acceptable in principle and subject to redrafting: Amendments 4, 12, 16, 17, 18, 39, 41, 45, 46, 49 and 54.
29 amendments cannot be accepted: Amendments 1, 3, 5, 6, 7, 9, 10, 14, 15, 19, 20, 21, 23, 24, 25, 26, 27, 29, 30, 32, 36, 37, 43, 47, 48, 50, 51, 52 and 53.
– The next item is the report (A60128/2005) by Mrs Poli Bortone, on behalf of the Committee on the Environment, Public Health and Food Safety, on nutrition and health claims made on foods (COM(2003)0424 – C50329/2003 – 2003/0165(COD)).
. Madam President, we all agree that we want an informed consumer in the European Union; that we want the consumer to be able to decide for himself or herself and not to have a nanny state. It is something we all tend to agree on. However, in order for the consumer to achieve that, we need to provide the consumer with accurate, exact, correct, scientifically justified information. That is very important.
We must not forget that in Europe the consumer assumes and expects that any label that reaches him or her has been checked and approved by an authority. Therefore, there is a responsibility here to do so. I would also like to remind you of something I mentioned earlier, that any vacuum that may be left in Community legislation will be filled in by the Member States and therefore will defeat the purpose of having this harmonised legislation and will mean a return to a fragmented set of rules and regulations that harm the industry, consumer confidence, cause problems for the internal market and of course do not achieve the level of protection that we would all like to have.
That is why we presented this proposal. I would like to thank the committee for all the work it has done on such an important issue, the rapporteur, Mrs Poli Bortone and of course the shadow rapporteurs. I would also like to thank Mrs Niebler and Mr Stubb, the draftsmen of the opinions of the two other committees, and the committees themselves, for the work they have done.
The proposal says something very simple. It says that no one can make a voluntary claim without having the scientific justification for doing so. We must not forget that these are voluntary claims with the sole aim of profit, it is a marketing tool. Therefore, in order to allow the use of this marketing tool for profit, we must make sure that it has the correct scientific justification and that it is substantiated scientifically. Consumers, as I said earlier, have to be able to make their own decisions, but they must not be misled. They must not be convinced by products sold on unsubstantiated claims.
The adoption of the proposal meets the purposes I would like it to. It protects the consumer; it advances health considerations; it helps the industry, competition and the internal market and it allows innovation. Having a common set of rules in a unique legal environment also helps in the internal market and competitiveness.
Some claims that may have adverse effects will need to remain prohibited. It is also very important to maintain the link between claims and nutritional profiles. Once again I have to remind you that these are voluntary claims and if they are going to be made, they have to based on a nutritional balance. If the nutritional balance is questionable then the use as a marketing tool of a specific characteristic of a foodstuff must not be allowed as it will eventually mislead the consumer. The nutritional profile is a key element of the proposal and therefore it should remain.
. Madam President, Commissioner, ladies and gentlemen, the Commission’s proposal on nutrition and health claims has arisen from the possibility of building on the consumer’s growing interest in receiving clear information on the nutritional and health value of foods, and from the need for the food industry to respond to this urgent request with clear, accurate and significant information, which is substantiated scientifically. All of this should take place within a framework of harmonised market regulations, in order to enable food business operators to be competitive according to fair and equitable regulatory criteria.
Healthy food and good health go hand in hand as benchmarks for the behaviour of consumers, who have a much greater awareness of their diet these days and who are increasingly concerned to know what they are eating and to understand how food products impact on their health.
This is the behaviour of the average consumer, and the food industry has attempted to respond to this behaviour by means of more detailed nutritional labelling, providing claims on the positive benefits, or alleged benefits, of some foods.
It is a fact that the two basic EU directives in force – Directives 2000/13 and 90/496, relating to the labelling and nutrition labelling of foodstuffs respectively – are not only inadequately enforced in the majority of cases, but they also respond poorly to the presentday demands of consumers, since they do not allow any data to be given on the alleged health benefits, and they do not clearly define the conditions of use of the nutrition claims.
The absence of specific provisions at European level has given rise, moreover, to a real proliferation of claims on the labels of food products – claims varying in number and type. The Member States have adopted independent provisions and standards to regulate the use of the various claims. This results in a regulatory mess, with different approaches to the same subjectmatter, which has given rise to a state of confusion that leads to neither the effective running of the internal market, nor the safeguarding of public health and consumer health.
Faced with such legal uncertainty, there is a need to harmonise the regulations relating to foodstuffs at Community level and, therefore, a need for a regulation which, without banning any foods, will clearly set out the fundamental conditions to ensure that the claims on foodstuffs are completely accurate for consumers. That is one further step forwards in implementing the nutrition policy included in the objectives proposed by the Commission in 1999 with the White Paper on food safety. In this White Paper it is expressly stated that the Union’s food policy should be built around strict food safety standards that protect and promote the health of the consumer.
To these objectives must be added that of increasing the free movement of food products, in that the creation of a regulation will enable food business operators to be competitive on a fair and equal footing throughout the Member States.
With the document that we are studying, the Commission has proposed the introduction of a new regulatory framework for nutrition and health claims, authorising the use of nutrition claims provided that they comply with the provisions set out in the annex,which contains a list of nutrition claims and specific conditions for the use thereof:the use of health claims will be subject to an authorisation or notification procedure (if the Commission’s text were to remain unchanged).
Through the procedures laid down by Article 93(2), the Commission proposes to draw up specific nutrient profiles for foods or categories of foods within a period of 18 months, which could rise to as much as 30 months, and, subject to consultation of the Food Safety Agency, specific nutrient profiles for foods or categories of foods, and the adoption of a Community list of health claims which describe the generally accepted role of a nutrient or other substances on the basis of proposals submitted by the Member States.
In setting the nutrient profiles, the Commission will consult both food business operators and consumer groups, in addition to the Agency, which will see its role strengthened as a result of its involvement in the various stages and procedures.
It must be acknowledged, at this stage, that the two years that have passed since the presentation have not been in vain, since all the interested parties – the Commission itself, the Council, Parliament, industry, consumers and the Economic and Social Committee – have recorded significant progress.
The Committee on the Environment, Public Health and Food Safety has made many amendments to the Commission’s text, however, in particular by removing Article 4, which, in my opinion, is an extremely important article because it sets out the nutrient profiles. The coherence and complexity of the regulation would, moreover, be of truly little significance if this article were not reintroduced. It is an article that I hope my fellow Members will wish to reintroduce.
. – Madam President, ladies and gentlemen, Commissioner, I should like to thank the rapporteur and all of the shadow rapporteurs. What is this regulation about? It is about regulating food advertising. The Commission’s view is that everything should be regulated: nutrition claims (such as fat content, high energy, low energy); health claims (such as ‘a food strengthens the body’s defences’, ‘a food helps concentration’, and so on) and pure ‘feelgood’ claims (such as ‘a food keeps you fit, gives you a boost, gives you energy’, and so on). ‘Feelgood’ claims are to be banned completely and health claims will in future have to be authorised by the European Food Safety Authority.
How this proposal for a regulation is supposed to be compatible with the Lisbon strategy, heaven knows. Neither is there any justification for these provisions, with the exception of those harmonising nutrition claims.
In all of the discussions in the various different committees we have heard people say time and again that we in Europe have to do something to combat widespread child obesity. That is of course true, but we will not achieve this by banning advertising claims! If people want to take action against child obesity, they need to see to it that eating habits are changed, that our children do more sport and that they spend less time in front of the television and the computer.
Incidentally, why should mood and fitnessrelated claims be banned, when they express an individual feeling and are easily recognisable as advertising? I believe that the approach that the Commission has adopted here is wrong. What we have here is the philosophy of ‘Everything is banned unless it is allowed’, and the Commissioner argued for it when he said that consumers expect every label to have first been checked by the authority. If you will forgive my saying so, this is not only about labels: it is about advertising claims.
I do not think that this is a good approach, and I am grateful that the Committee on Industry, Research and Energy has also given it as its opinion that Articles 4 and 11, in particular, should be deleted. I hope that we will also achieve this result at tomorrow’s vote: the modification of Article 11 and the deletion of Article 4.
. Madam President, for the Italian and the English booths: the match is now 33, with about ten minutes to go. I knew that the chairman of the Committee on the Internal Market would be happy about that, not probably as a Liverpudlian but otherwise.
I have three points. First, I will tell the Commission right off the bat that I am a federalist, but what the Commission is proposing here is simply going too far. It is overregulation. I wish to focus especially on Article 4, which is one of the most illiberal proposals to pass through this House. It is not our job to tell the consumer what is good or what is bad. That is up to the consumer himself or herself to decide. I have quite a lot of faith in the individual to be able to make his or her own decisions on what food should or should not be eaten. The key is to know the content and then you can make your own choice. If we put in nutrient profiles, it might prevent the consumers from getting the right information.
My second point is that I believe diets themselves are more important than the nutrient profiles of individual foods. Different people have different dietary needs, just as Mrs Niebler told us earlier.
My third and final point is that it is very important to have clear labels and better information. However, I cannot support needless legislation or the assumption that people do not understand what is said on the label. Therefore, I would argue very strongly that we should remove Article 4 from the original Commission proposal and we adopt Article 11 along the lines that the Committee on the Environment, Public Health and Food Safety has suggested.
. – Madam President, ladies and gentlemen, Commissioner, we have now spent two years struggling with the Commission proposal on food advertising. In tabling it, the Commission is clearly going beyond its competences. It is not pursuing consumer protection, but is trying to nanny and gag consumers, for it sees the citizens of Europe as stupid, fat and gluttonous, and so nutrient profiles are to be used to divide foods into good and bad products, and this in accordance with a procedure that is scientifically untenable. Above all, this is to be done on the quite simply erroneous premise that advertising alone is to blame for Europeans’ expanding waistlines. Let me tell the Commission that this bears no relation to the real world! I wonder more and more frequently which planet you come from. Advertising that is not expressly permitted is then to be banned in the future. Of course advertisements must not lie! No one wants that. But we do not need advertising censorship. After all, we already have a law that protects consumers from misleading advertising. And of course advertising is the elixir of life for the food sector in this overcrowded food market. Innovation in this sector is only possible if one product can distinguish itself from another. Only in this way can it be successfully promoted and marketed. And innovation is ultimately also of benefit to consumers, who consequently have access to better and better products.
Innovation is key to a company’s success and thus secures jobs. Do you have any idea how many jobs a law like this would destroy? You are creating a bureaucratic monster: a laborious and lengthy authorisation procedure for every single advertising slogan from 25 Member States, obviously to be submitted translated word for word into all 20 official languages!
This would deal the last deathblow to our SMEs. But they would of course already be overstretched by the ongoing need to provide uptodate scientific proof. Why should people no longer be allowed to say, ‘Fruit is healthy’? Because there may be a type of fruit that is too sweet for the Commission?
We are making ourselves a laughing stock. This is the kind of thing that fosters political apathy and euroscepticism. I urge you, Commissioner, to withdraw this proposal for good. I would have said this to you earlier, but you do not seem so keen to talk to us troublesome parliamentarians. Perhaps you should have come down from the glass tower of the Berlaymont building into the depths of our offices and attended a meeting of our committee. Then you would know that we will also be mobilising all of our resources tomorrow in the plenary to put a stop to this nonsense of the nutrient profiles in Article 4 and several other things besides.
.  Madam President, Commissioner, ladies and gentlemen, many consumers are worried about their health, cholesterol, blood pressure or have a weight problem. The food industry takes advantage of this. There is a proliferation of all kinds of claims. This morning, I had a sandwich that is good for my intestinal flora, the butter in which reduces my cholesterol level; I also had an egg that is high in Omega 3. This afternoon, I had a lowcalorie drink. I, at any rate, think this is terrific, for I have no knowledge of these things.
That is why it is so important that this legislative proposal should require scientific proof for the claims made by the food manufacturers. We must prevent the consumer from being misled. Consumers are often prepared to pay more for a product that claims to benefit their health, but they should then be able to rely on that. Deception comes in many forms.
In accordance with Article 4, health claims can only be made about products that meet a certain profile. That is right, for you cannot turn greasy croquet potatoes into a healthy food by adding a few vitamins. Yoghurt with 0% fat is not good for the figure if a good measure of sugar has been added. A lollipop that is high in sugar is not a healthy snack even if it also contains Vitamin A. That is why Article 4 is vital.
I cannot identify with the argument by the Group of the European People’s Party (Christian Democrats) and European Democrats that SMEs struggle with Article 4. Even a small food company must know what ingredients they use in bread or snacks. My group is behind the consumers and supports wellintentioned companies. I hope that a majority in this House will take this line and will not repeal Article 4.
In all honesty, the request for a study made by the Group of the Alliance of Liberals and Democrats for Europe is equally beyond me. It is clear that it is not easy to draft those profiles, but it is equally clear that in the United States and in some companies, nutrient profiles have been used for a long time. I would therefore urge the Liberals not to ask for studies every turn around, but to take a decision and not to leave the consumers out in the cold.
I would like to draw your attention to three other points. The first one is health claims in respect of children. We cannot see why health claims for children should be banned, as long as those claims are scientifically underpinned. It is, indeed, a good thing to carry out research into good food for children, but we do want to control advertising that is geared towards children, even if this is, strictly speaking, outside of this proposal’s remit.
The second point concerns alcohol. I find it disappointing that some people, even within our group, are against the ban on claims for alcoholic drinks. If you consider all the problems involving alcoholism, damage to the liver and brain, you can hardly condone health claims for alcohol. In the case of alcohol, warnings are what are needed. We should not encourage the use of alcohol.
A third and very important point is the question whether claims should be subjected to the licensing procedure or whether notification would suffice. In the case of a licence, manufacturers must be able to demonstrate convincingly that their claim is justified. In the case of notification, the onus of proof falls on the authorities, which means that a claim is permitted until such time as the authorities have managed to prove otherwise. That is what is at the heart of the legislative proposal and what our group is in any event against.
I would urge everyone in this House to vote in favour of consumers and wellintentioned companies. We must not now bow to the pressure of companies that are frightened about being unmasked. The internal market is not a licence for misleading consumers. Let tomorrow’s outcome demonstrate to Europeans that Europe is there for them.
.  Madam President, the Commissioner has presented us with a legacy that was passed on by his predecessor and it is to his credit that he is showing some enthusiasm in defending it. After all, it is the consumer who is central in this proposal, and that is important too. It is important that the consumer knows that claims about health, nutritional values or food cannot be untrue or misleading. That is what this proposal brings across and that is what the Group of the Alliance of Liberals and Democrats for Europe wholehearted supports.
Conversely, it is of course the case that those claims that are scientifically proven – those that are true – are useful to consumers. I do not want to talk about those in terms of advertising, for that, being profitdriven, has a nasty ring to it, but that too is important for consumers. Consumers want to be able to make a choice, and that choice has to be offered to them. It must be possible, though, to provide scientific proof. This is something we should not just accept reluctantly, but, I think, should welcome as enhancing the consumers’ freedom of choice and promoting innovation, and that too is of importance.
I am aware of there being a grey area around what should be done about those health claims about products that are, in fact, intrinsically unhealthy. As far as I am concerned, I would say that this falls within the scope of misconception, and Article 7 already provides for safeguards against this; we are not entirely convinced that we need European nutrient profiles for this. Nutrient profiles can be very useful. I know that Member States use them. They may work nationally, but whether they work at European level is something of which the Commission has not yet managed to convince us.
At the moment, I am campaigning in favour of the Constitutional Treaty in the Netherlands. I do not know if Mrs Corbey is doing the same – obviously not – but if I were to tell people in my country not to worry, for Brussels would soon tell them what they can and cannot eat, then this Treaty would be voted down completely. That is really not the message we can send out on the basis of arguments we have heard so far. I therefore want more specific arguments. The majority of our group will not be voting for the deletion of Article 4, but we do think that the Commission should present better arguments, and our Amendment 107 contains a request to that effect.
Finally, and – as I notice that my time is up – very briefly, since we are for reducing bureaucracy to a minimum, we have opted in favour of the notification procedure which we think offers sufficient guarantees for consumers and entails less mothering. On a final note, I agree that obesity must be discussed and tackled, but not in the context of this directive but much more in relation to the food labelling directive which we would have liked to have seen tabled by now. When you present it to us, Commissioner, then I think it will be much easier to talk about obesity as a problem.
. – Madam President, tomorrow’s vote will be a litmus test of how seriously Parliament is going to take consumer protection in the future.
We all know that the number of people, especially children and young people, who are overweight or obese is increasing rapidly. Scientists are sounding the alarm, because costs are exploding and will soon go off the chart. In Germany alone, diabetes costs us EUR 20 billion a year. We also know that voluntary agreements do not help. That is why we need clear legislation.
Article 4 is key to protecting consumers from misleading advertising. That is also why we must not dispense with Article 4, the nutrient profiles. We must not rip the heart out of the bill. We should also correct the public’s misconceptions. This is not about banning products or advertising. It is about transparency and clarity for consumers, and innovation and competitiveness for industry. We have to be credible here. We cannot lament the exploding costs on the one hand, and then on the other quite openly become the mouthpiece for, say, a confectionary manufacturer and forget about consumer protection. We must not allow food with undesirable characteristics, food which is too sweet, too fat or too salty, to put on a cloak of good health.
I hope that you will not give way on consumer protection tomorrow, but that the European Parliament will again demonstrate that we want the nutrient profiles – the heart of the proposal – to be left in, and that we want them once again to blaze a trail for transparency and consumer protection.
.  The Commission proposal is, I think, in itself a sound one, although I regard Mrs Bortone’s original report as being even better in a number of areas. This issue has been on the agenda for a few years and this is the second time that someone has produced a report on it. That this is a tricky subject is illustrated, moreover, by the outcome of the vote in the Committee on the Environment, Public Health and Food Safety.
For a split second, I thought that Mrs Bortone would now also throw in the towel, for the Committee’s vote completely undermined the Commission proposal and also the rapporteur’s report. Article 4 on nutrient profiles, which is crucial, was simply wiped away by one amendment. This article had to avoid foodstuffs such as crisps, chocolate and alcohol, which are intrinsically unhealthy foodstuffs, being labelled with health claims from which the consumer could deduce that they are healthy because they contain calcium, for example.
Public health is thus really being taken for a ride and the food industry’s lobbying has won it the battle. In order to defend its position that a claim need not be based on a product’s real nutrient values, the Committee has used the same argument as the food industry, namely that there is no such thing as good or bad foods, only bad diets or customs.
In the same breath, the Committee has brushed off the table the proposed licensing procedure and replaced it by a duty of notification. That means that the producer or importer of foodstuffs is only required to notify to a food agency that they use this or that claim without there being the need for scientific proof.
My group has tabled a number of amendments to rectify a situation that we find unacceptable. We want Article 4 reinstated, and let me finish off by saying that if it is not – not even in a diluted form – then we will be voting against the proposal.
Madam President, I do not know whether the average European now lives more healthily than they once did, but it is a fact that many people are tending, in certain ways, to become more healthy, and I do not think that that is such a bad thing. Needless to say, this has not escaped the attention of the food industry in its zeal for sales, which, we have also noticed, manages at times to find very innovative and positive ways of accommodating the consumer’s sensitivities.
What we establish today and what we have, in fact, known for years, is that summary legislation that exists at European level in this area is lagging behind and that it is therefore high time we adapted the legislative framework in a bid to protect the consumer effectively, provide them with useful information, offer sufficient legal certainty, which will, in turn, stimulate innovation and really harmonise the rules within the internal market.
The Commission proposal meets these criteria in the sense that it allows for more fact, more benefit, better scientific underpinning and more harmonisation, but a number of changes, as already mentioned by fellow Members, must be carried out.
An area which would benefit from cutting back is notification, at least the admission procedure for admitting certain individual claims. In our opinion, control is possible via notification, and a bureaucratic admission procedure is really a bridge too far. Also, we consider the nutrient profiles that are proposed in a proposal for a directive, to carry at least one claim, to be superfluous. That too is taking matters too far and other Members have indicated the reasons why.
Finally, I think that we should say that there is no justification for ruling out alcoholic products from any possible claim from the word go. We know that nothing has been left to chance, and that the Commission, the competent or representative organisations from all quarters, and also this House, have put an enormous amount of preparatory work into this.
Thirteen years ago, I was a very green Member of this House. My first telephone call to the Commission was one to enquire about the progress made with the health claims, which were an issue as long ago as that. I am pleased that we are, at last, voting on them tomorrow, and I hope that the outcome will be a satisfactory one.
Madam President, I too congratulate the rapporteur after her travails and the dedication she has shown to this task, from which she has emerged with more success than her predecessor in the last Parliament. She said that we ought to talk to the consumer groups in Europe and see what they think. Well, many of us have done so. I have a letter here, on behalf of 28 consumer groups in all of the Member States, and what do they say? They ask us to vote for Article 4 and for a sensible version of Article 11.
I heard what Mrs Niebler said earlier on in the debate and I was astonished by it. What in God’s name has all this to do with the Lisbon Process? I do not know about God – he has been around for a long time so he obviously has a healthy diet – but I know what I think and that is that the Lisbon Process, among other things, requires us to have wellinformed consumers who make real choices which increase the marketability of the products they buy. Everybody benefits from that, it is a benign circle, and to have it denounced as though it is simply an instrument of the nanny state and so on, as we have heard in the course of this debate, is absolute rubbish.
I personally hope that we vote to retain Article 4. We need to have some way of dealing with the misleading claims which are made, which balance one substance against another, and only tell you about the one for which the claim could be made. The only way to do that is to have some effective template from which this can be made. The Commission has worked long and hard on this.
I have many representatives of the food industry in my own constituency who have said that provided we just have that template within the Poli Bortone report, we do not then need it in Mrs Scheele’s proposals, we do not need it for fortification, but we should have it somewhere. And so we should. I cannot vote for this proposal tomorrow if the emasculation of Article 4 takes place.
Madam President, ‘no added sugar’, ‘high in iron’, ‘low in cholesterol’ or else a current bestseller, ‘high in omega3s’, health claims nowadays adorn almost all packaging, and quite naturally influence our choices as consumers. We therefore need to guide the consumer through this veritable jungle, and that is the aim of this excellent proposal for a regulation: first to ensure that the claims are accurate, as a minimum, and then to put an end to those that cause misunderstandings.
I will return to my example: high in omega3s. In principle, this is very good, but obviously not for products too high in fat, sugar or salt. The text refers to health and nutrition claims, not to advertising, as we heard here today. No product will be banned, and neither will advertising. Quite simply, the honest thing for these products would be to focus the advertising on pleasure, if manufacturers wish, and not on health.
That is why it is vital, tomorrow, that we reinstate nutritional benefit at the heart of the text, a criterion that is recognised by the WHO, in particular to combat the disease of this century, obesity, which affects 40% of children in Europe. A criterion that will also ban any form of health claim for alcoholic drinks, which is the least we can do, you will agree. In conclusion, if tomorrow we follow the excellent work of our rapporteur, Mrs Bortone, and change direction, it will prove that this Parliament truly cares about the interests of goodfaith manufacturers, I would say, and of European consumers.
Madam President, I too would like to thank the rapporteur, who has had a tremendous job of work to do. Recent research carried out by ‘Which?’, the UK consumer association, has shown that 98 per cent of people that it spoke to want health and nutrition claims on food to be authorised so that they can be certain that the food they buy is indeed the product described on the packaging with the qualities that are attributed to that product.
In my Group we agree that there is a need for authorisation, not notification, because selfregulation does not work. We need an authorisation procedure and, as others have said, we need to maintain the nutrient profiles – Article 4 – not least to protect children from being the targets of misleading advertising. Sixteen per cent of children in the UK between the ages of two and fifteen are obese, and the problem is getting worse. This demands a very strong response. We cannot allow foods that are high in salt or sugar to be marketed as being good for children’s health.
Finally, we have to ensure better and clearer information for the public so that this important new legislation is as effective as possible.
Madam President, there are many people who are anxious about the increase in obesity and the ill health it causes to many people and, in particular, to already vulnerable groups: those on very low incomes. This is a major social problem but, perhaps above all, a major problem for the individuals affected. That is why there are also many individuals who try to shop more healthily and to choose healthier food.
Unfortunately, their attempts are unscrupulously exploited by companies that try to make products such as cornflakes, soft drinks and suchlike appear more beneficial than they really are. As a representative of the people, I do in actual fact think that those of us here in the European Parliament need to ensure that no consumer is duped into buying products they really do not want. We must therefore demand that the whole of a product’s content be taken account of when health claims are made. Otherwise, I for one shall not be able to support this report.
It is obviously especially important that no one be duped into buying drinks containing alcohol, with the problems we know they cause, in the belief that these drinks are beneficial. Health claims should not, therefore, be used on alcoholic drinks. In no respect is this, of course, a matter of prescribing what people should eat. Rather, it is about giving people the right and the opportunities to make wellinformed choices for themselves. That is why I in actual fact find it hard to understand how, for example, the Group of the European People’s Party (Christian Democrats) and European Democrats can think that companies should be entitled to mislead consumers. Do you really not believe that companies can manufacture products that consumers want, but that they have to dupe people into buying them?
– Madam President, Commissioner, ladies and gentlemen, when the Commissioner listed the advantages of this proposal just now – let me repeat them once more: a high level of consumer protection, facilitating the free movement of goods in the internal market, enhancing legal security for economic agents, creating fair competition in the food sector, promoting and protecting innovation in the field of foodstuffs, all laudable objectives – I nodded, because yes, that is quite right! But in the regulation this is to be achieved by restricting market principles, degrading citizens to sheeplike consumers and introducing a great deal of bureaucracy.
The basic approach of doing more to promote a healthy diet and lifestyle is something that I support unreservedly. We must take action here. But the proposed means of doing so is inappropriate; it does nothing more than create the opportunity for an alibi, enabling us, in a few years’ time, to say: ‘We did something. It didn’t help, but we can wash our hands of it’.
Restricting advertising to the point of banning it surely also flies in the face of a whole series of scientific and political arguments. The idea of prohibiting the making of such claims about the nutrient profile on particular foods goes against the principle of food science, according to which there are no good or bad foods, but only a good or bad diet.
Across all of its committees, Parliament has sought to reduce consumer nannying, observe market principles and cut red tape. The elimination of Article 4 is the core of or basis for these changes. It is high time that you in the Commission also had a radical rethink of your procedures. Let us concentrate on informing consumers; let us close loopholes in the law to put a stop to the dishonest practices of a few economic agents, and let us create a climate in which it is acceptable to strive for a healthy lifestyle, which in itself has to be presented differently to each individual generation. You cannot live without salt or sugar. Mrs Corbey, I heard your first comments and am very concerned about your lifestyle. Soon there will be nothing left that you can eat!
I should like to make another proposal, which could be a followup to yours. Why not determine human beings’ nutritional requirements on the basis of their body structure, with a computer chip inserted in the head, so that they can only go in certain directions in the supermarket and can only go to certain foods. That would be the epitome of consumer nannying, and then we would have only slim people in Europe. This is good advice I am giving you, so please take note of it!
Madam President, I should like to welcome Commissioner Kyprianou here this evening and say that we look forward to welcoming him to the Committee on the Environment, Public Health and Food Safety. We have been inviting him for over six months and apparently he is far too busy to join us, but he would be very welcome.
Some weeks ago President Barroso assured us that he would ‘Lisbonproof’ all legislation coming from the Commission. He mentioned REACH and the Services Directive. Could I ask that Commissioner Kyprianou bring this particular piece of legislation to his attention and immediately ‘Lisbonproof’ it? There is far too much unnecessary red tape involved in it and it will place a very onerous and disproportionate burden on SMEs in particular.
I agree with the basic principle behind the proposal before us that consumers should not be misinformed, but I have serious doubts about the Commission’s approach, especially in relation to nutrient profiles and implied health claims, i.e. Articles 4 and 11. This legislation smacks of the nanny state and verges on the patronising in its current form. Consumers bear the ultimate responsibility for their own food choices. Almost no foodstuffs are inherently bad.
Food consumption patterns are what is important. The emphasis should be on encouraging healthy lifestyles and healthy diets, not on censoring information, as is the case in relation to the socalled nutrient profiles in Article 4 of this proposal.
Having consulted with nutrition experts from the University of Ghent and from Trinity College Dublin, I am convinced that the concept is not grounded in solid science and will have the adverse effect of depriving consumers of a great deal of information. Reference intake values are the accepted scientific norm today and should be used to ensure that labelling is clear, unambiguous and meaningful; they would greatly facilitate consumer choice, not least as a tool to fight obesity.
Having made this point, I fully support the proposal to delete Article 4. As a fallback position, I support the proposal put forward by the PPEDE Group and others at committee stage and now resubmitted by the ALDE, namely to decouple Article 4 by requiring a study into the scientific basis of nutrient profiles before making a decision on their implementation. This is a very sensible option.
All nutritional health claims should be scientifically substantiated according to scientific best practice. In particular, I would refer to the inclusion of a positive list of allowed nutritional health claims. I question whether this is legally sound, and it is a poor approach to legislation. It could lead to certain claims being banned by default because legislators were not aware of them at the time of drafting. Such an approach does not allow enough flexibility to take account of new products placed on the market.
In addition, just last month the Food Supplements Directive, which had a positive list of allowed substances, was found to be illegal by the Advocate General in Luxembourg. It is not yet clear what impact that will have on this nutritional health claims proposal. I would like the Commission to clarify this particular matter this evening. Will this proposal for a regulation also end up in a fourth reading in Luxembourg?
. Madam President, I wish to remind honourable Members of two facts. We are talking about health, the health of European citizens. We are talking at the same time of a marketing tool, of a means of making profit on the part of industry, voluntarily, without being obliged to do so. The industry chooses to use a health claim in order to sell a product. It is only logical that this claim should be based on science, should be accurate, truthful and correct. That is a very simple matter.
It is one thing to say consumers should decide. Do we expect every single consumer to have a PhD in chemistry or in biotechnology, or to set up a little lab in their house so that they can analyse every claim and test it to see if it is accurate or not? That is impossible; it is ridiculous; it will not happen. That is why we must make sure that the industry that chooses to use this marketing tool carries out the requisite tests to ensure it is providing correct information. As I said earlier, nobody wants a nanny state, but in our efforts not to have a nanny state, we must not go to the other extreme and abandon consumers, allowing them to be bombarded with inaccurate or misleading information. The result will be exactly the opposite of what was intended: it will be that the consumer will not trust any claim. Consumers will ignore even truthful ones, even scientifically based claims, because they cannot choose between the good and the bad claim, the correct and the incorrect claim. Therefore the tendency will be – and you heard earlier from Mr Whitehead about the consumers’ position – for them to ignore all claims.
I am sure the industry does not want this. Yes, we support innovation, there is no question about that, but innovation based on science, not based on misleading information. We are not banning advertising. This is a misunderstanding and I have to make it clear that there is no question of banning advertising. We are concerned with the message the advertising contains. If it cannot be proved scientifically that a certain product helps health, the advertisement should just say the product tastes good, following the good old way of advertising a product. Not everything has to based on health claims if there is no scientific evidence for them.
Of course, a correct diet is good, but for consumers to decide their diets they have to have the right information. Regarding the list, I think again there may be a misunderstanding. The list is not an exclusive list, its aim is to harmonise. Therefore, claims that have been approved will be able to be used by everybody, which will help the smaller industries because they will be able to draw on the list and use it without having to go through the approval procedure themselves.
Regarding SMEs, when it comes to health they have the same obligations as the larger industries. We just have to make it easier for them to meet these obligations. I agree that we have to simplify the authorisation procedures, but that does not mean that SMEs can make a claim that is not correct.
There is no intention to withdraw this proposal; it is very important. We have an obligation to the European citizens, a responsibility towards them to maintain this level of consumer protection. What we are trying to do is to empower consumers so they can use information that is correct.
Nutritional profiles are important, they have to remain. They will help ensure that claims are accurate and do not mislead the consumer. Also, the authorisation procedure is very important. Notification is not enough. It would not offer the necessary consumer protection, nor would it offer fair competition in the industry. However, we can discuss simplifying the procedures to make it easier for smaller businesses to meet the authorisation requirements.
Article 11, on prohibited claims, can be softened. We can discuss which claims can be allowed and which ones not. There are a number of claims that could lead to an adverse effect, and they should not be allowed. But this is something which is open to discussion.
As for children, we all agree that there is a need to protect them. The question is whether this is the most appropriate legislation for doing so. We have other legislation, we have the directive on unfair commercial practices, which was approved recently. We also have nonregulatory procedures like the platform on obesity, which we launched recently. Through these legislative and nonlegislative procedures we can offer protection to children. Applying this particular legislation to the protection of children would only complicate matters and not achieve the target.
Finally, Madam President, I apologise for exceeding my speaking time and I would like to say that a complete list of the Commission’s position on all the amendments is available to Parliament. I would request that it be included in the record of this partsession(1).
Madam President, I wanted to know if the Commissioner could answer my question on the positive list, please, and whether it will survive the fourth reading in the European Court of Justice.
–That was not a point of order in the true sense of the term.
. Madam President, I am informed that the Court did not contest the existence of the positive list. It contested the procedure. Therefore, we will adjust accordingly on the procedure. Second, it is not an exclusive list, so that also avoids any problem. We therefore believe that this form of positive list will survive.
While I have the floor I should mention something I forgot to point out to the honourable Member. For some time now we have been trying to arrange a date on which I can visit the Committee on the Environment, Public Health and Food Safety in order to introduce the health and consumer programme and answer other questions. Owing to various problems affecting the committee and myself, it has taken longer than I would have wished.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
18 amendments can be accepted: Amendments 6, 12, 14, 20, 21, 26, 27, 31, 32, 33, 41, 50, 62, 74, 80, 87, 88 and 91.
Nine amendments are acceptable, subject to redrafting: 7, 18, 28, 42, 45, 52, 61, 76 and 84.
Seven amendments are acceptable in principle: Amendments 10, 13, 15, 37, 38, 51 and 101.
One amendment is acceptable in principle, subject to redrafting: Amendment 54.
14 amendments are partially acceptable: Amendments 1, 2, 4, 9, 16, 17, 30, 43, 44, 67, 71, 72, 78 and 93.
Six amendments are partially acceptable, subject to redrafting: 8, 36, 59, 73, 92 and 102.
51 amendments should be rejected: 3, 5, 11, 19, 23, 24, 25, 29, 34, 35, 39, 40, 46, 47, 48, 49, 53, 55, 56, 57, 58, 60, 63, 64, 65, 66, 68, 69, 70, 75, 77, 79, 81, 82, 83, 85, 86, 89, 90, 94, 95, 96, 97, 98, 99, 100, 103, 104, 105, 106 and 107.
No position on Amendment 22 which will not be voted (linguistic issue).
– The next item is the report (A60127/2005) by Mrs Agnes Schierhuber, on behalf of the Committee on Agriculture and Rural Development, on the financing of the common agricultural policy (COM(2004)0489 – C60166/2004 – 2004/0164(CNS)).
. Madam President, I would like to thank Mrs Schierhuber for the quality of her report, as well as for the amendments tabled. This draft regulation is of great importance. It is included in the package of proposals made by the Commission in the scope of the financial perspectives and defines the rules for financing the common agricultural policy. The purpose of this regulation is to clarify and simplify these financing rules, to improve our management and control system and to adapt and reinforce our rules on budget discipline, taking into account the reform of the CAP decided in 2003.
The bringing together of the rules relating to the two new funds in one single regulation must be considered as a major simplification concerning the rural development policy where we stop using different financial rules for the same measures depending on the region where they apply. The single management and control system chosen for both funds takes advantage of the good experience we have acquired in the field of the EAGGF Guarantee Section. However, this system needed some reinforcement in order to constitute a modern management and control system. A major new element in it is the declaration of assurance given by the head of the paying agencies.
I would also like to draw your attention to the new system for the followup of irregularities and recoveries. This system should ensure that major amounts will not be outstanding indefinitely. Both these elements are in line with Parliament’s 2003 discharge recommendations.
This regulation on the financing of the CAP would not be complete without the relevant rules on budget discipline. These rules are, however, also reinforced where needed and adapted to the new rules we decided upon in the reform adopted back in 2003.
My position on the amendments is as follows. Although I can agree with the purpose of Amendment 1, I do not consider it legally necessary or even good legal practice to follow it. The exception of expenditure stated in Article 13 will apply. It is not necessary to state this again in Article 5. I can accept Amendment 2 and Amendment 7 with, however, some small drafting changes. Amendments 3, 4 and 5 are all reducing the 36month period used in clearance of accounts to determine the expenses which can be the subject of a clearance decision. I have to inform you that this proposal was based on a recommendation from the Court of Auditors, as well as from Parliament. However, if you adopt these amendments, taking into account the fact that all Member States also ask for this time limit to be reduced to 24 months, I will accept them.
I regret I cannot accept Amendment 6. The proposal for a flatrate approach on recoveries in the event of irregularities is a fundamental part of the Commission’s proposal. We cannot justify to the European taxpayers that more than EUR 2 billion is outstanding and for which we cannot put into place a manageable followup system. The past has proven that the existing system which needs a casebycase, yearly examination of the more than 10 000 outstanding recovery files is impossible. The flatrate approach shares out the financial responsibility equally between Member States and Commission, once the normal period for the recovery has elapsed.
For cases in which recovery action is taken in courts, we now propose to allow for a normal period of eight years. Your proposal would be to wait for the final judicial decision. This would take away all the benefits that are actually being sought. Furthermore, it makes the whole system superfluous as once a final judicial decision is taken, there is no reason to apply the provisional flatrate solution of sharing the financial burden between Member States and the Community budget.
. – Madam President, Commissioner, ladies and gentlemen – those of you who are still here despite the late hour – first and foremost, I should like to express my thanks for the good cooperation, not only with all of the groups in the Committee on Agriculture and Rural Development, but also and above all with the Commission and its officials, as well as with the Council Presidency and all of the staff in Parliament and in our groups. It was this that made it possible for this really very constructive report to become a reality.
Commissioner, you said just now that you cannot accept all of our amendments. You will be aware, however, that they were adopted unanimously in the Committee on Agriculture. I nevertheless hope that Parliament will vote in favour of this report tomorrow by a very large majority.
This report on the financing of the common agricultural policy is also – as you have already mentioned, Commissioner – closely connected to the report on rural development. I am delighted that we have managed to keep to the timetable that we set ourselves when I was appointed to draft this report, and that we are going to be able to vote on it in the plenary while we are still under the Luxembourg Presidency. This was the only way to make it possible for the rural development programmes to continue seamlessly in the new planning period.
As has been said, this is a very technical administrative dossier. On the positive side, it should be noted that this proposal genuinely simplifies the structure of the current legal bases for financing, in particular in respect of rural development policy in the period 2007 to 2013. The political objective is to simplify the system and make it easier to understand, and of course also to have better and more efficient controls, disbursement of funds and transparency, which all of us here can only welcome.
In the future, these two funds – the European Agricultural Guarantee Fund and the European Agricultural Fund for Rural Development – will be able to work very well. I also welcome the fact that the Commission intends to introduce stricter monitoring, evaluation and reporting mechanisms, to ensure that the agreed ceilings are complied with.
We all know how complicated accounting procedures for EU funds are in the farming sector, and so the proposed increase in efficiency and transparency is also to be welcomed. The Committee on Agriculture and Rural Development is using the corresponding Commission proposal to create a common legal framework for financing these two components of the common agricultural policy. In the committee, the seven amendments were adopted that the Commission is now unfortunately not able to accept in full.
Although this report only lays down the technical arrangements for implementing the financing, one point has to be mentioned in this context: if the European Union is really to achieve its ambitious goals on rural development, then adequate financial resources must be allocated to the Rural Development Fund.
Rural areas have a high status in the European Union, particularly in the ten new Member States. More than half of our EU citizens live in rural areas, which make up around 90% of EU territory. The issue is to ensure that these regions remain worthwhile places to live – attractive and active – thus creating a viable world in which people can live and work. The development and implementation of positive strategies and prospects for the future are a top priority.
The 2003 reform of the common agricultural policy brought permanent changes for the European agriculture and forestry sectors, and in the process of this reform rural areas have become even more important, so as to meet the Lisbon and Gothenburg objectives. Rural development policy is a policy for people everywhere in the European Union.
It cannot be said often enough that in the battle over the EU budget, our ambitious aim must be to ensure that appropriate resources are allocated to rural development, the second pillar. Commissioner, you have my support in this fight for a balanced budget for the future of rural development.
.   Mrs Schierhuber has done an excellent job of drafting this report, and there is very little room for improvement. I should like to congratulate the rapporteur on this score, and indeed the draft regulation itself is of a very high standard.
If I may, however, I should like to make a number of general comments.
Ladies and gentlemen, it is crucial that the necessary checks be carried out on the billions of euro that the European Union spends on the common agricultural policy and on other Community policies. The EU should set an example to the rest of the world in the way it disburses funds, and, most importantly of all, it should meet all the standards for counteracting corruption. EU funds should be distributed according to objective criteria, with the use of transparent procedures and systematic checks.
Unfortunately, the reality falls somewhat short of this ideal. All too often, the way in which EU funds are disbursed is anything but clear and transparent, and the necessary checks are lacking. The most stringent checks should not be carried out on the recipients of funds, or in other words on farmers or selfgovernment bodies, but on the institutions responsible for distributing EU money.
The checks carried out by the European Commission do not ensure adequate scrutiny of EU spending. They are not entirely objective, as it is sometimes the case that irregularities in disbursing these funds are not only the result of mistakes made by the Member States, but also of those made by the Commission itself. One can hardly expect the Commission to point out its own mistakes.
There is an urgent need for more stringent checks by external bodies. These should be carried out by the European Court of Auditors, which should cooperate with control bodies in the Member States wherever possible. There is also an urgent need for an appropriate system of checks and balances, which is currently lacking. The role of the Court of Auditors must be strengthened, and it should not merely issue positive statements, but also point out actual irregularities. This is essential if Community funds are to be distributed fairly and honestly.
. Madam President, the report before us by Mrs Schierhuber is important because it creates regulations for financing the common agricultural policy. We know that almost half the current EU budget is used for this purpose. Mrs Schierhuber has produced an extremely good report, and I would like to thank her sincerely for that.
The common agricultural policy has hitherto been financed via the European Agricultural Guidance and Guarantee Fund. It has been difficult to administer the fund. It is divided into two different sections, where different rules apply. As part of a general reform of agricultural policy the intention is now to set up two separate funds: a European Agricultural Guarantee Fund, and an Agricultural Fund for Rural Development. As the intention is to establish just one administration and inspection system for both funds, administration will be simplified and made more efficient. We know, after all, that the present bureaucratic and ineffective system of administration tends to aggravate the situation.
To guarantee an impeccable system of budgetary control, the Commission is proposing extensions to the deadlines for embarking on the recovery of funds that were paid in error for the wrong reasons. The committee, however, made the deadlines shorter again. Personally, I would have liked longer deadlines. As, however, the regulation is huge in scope and contains many considerable improvements, including with regard to budgetary control, I am prepared to accept the overall proposal.
Madam President, we know what this is about: basically it is a technical debate. I wish to congratulate the rapporteur on her work. I suppose the technicalities of this debate will go right over the heads of many farmers. Their concerns are rather more basic.
I wish to address the issue of the technicalities. It seems sensible to simplify how we operate the funds. I have some concerns about an overbureaucratic system coming into place because, at the very least, there would be more documentation required of Member States. However, if it provides for more transparency and accountability for the wider citizens of the European Union, then it is a positive development. Yet I am always concerned that having more documents does not lead to transparency. In this case I hope it does.
To return to the issue for farmers, their concern, in particular with the new single farm payment regime, is to receive prompt payment of what they now call the ‘cheque in the post’, to have it delivered on time and within their production year, because it comprises such a huge proportion of their farm income. They also have concerns, which I would share, about the very severe penalties which Member States might impose on them for breaches of the regulations that are not deliberate. That has to be avoided.
I wish to address specifically the issue of rural development. I know the Commissioner believes very strongly in rural development and, indeed, believes that it is the future for agriculture policy, a view shared by the OECD. The difficulty for the European Union is that while we have grand plans for rural development, we do not have the budget to fund those plans. This is an area of great concern. It is for this reason that when we all discuss the financial perspectives for 2007 to 2013, we must remember the commitments we made to farmers in the past in relation to the single farm payment, and indeed to rural development, and we must put our money where our mouths are.
. Madam President, I wish to thank Mrs Schierhuber and the Committee on Agriculture and Rural Development for their very good cooperation, which I appreciate very much. I hope that it will be possible to reach a political compromise on this issue during the Luxembourg presidency.
On rural development, I would like to say to Mrs McGuinness that we share a common vision. It is the future of agriculture and, as I used to say, it is also the life insurance for agriculture.
Concerning financing, if we look at the Commission proposal for the next financial period, approximately EUR 100 billion will be available for the next financial period, including the modulated money. I think this will be sufficient. However, I would be worried if the countries that support the 1% succeeded during the ongoing discussions on the financial framework, because then we would not have enough money to realise our vision of a common rural development policy. Therefore, I can only encourage those who are really in favour of this policy to put pressure on Member States to finance it to the level we regard as necessary, in order to give rural development policy a proper future.
– The debate is closed.
The vote will take place tomorrow at 11 a.m.
– The next item is the debate on the oral question to the Commission by Pervenche Berès, on behalf of the Committee on Economic and Monetary Affairs, on possible stock exchange mergers and future architecture of financial markets in the EU (00069/2005 – B60240/2005).
. Madam President, I will avoid making this a purely Dutch discussion, and speak in English so that others can participate directly in this interesting debate.
The possibility of a takeover of the London Stock Exchange by Deutsche Börse or Euronext has ignited debates in the European Parliament over whether such a takeover can be assessed at national level alone. At present, the two cases are being dealt with by the Office of Fair Trading and the Competition Commission in the UK. Legally speaking, the takeover of the LSE may be the responsibility of the relevant Member State’s competition authorities, since European competition rules do not apply as long as the national regulators deem the relevant markets to be their respective Member States and the turnover level to be below the thresholds set for European competition rules to apply.
Nevertheless, the Committee on Economic and Monetary Affairs has tabled this oral question to the Commission to ask it to play a more proactive role. We would like the Commission to consider the different scenarios that might arise and assess the effects that they might bring to competition in, and the pricing of, listing services, trading services, information services and, not least, important posttrade services, clearing and settlement.
We are aware of the detailed studies undertaken by the Competition Commission in the UK, prepared by the British Office of Fair Trading. The standpoint of that assessment is, however, primarily or maybe even exclusively the impact for the UK markets, and we would like to see that broadened in the Commission’s assessment.
You may remember the shock caused in 20022003 when some traders in Dutch bluechip equities challenged Euronext Amsterdam to lower prices and to providing improvements in services, by looking for an alternative trading venue with Deutsche Börse and the LSE. This showed that competition really makes a difference. This characterises the situation we have at present of an open integrated European market with crossborder competition. The question is whether different scenarios increase this competitive tendency, or go in the opposite direction and tend to create monopolies situations for which, by the way, competition regulation might be a more appropriate answer.
Another related issue is the aspect of regulation and supervision. From the moment the possible takeover of the LSE appeared on the pages of the financial papers, speculation started as to where the headquarters of the merged entity would be based and which regulator would get the power to supervise it. That was more than speculation. I tend to believe there was truth in the stories that the issue of the regulatory regime was a major subject in the merger talks. Who knows, it might even have been part of the background of the rebellion against the Deutsche Börse leadership, which you in Germany have such nice nicknames for.
As the rapporteur of subsequent reports on prudential supervision and the FSAP, I would not dare to express my preferences for one or other national regulatory regimes. My far greater concern is that there will be counterproductive competition between national regimes, instead of further coordination and cooperation. That is one of my strongest arguments for a European level supervisor. In the reports I prepared in the Committee on Economic and Monetary Affairs, and which were adopted in the previous plenary sitting, this is again stressed as an option for the near future.
Such a European level supervisor should execute the application of the European regulatory framework of the FSAP developed in previous years. As regards the part of the financial market which is already supranational and operates crossborder and often crosssector, one of our main messages is to create real convergence in the implementation of the European directives and real convergence of supervisory practice, thereby avoiding regulatory arbitrage and possible competition on other factors for establishment such as fiscal and cost aspects.
Therefore, the possible effects of the Commission’s ambitions as regards integration of the financial markets and the regulation and supervision of different scenarios should also be part of the assessment we are asking for. In that context I would ask you to focus your attention on scenarios in which merger activity is not restricted to EU countries alone. There may also be conceivable scenarios in which the New York stock exchange and a newly formed one joint with the LSE or, on the other hand Euronext and Deutsche Börse might get together. There might then be a disintegration rather than a further convergence of European regulations. This should also be taken into account in your assessment and expectations.
It is regrettable that this debate is being held at such a late hour, but I thank the Commissioners for being here and wish Mr McCreevy, who was supposed to be here, all the best with his health. I also hope, of course, that we can continue the debate in the committee.
. Madam President, the Commission thanks the honourable Member for her question. I am really pleased, even if it is late, that we can talk about this very important item.
I should have started with the apologies of my colleague, Commissioner McCreevy. He was very sorry that he was unable to here, but you can be assured that his thoughts are with us in this debate.
The Commission is aware of the ongoing projects and discussions in this area and is monitoring all the developments. National and also, as Mrs van den Burg has already mentioned, panEuropean consolidation and restructuring in this sector is market led.
A merger of two or three EU stock exchanges would necessarily have an important impact on the structure of the market for EU equities trading and posttrading. The Commission intends to maintain its leadership role in driving towards an integrated EU financial services market. The Commission also favours the combined intervention of market forces and public authorities to ensure fair competition between all forms of securities trading venue, including exchanges in regulated markets, as well as newer trading devices, such as multilateral trading facilities and the internationalisation of orders in investment firms.
Mergers in this sector are subject to normal regulatory and competition authority oversight. Concerning the application of Council Regulation (EC) No 139/2004, the merger regulation, as well as the competition rules more generally, the Commission would like to recall that these rules apply to all industry sectors equally.
The Commission believes that the current provisions of the merger regulation allow for efficient and appropriate assessment procedures. We are confident in the capacity of the national competition authorities to carry out the assessments. Commission services are in contact with the competition authorities concerned and have met with a number of interested parties, including the potential bidders. Usually, the more you can decentralise, the better it is, because those national competition authorities are very able to do their jobs. Therefore, I am usually in favour of the national competition authorities doing their jobs. There is a lot of contact and discussion within the network, so it is not a matter of them being on their own, but of doing it together.
The honourable Member was concerned that a merger could lead to upwards pressure on trading prices. This is certainly being examined. One of the central issues in the investigations being conducted by the competition authorities is to ensure that a merged entity includes mechanisms to ensure that competition rules are respected, also for the medium and long term.
Also noteworthy is the increased competition that is likely to come from the MiFID, from internationalisation and multilateral trading facilities in particular and the fact that capital markets are increasingly global. We should not forget the potential of mergers to lead to increased innovation in terms of the products and services that are offered to investors. The Commission cannot take a position on an individual corporate decision made by the New York Stock Exchange and its future strategies. Mrs van den Burg touched upon that issue. In case of any prospective future merger, normal provisions would apply and, to the extent that there may be any regulatory concerns, this should be for the SEC to deal with. In this respect, the Commission notes that of the important exchanges in Europe, including all the parties involved in the LSE merger discussions, are already listed as regulated markets in the EU. In Europe we have found ways of ensuring that regulatory functions are kept at a sufficient remove from the commercial interests of exchange, and there is no reason to suspect that this will not be the case in other developed markets.
I would like to thank Mrs van den Burg for mentioning this issue. As the honourable Member is aware, the Office of Fair Trading has referred the cases to the Competition Commission, and this is the equivalent of what we would call a phase 2 investigation at European level. The national competition authorities are clearly taking this issue most seriously and the Commission is confident that they are examining all aspects which could potentially impact on competition. This is illustrated – to answer the point Mrs van den Burg has touched upon – by the questions raised in their issues paper.
That would, of course, cover posttrading activities, as explicitly mentioned in the FTA’s decision in the cases referred to the Competition Commission.
I have just one more point to make. You mentioned the Dutch situation concerning bluechip equities, which is something of which we are both aware. In my opinion it did not work; it was not successful. However, it was possible that it could have worked; there was potential. There is competition. It depends on what the market is doing. We always keep an eye on situations like that. Such things can sometimes be successful or sometimes fail.
– The debate is closed.